Exhibit 10.27

Confidential

Execution Version

CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND REPLACED
WITH “[…***…]” BECAUSE IT IS NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

 

 

TURNKEY AGREEMENT WITH A GUARANTEED MAXIMUM PRICE

 

for the

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION

 

of the

 

BAKERSFIELD RENEWABLE FUELS PROJECT

 

by and between

 

GCE HOLDINGS ACQUISITIONS, LLC

 

as Owner

 

and

 

ARB, INC.

 

as Contractor

 

 

Dated as of the 30th Day of April, 2020

 

 

 

 

TABLE OF CONTENTS         Article 1 DEFINITIONS   1.1   Defined Terms 1 1.2  
Interpretation 12         Article 2 RELATIONSHIP OF OWNER, CONTRACTOR AND
SUBCONTRACTORS   2.1   Status of Contractor 12 2.2   Key Personnel, Organization
Chart and Contractor Representative. 13 2.3   Subcontractors and
Sub-subcontractors 13 2.4   Subcontracts and Sub-subcontracts 14 2.5  
Contractor Acknowledgements 16         Article 3 CONTRACTOR’S RESPONSIBILITIES  
3.1   Scope of Work 17 3.2   Specific Obligations 18 3.3   Design and
Engineering Work 18 3.4   Spare Parts 20 3.5   Operator Training Program 21 3.6
  Environmental Regulations and Environmental Compliance 21 3.7   Contractor’s
Tools and Construction Equipment 21 3.8   Employment of Personnel 22 3.9  
Clean-up 23 3.1   Safety and Security 23 3.11   Emergencies 23 3.12   Permits 24
3.13   Books, Records and Audits 24 3.14   Tax Accounting 24 3.15   Temporary
Utilities, Roads, Facilities and Storage 25 3.16   Subordination of Liens 25
3.17   Hazardous Materials 25 3.18   Environmental Releases 26 3.19   Quality
Assurance 27 3.2   Reports and Meetings 27 3.21   Payment 28 3.22   Title to
Materials Found 28 3.23   Survey Control Points and Layout 28 3.24  
Owner-Supplied Items 28 3.25   Cooperation with Others 28 3.26   Responsibility
for Property 29 3.27   Compliance with Real Property Interests 29 3.28  
Explosives 29 3.29   Used or Salvaged Materials 29 3.3   Supervision of Owner’s
Operation Personnel 30 3.31   Nondiscrimination 30         Article 4 OWNER’S
RESPONSIBILITIES   4.1   Payment 30 4.2   Permits 30 4.3   Access to the Site 30
4.4   California Sales and Use Tax 30 4.5   Legal Description and Survey 30 4.6
  Operation Personnel 31 4.7   Owner-Supplied Items 31 4.8   Existing Plant
Equipment 31         Article 5 COMMENCEMENT OF WORK, MILESTONE DATES, AND
SCHEDULING OBLIGATIONS   5.1   Commencement of Work 31

i



 

5.2   Notices to Proceed 31 5.3   Milestone Dates 31 5.4   CPM Schedule 32 5.5  
Recovery and Recovery Schedule 33 5.6   Acceleration 34         Article 6
CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY   6.1   Change Orders Requested
by Owner 34 6.2   Change Orders Requested by Contractor 35 6.3   Compensation
Adjustment; Contractor Documentation 37 6.4   Change Orders Act as Accord and
Satisfaction 37 6.5   Timing Requirements for Notifications and Change Order
Requests by Contractor 38 6.6   Adjustment Only Through Change Order 39 6.7  
Force Majeure 39 6.8   Delay Caused by Certain Conditions 39 6.9   Delay 40 6.1
  Contractor Obligation to Mitigate Delay 40         Article 7 Compensation AND
PAYMENTS TO CONTRACTOR   7.1   Compensation 40 7.2   Guaranteed Maximum Price 41
7.3   Direct Costs to be Reimbursed 41 7.4   Overhead 45 7.5   Contractor’s Fee
45 7.6   Disallowed Costs 45 7.7   Affiliate Costs 47 7.8   Interim Payments 47
7.9   Final Completion and Final Payment 48 7.1   Payments Not Acceptance of
Work 49 7.11   Payments Withheld 49 7.12   Interest on Late Payments 49 7.13  
Payments During Default 49 7.14   Offset 49 7.15   Payment of Amounts Withheld
49 7.16   Conditions Precedent to Payment 50 7.17   […***…] 50         Article 8
Taxes   8.1   California Taxes 50         Article 9 TITLE AND RISK OF LOSS   9.1
  Title 51 9.2   Risk of Loss 51         Article 10 INSURANCE   10.1   Insurance
51 10.2   Irrevocable Standby Letter of Credit   10.3   Financial Statements and
Material Adverse Change 53         Article 11 OWNERSHIP OF DOCUMENTATION   11.1
  Ownership of Work Product 54 11.2   License to Contractor’s Intellectual
Property and Third Party Intellectual Property 55 11.3   Return/Delivery of
Certain Property 55 11.4   Limitations on Use of Work Product 55 11.5   Owner
Provided Documents 55         Article 12 COMPLETION   12.1   Notice and
Requirements for Mechanical Completion 56 12.2   Notice and Requirements for
Substantial Completion 56 12.3   Owner Acceptance of Mechanical Completion and
Substantial Completion 56

ii



 

12.4   Minimum Acceptance Criteria as a Condition of Substantial Completion 57
12.5   Punchlist. 58 12.6   Notice and Requirements for Final Completion 59 12.7
  Partial Occupancy and Use 59 12.8   Long-Term Obligations 59         Article
13 WARRANTY AND CORRECTION OF WORK   13.1   Warranty 60 13.2   Correction of
Work Prior to Substantial Completion 61 13.3   Correction of Work After
Substantial Completion 63 13.4   Owner-Supplied Items and Existing Plant
Equipment 64 13.5   Waiver of Implied Warranties 64 13.6   Assignability of
Warranties 64         Article 14 GUARANTEE OF TIMELY COMPLETION AND DELAY
LIQUIDATED DAMAGES   14.1   Guarantee of Timely Completion 64 14.2   Delay
Liquidated Damages 64 14.3   […***…] 64         Article 15 REPRESENTATIONS  
15.1   Contractor Representations 65 15.2   Owner Representations 66        
Article 16 DEFAULT, TERMINATION AND SUSPENSION   16.1   Default by Contractor 66
16.2   Termination for Convenience by Owner 68 16.3   Suspension of Work 69 16.4
  Suspension by Contractor 70 16.5   Termination by Contractor 70        
Article 17 INDEMNITIES   17.1   General Indemnification 70 17.2   Owner’s
Indemnity for Personal Injury and Property Damage 71 17.3   Patent and Copyright
Indemnification 71 17.4   Excluded Claims 72 17.5   Lien Indemnification 72 17.6
  Legal Defense 73 17.7   Enforceability 73         Article 18 DISPUTE
RESOLUTION   18.1   Arbitration 74 18.2   Continuation of Work During Dispute 74
        Article 19 CONFIDENTIALITY   19.1   Contractor’s Obligations 75 19.2  
Owner’s Obligations 75 19.3   Definitions 75 19.4   Exceptions 76 19.5  
Equitable Relief 76 19.6   Term 76         Article 20 LIMITATION OF LIABILITY  
20.1   Contractor Aggregate Liability 76 20.2   Limitation on Contractor’s
Liability for Delay Liquidated Damages 77 20.3   Delay Liquidated Damages In
General 77 20.4   Consequential Damages 78         Article 21 MISCELLANEOUS
PROVISIONS   21.1   Entire Agreement 78 21.2   Amendments 79

iii



 

21.3   Interpretation 79 21.4   Notice 79 21.5   Severability 80 21.6  
Assignment 80 21.7   No Waiver 80 21.8   Governing Law 80 21.9   Further
Assurances 81 21.1   Foreign Corrupt Practices Act 81 21.11   Priority 81 21.12
  Restrictions on Public Announcements 81 21.13   Parent Guarantee 81 21.14  
Counterparts 82 21.15   Owner’s Lender 82 21.16   Survival 82

iv



 

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A Scope of Work and Design Basis ATTACHMENT B Not Used ATTACHMENT C  
Payment Schedule ATTACHMENT D Form of Change Order SCHEDULE D-1 Change Order
Form SCHEDULE D-2 Unilateral Change Order Form SCHEDULE D-3 Contractor’s Change
Order Request Form ATTACHMENT E Milestone Dates ATTACHMENT F Key Personnel and
Contractor’s Organization ATTACHMENT G Approved Subcontractors ATTACHMENT H
Notice to Proceed Forms SCHEDULE H-1 Form of Limited Notice to Proceed No. 1
SCHEDULE H-2 Form of Limited Notice to Proceed SCHEDULE H-3 Form of Notice to
Proceed ATTACHMENT I Form of Contractor’s Invoices SCHEDULE I-1 Form of
Contractor’s Interim Invoice SCHEDULE I-2 Form of Contractor’s Final Invoice
ATTACHMENT J Owner’s Safety and Environmental Policies and Procedures ATTACHMENT
K Form of Lien and Claim Waivers SCHEDULE K-1 Conditional Lien Waiver and
Release upon Progress Payment SCHEDULE K-2 Conditional Lien Waiver and Release
upon Final Payment SCHEDULE K-3 Unconditional Lien Waiver and Release upon Final
Payment

v



 

SCHEDULE K-4 Contractor’s Final Claim Waiver and Release upon Final Payment
SCHEDULE K-5 Subcontractor’s Final Claim Waiver and Release upon Final Payment  
  ATTACHMENT L Form of Mechanical Completion Certificate ATTACHMENT M Form of
Substantial Completion Certificate ATTACHMENT N Form of Final Completion
Certificate ATTACHMENT O Insurance Requirements ATTACHMENT P Owner Permits
ATTACHMENT Q Performance Tests and Minimum Acceptance Criteria ATTACHMENT R
Reporting Requirements ATTACHMENT S Rely Upon Information ATTACHMENT T Site
ATTACHMENT U Delay Liquidated Damages ATTACHMENT V Owner-Supplied Items
ATTACHMENT W Not Used ATTACHMENT X Form of Parent Guarantee ATTACHMENT Z Form of
Consent Agreement ATTACHMENT AA Form of Letter of Credit  

 

 

vi



ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

 

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the __ Day of _________, 2020 (the “Effective Date”), is entered
into by and between GCE HOLDINGS ACQUISITIONS, LLC (“Owner”), and ARB, INC.
(“Contractor” and, together with Owner, each a “Party” and together the
“Parties”).

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the engineering, procurement, construction, pre-commissioning,
commissioning, start-up and testing of a renewable diesel production facility
and related facilities (as more fully described in Attachment A, the “Project”)
to be located near Bakersfield, California (the “Site,” as further described in
Attachment T), all as further described herein; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, pre-commissioning, commissioning, start-up and testing on a cost
plus fee basis subject to a Guaranteed Maximum Price (as described herein);

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, hereby agree as follows:

Article 1 

DEFINITIONS

1.1              Defined Terms. In addition to other defined terms used
throughout this Agreement, when used herein, the following capitalized terms
have the meanings specified in this Section 1.1.

“Abnormal Weather” means weather conditions abnormal to the Site and to the
season of the year, including above normal continuous days of precipitation,
above normal amount of precipitation within a twenty four (24) hour period, or
above normal days of extreme cold or hot temperatures affecting
installation/application of the Work due to manufacturer or specification
limitations, in each case as substantiated with evidence from a weather bureau
or other authoritative source. Normal conditions at the Site shall be defined as
the average number of Days, amounts, or both over a five (5)-year period
averaged per season.

[…***…].

“Affiliate” means (i) any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party, or (ii) any Person that, directly or indirectly, is the beneficial
owner of fifty percent (50%) or more of any class of equity securities of, or
other ownership interests in, a Party or of which the Party is directly or
indirectly the owner of fifty percent (50%) or more of any class of equity
securities or other ownership interests. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession,

1



directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

[…***…]

[…***…]

[…***…]

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Codes and Standards” means any and all codes, standards or
requirements set forth herein (including Attachment A) or in any Applicable Law,
which codes, standards and requirements shall govern Contractor’s performance of
the Work, as provided herein. In the event of an inconsistency or conflict
between any of the Applicable Codes and Standards, the highest performance
standard as contemplated therein shall govern Contractor’s performance under
this Agreement.

“Applicable Law” means all laws, statutes, ordinances, certifications, orders
(including presidential orders or proclamations), tariffs, quotas, duties,
decrees, injunctions, licenses, Permits, approvals, agreements, rules and
regulations, including any conditions thereto, of any Governmental
Instrumentality having jurisdiction over any Party, all or any portion of the
Site or the Project or performance of all or any portion of the Work, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder or the interpretation or application of this Agreement, including
(i) any and all Permits, (ii) any Applicable Codes and Standards set forth in
Applicable Law, and (iii) any Applicable Law related to (y) conservation,
improvement, protection, pollution, contamination or remediation of the
environment or (z) Hazardous Materials or any handling, storage, release or
other disposition of Hazardous Materials.

“approval” and “consent” means, unless specified otherwise herein, written
approval and written consent. Wherever in this Agreement a provision is made for
the giving or issuing of any consent by a Party, unless otherwise specified,
such consent shall be in writing and the words “consent”, “approve”, “accept” or
“certify” are to be construed accordingly.

“Books and Records” has the meaning set forth in Section 3.13.1.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3.5.

“Change Order” means a written order issued by Owner to Contractor after the
execution of this Agreement, in the form of Schedule D-2, or a written
instrument signed by both Parties after the execution of this Agreement in the
form of Schedule D-1, that authorizes an addition to, deletion from, suspension
of, or any other modification or adjustment to the requirements of this

2



Agreement, including an addition to, deletion from or suspension of the Work or
any modification or adjustment to any Changed Criteria. Owner and Contractor are
entitled to a Change Order in accordance with Article 6.

“Changed Criteria” has the meaning set forth in Section 6.1.1.

“Changes in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law including tariffs that occurs and
takes effect after the Effective Date, provided that Contractor did not know, or
reasonably would not have known, that such amendment, modification, superseding
act, deletion, addition or change in or to Applicable Law would occur following
the Effective Date, provided further that a Change in Law shall not include (i)
variances from any applicable Permit granted by a Governmental Instrumentality,
which are requested or promoted by Contractor to Owner to benefit Contractor’s
performance of the Work, (ii) additional restrictions or new or different
obligations imposed by any Governmental Instrumentality arising out of any
violation of Applicable Law (including applicable Permits) by Contractor or any
of its Subcontractors or Sub-subcontractors, or (iii) changes to Tax laws where
such Taxes are based upon Contractor’s inventory, revenue, income,
profits/losses or cost of finance or withholding Tax.

“Claims” means liabilities, judgments, losses, costs (including court costs,
reasonable attorneys’ fees and costs of investigation), fines, penalties,
expenses, damages, claims, suits and demands, of whatsoever kind or nature.

“Compensation” has the meaning set forth in Section 7.1.

“Confidential Information” has the meaning set forth in Section 19.3.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems, purchased, owned, rented or
leased by Contractor or its Subcontractors or Sub-subcontractors for use in
accomplishing the Work, but not intended for incorporation into the Project.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Indemnified Parties” means (i) Contractor, its parent, and each of
their respective Affiliates and (ii) the respective directors, officers, agents,
members, partners, shareholders, employees, representatives and invitees of each
Person specified in clause (i) above. A “Contractor Indemnified Party” means any
of the Contractor Indemnified Parties.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner and acceptable to Owner, who shall have
complete authority to act on behalf of Contractor on all matters pertaining to
this Agreement or the Work, including giving instructions and making changes in
the Work.

“Contractor-Supplied Equipment” means all Equipment other than Owner-Supplied
Items and Existing Plant Equipment.

“Contractor’s Confidential Information” has the meaning set forth in Section
19.2.

3



[…***…].

“Contractor’s Intellectual Property” has the meaning set forth in Section 11.2.

[…***…].

“Corrective Work” has the meaning set forth in Section 13.3.

“CPM Schedule” has the meaning set forth in Section 5.4.1.

“Crown” means Crown Iron Works.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1.1.

“Defect” or “Defective” has the meaning set forth in Section 13.1.1.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen (18) Months thereafter (as may be extended
pursuant to Section 13.3.2), except that with respect to Subcontractors, such
period shall end twelve (12) months after Substantial Completion (as may be
extended pursuant to Section 13.3.2), unless Contractor can obtain a longer
period from such Subcontractors using commercially reasonable efforts.

“Delay Liquidated Damages” has the meaning set forth in Section 14.2.

“Design Basis” means the basis of design and technical limits and parameters of
the Project as set forth in Attachment A.

“Direct Costs of the Work” has the meaning set forth in Section 7.3.

“Disallowed Cost” has the meaning set forth in Section 7.6.

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” means any claim, dispute, controversy, difference, disagreement, or
grievance (of any and every kind or type, whether based on contract, tort,
statute, regulation or otherwise) arising out of, connected with or relating in
any way to this Agreement (including the construction, validity, interpretation,
termination, enforceability or breach of this Agreement).

“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams, which
are prepared as a part of and during the performance of the Work.

“Effective Date” has the meaning set forth in the preamble.

“EH&S” has the meaning set forth in Section 3.10.

4



“Equipment” means all equipment, materials, supplies and systems required for
the completion of and incorporation into the Work, including all
Contractor-Supplied Equipment, Existing Plant Equipment, and all Owner-Supplied
Items.

“Existing Plant Equipment” means existing plant equipment at the Site, a portion
of which is intended to be incorporated into the Work of the Contractor, as more
fully described in Attachment A.

"FEED Verification Agreement” means the Front End Engineering Design (FEED)
Verification Agreement between Owner and Contractor, dated June 14, 2019, as
amended.

“Final Completion” means all obligations of Contractor under this Agreement
(excluding only the completion of items which survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work and any other obligations covered under Section )
are fully and completely performed in accordance with the terms of this
Agreement, including: (i) the successful achievement of Mechanical Completion
and Substantial Completion; (ii) any and all Delay Liquidated Damages due and
owing have been paid (directly, by offset, or by collection on the Letter of
Credit, at Owner’s sole discretion) to Owner; (iii) the completion of all
Punchlist items; (iv) delivery by Contractor to Owner of a fully executed Lien
and Claim Waiver upon Final Payment in the forms of Schedules K-2 and K-4; (v)
delivery by Contractor to Owner of all documentation related to the Work
required to be delivered under this Agreement including final, “as-built”
Drawings and Specifications and Owner’s Confidential Information; (vi) removal
from the Site of all of Contractor’s, Subcontractors’ and Sub-subcontractors’
personnel, supplies, waste, materials, rubbish, and temporary facilities; (vii)
Contractor shall have removed all Contractor Equipment and all Contractor stored
materials from the Site; (viii) delivery by Contractor to Owner of evidence
acceptable to Owner that all Subcontractors and Sub-subcontractors have been
fully and finally paid, including fully executed Final Lien and Claim Waivers
upon Final Payment from all Major Subcontractors in the forms in Schedules K-2
and K-5, and if requested by Owner, fully executed Final Lien and Claim Waivers
upon Final Payment from Major Sub-subcontractors in a form substantially similar
to the forms in Schedules K-2 and K-5; (ix) delivery by Contractor to Owner of a
Final Completion Certificate in the form of Attachment N and as required under
Section 12.6, which Owner has accepted by signing such certificate; and (x)
performance by Contractor of all other obligations required under this Agreement
for Final Completion.

“Final Completion Certificate” has the meaning set forth in Section 12.6.

“Force Majeure” means Abnormal Weather, storms, floods or lightning, tornadoes,
hurricanes, earthquakes, named tropical storms and other acts of God, wars,
civil disturbances, terrorist attacks, revolts, insurrections, sabotage,
commercial embargoes, epidemics, quarantine restrictions, fires and explosions;
provided that such act or event (i) delays or renders impossible the affected
Party’s performance of its obligations under this Agreement, (ii) is beyond the
reasonable control of the affected Party, not due to its fault or negligence and
was not reasonably foreseeable, and (iii) could not have been prevented or
avoided by the affected Party through the exercise of due diligence, including
the expenditure of any reasonable sum taking into account the Guaranteed Maximum
Price subject to Contractor’s entitlement to an adjustment of the Guaranteed
Maximum Price in accordance with Section 6.7. For avoidance of doubt, Force
Majeure shall not

5



include any of the following: (a) economic hardship, (b) changes in market
conditions, (c) late delivery or failure of Construction Equipment or Equipment
unless otherwise due to an event of Force Majeure, (d) labor availability
(unless unavailability is otherwise the result of Force Majeure events),
strikes, or other similar labor actions, or (e) climatic conditions (including
rain, snow, wind, temperature and other weather conditions) normal for the time
of year and location which do not constitute abnormal tides or seasons, or
Abnormal Weather.

“GAAP” means generally accepted accounting principles.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, methods, skill, care, techniques and standards employed by
the United States engineering and construction industries with respect to: (i)
engineering, procurement, construction, pre-commissioning, commissioning,
start-up and testing of renewable diesel production facilities, all in
compliance with Applicable Codes and Standards, Applicable Law, and the
standards recommended by the suppliers and manufacturers of Equipment provided
hereunder; (ii) personnel and facility safety and environmental protection;
(iii) optimizing the scheduling of Work; and (iv) optimizing the reliability and
availability of the Project under the operating conditions reasonably expected
at the Site, as specified in Attachment A. GECP are not intended to be limited
to the optimum practices, methods, techniques or standards to the exclusion of
all others, but rather to be a spectrum of reasonable and prudent practices,
methods, techniques and standards employed by the United States engineering and
construction industries.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project or the Site.

“Guaranteed Final Completion Date” has the meaning set forth in Section 5.3.2.

“Guaranteed Maximum Price” or “GMP” has the meaning set forth in Section 7.2.

“Guaranteed Substantial Completion Date” has the meaning set forth in Section
5.3.1.

“Guarantor” means Primoris Services Corporation.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form, transformers or other equipment that contain dielectric
fluid containing polychlorinated biphenyls and processes and certain cooling
systems that use chlorofluorocarbons, (ii) any chemicals, materials or
substances which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Applicable Law,
or (iii) any other chemical, material, substance or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

“Hourly Rates” has the meaning set forth in Section 7.3.1.1.

6



“Indemnified Party” means any Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Investment Grade” has the meaning set forth in Section 10.2.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.8 for
progress payments and pursuant to Section 7.9 for final payment, which invoice
shall be in the form of Schedule I-1 for progress payments and Schedule I-2 for
final payment.

“JAMS” has the meaning set forth in Section 18.1.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2.1.

“Lender” means (i) any and all Persons or successors in interest thereof
(including any agent, trustee or other representative thereof) lending money or
extending credit to Owner for the interim or permanent financing or refinancing
of the Project or for working capital or other ordinary business requirements of
the Project (including the maintenance, repair, replacement or improvement of
the Project); or (ii) any lessor under a lease finance arrangement relating to
the Project.

“Letter of Credit” has the meaning set forth in Section 10.2.

“Lien and Claim Waiver(s) upon Final Payment” means the waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.9, which
shall be in the forms of Schedules K-2, K-3, K-4 and K-5.

“Lien Waiver(s) upon Progress Payment” means the waiver and release provided to
Owner by Contractor, Major Subcontractors and Major Sub-subcontractors in
accordance with the requirements of Section 7.8.4, which shall be in the form of
Schedule K-1.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section
5.2.1.

“Limited Notice to Proceed No. 1” or “LNTP No. 1” has the meaning set forth in
Section 5.2.1.

“Major Subcontract” means (i) any Subcontract having an aggregate value in
excess of five hundred thousand U.S. Dollars (U.S.$ 500,000), (ii) multiple
Subcontracts with one Subcontractor that have an aggregate value in excess of
five hundred thousand U.S. Dollars (U.S.$ 500,000), (iii) any Affiliate
Subcontract entered into with an Affiliate Subcontractor or (iv) or any
Subcontractor performing a portion of the Work listed in Attachment G.

“Major Subcontractor” means any Affiliate Subcontractor or Subcontractor with
whom Contractor enters, or intends to enter, into a Major Subcontract.

“Major Sub-subcontract” means (i) any Sub-subcontract having an aggregate value
in excess of five hundred thousand U.S. Dollars (U.S.$ 500,000), or (ii)
multiple Sub-subcontracts

7



with one Sub-subcontractor that have an aggregate value in excess of five
hundred thousand U.S. Dollars (U.S.$ 500,000).

“Major Sub-subcontractor” means any Sub-subcontractor with whom a Subcontractor
or Sub-subcontractor enters, or intends to enter, into a Major Sub-subcontract.

“Material Adverse Change” has the meaning set forth in Section 10.3.2.

“Mechanical Completion” means that, with respect to the Project that, with the
exception of Punchlist items, all of the following have occurred: (i) Contractor
has completed all procurement, fabrication, assembly, erection, installation and
pre-commissioning checks and tests of all Work (including all Equipment and all
systems and components of Equipment, such as all operating, protection, fire,
safety and other related systems required or necessary prior to start-up) to
ensure that the entire Work, and each component thereof, was correctly
specified, designed, fabricated, assembled, erected and installed and is capable
of safely commencing start-up and commissioning within the requirements
contained in this Agreement, all as set forth in greater detail in Attachment A
and the Mechanical Completion checklists agreed by Owner and Contractor in
accordance with Section 12.1 (ii) all pre-commissioning, commissioning, testing
and start-up spare parts necessary for the Project to achieve Substantial
Completion have been delivered to the Site; (iii) Contractor has submitted an
initial Punchlist of items as set forth in Section 12.5; (iv) Contractor has
delivered to Owner a Mechanical Completion Certificate in the form of Attachment
L and Owner has accepted such certificate by signing such certificate; and (v)
performance by Contractor of all other obligations required under the Agreement
for Mechanical Completion.

“Mechanical Completion Certificate” has the meaning set forth in Section 12.1.

“Milestone” is a stage of completion of the Project, as more particularly
described in Attachment E.

“Milestone Dates” means the schedule of dates in which Contractor is required to
achieve the Milestones, including the Guaranteed Substantial Completion Date and
the Guaranteed Final Completion Date, as more particularly described in Section
5.3 and Attachment E.

“Minimum Acceptance Criteria” or “MAC” has the meaning set forth in Attachment
Q.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 12.4.1.

[…***…].

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Progress Reports” has the meaning set forth in Section 3.20.1.2.

8



“Notice to Proceed” or “NTP” means a full notice to proceed issued by Owner in
accordance with Section 5.2.2 for all of the Work.

“Overhead Costs” has the meaning set forth in Section 7.4.2.

[…***…].

“Owner” has the meaning set forth in the preamble hereto.

“Owner Indemnified Parties” means (i) the Owner, its parent, Lender, and each of
their respective Affiliates, and (ii) the respective directors, officers,
agents, members, partners, shareholders, employees, representatives and invitees
of each Person specified in clause (i) above. An “Owner Indemnified Party” means
any one of the Owner Indemnified Parties.

“Owner-Supplied Items” has the meaning set forth in Section 4.7.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. Owner designates Richard Palmer as the Owner
Representative. Notification of a change in Owner Representative shall be
provided to Contractor.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“Parent Guarantee” has the meaning set forth in Section 21.13.

“Party” or “Parties” means Owner or Contractor and their permitted successors
and permitted assigns.

“Payment Schedule” means the terms for payment as set forth in Attachment C.

“Performance Tests” means those tests performed to determine whether the Work
meets the Minimum Acceptance Criteria set forth in Attachment Q, which tests
shall be as set forth in such Attachment Q.

“Permit” means any waiver, certificate, approval, consent, license, exemption,
variance, franchise, permit, authorization or similar order or authorization
from any Governmental Instrumentality required to be obtained or maintained in
connection with the Project, the Site or the Work.

“Person” means any individual or any company, joint venture, corporation,
partnership, association, joint stock company, limited liability company, trust,
estate, unincorporated organization, Governmental Instrumentality or other
entity having legal capacity, including the Parties, any Subcontractors and
Sub-subcontractors, and their respective directors, officers, agents, employees,
representatives.

“Pre-Existing Hazardous Materials” has the meaning set forth in Section 3.17.

9



“PDF” means portable document format.

“Process License Agreements” means any agreements related to the supply of
equipment for this Project between Owner and Haldor Topsoe or Owner and Crown
(if the equipment supplied by Crown is installed).

“Process Licensor” means Haldor Topsoe or Crown (if the equipment supplied by
Crown is installed).

“Progress As-Built Drawings and Specifications” means Drawings and
Specifications that show all current “as-built” conditions, as required under
Attachment A.

“Project” has the meaning set forth in the Recitals.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not interrupt, disrupt or interfere with the safe
and reliable operation or use of all or any part of the Project as contemplated
by this Agreement, as more fully described in Section 12.5 of this Agreement and
Attachment A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record As-Built Drawings and Specifications” means final, record Drawings and
Specifications showing the “as-built” conditions of the completed Work, as
required under Attachment A.

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Rely Upon Information” means the information identified in Attachment S.

“Rules” has the meaning set forth in Section 18.1.

[…***…].

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including Section 3.1 and Attachment A.

“Show-up Pay” has the meaning set forth in Section 7.3.1.4.

“Site” has the meaning set forth in the Recitals.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work and performance of related
services, which are prepared as a part of and during the performance of the
Work.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person who has a direct contract with Contractor to
manufacture or supply Contractor-Supplied Equipment which is a portion of the
Work, to lease

10



Construction Equipment to Contractor in connection with the Work, to perform a
portion of the Work or to otherwise furnish labor or Contractor-Supplied
Equipment in connection with the Work.

“Substantial Completion” means that all of the following have occurred with
respect to the Project: (i) Mechanical Completion has been achieved; (ii)
Contractor has paid Delay Liquidated Damages (directly, by offset, or by
collection on the Letter of Credit, at Owner’s sole discretion) to Owner; (iii)
Contractor and Owner have agreed upon a revised and updated Punchlist of items
as set forth in Section 12.5; (iv) Contractor has delivered to Owner a
Substantial Completion Certificate in the form of Attachment M and as required
under Section 12.2 and Owner has accepted such certificate by signing such
certificate; (v) the Work is available for full commercial operation without any
defect or deficiency (other than those covered by the agreed upon Punchlist), is
fit for the purpose specified in this Agreement, and is capable of being safely
operated in accordance with the requirements and specifications of this
Agreement and GECP, Applicable Law and Applicable Codes and Standards without
damage to the Work, the Project, the Site or any other property and without
injury to any Person; (vi) all Performance Tests have been performed and as
measured by such Performance Tests, the Project has achieved or exceeded each of
the Minimum Acceptance Criteria; (vii) Contractor has obtained all Permits
required to be taken under Contractor’s name for the Work other than those
listed in Attachment P as being the responsibility of Owner; (viii) Contractor
has delivered to Owner fully executed Lien Waivers upon Progress Payment in the
form of Schedule K-1, fully executed Lien Waivers upon Progress Payment from all
Major Subcontractors in the form of Schedule K-1 and, if requested by Owner,
fully executed Lien Waivers upon Progress Payment from all Major
Sub-subcontractors substantially in the form of Schedule K-1, covering all Work
up to the date of Substantial Completion; (ix) Contractor has assigned to or
provided Owner with all Warranties to the extent Contractor is obligated to do
so pursuant to this Agreement; and (x) Contractor has performed all other
obligations required under this Agreement for Substantial Completion.

“Substantial Completion Certificate” has the meaning set forth in Section 12.2.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person who has a direct or indirect contract with
a Subcontractor or another Sub-subcontractor to manufacture or supply
Contractor-Supplied Equipment which comprises a portion of the Work, to lease
Construction Equipment to Subcontractor or another Sub-subcontractor in
connection with the Work, to perform a portion of the Work or to otherwise
furnish labor or Contractor-Supplied Equipment in connection with the Work.

“Taxes” means any and all taxes, assessments, levies, tariffs, duties, fees,
charges and withholdings of any kind or nature whatsoever and howsoever
described, including gross receipts, payroll, income, franchise, value-added,
sales and use, property, excise, capital stock, import, stamp, transfer,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, imposts and

11



withholding, together with any and all penalties, interest and additions
thereto, but excluding any California state and local sales and use taxes.

“Third Party Intellectual Property” has the meaning set forth in Section 11.2.

“Two Week Look-ahead Schedule” has the meaning set forth in Section 5.4.4.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Unforeseen Subsurface Conditions” means any subsurface conditions at the Site
that (i) differ from those indicated in any documents provided by or on behalf
of Owner, (ii) differ materially from those ordinarily found to exist and
generally recognized as inherent in activities of the character provided for in
the Agreement, and (iii) were not discovered or reasonably discoverable by
Contractor or any of its Subcontractors or Sub-subcontractors, acting in
accordance with GECP, from inspections and investigations performed by
Contractor or any of its Subcontractors or Sub-subcontractors or from the
general knowledge of the Contractor or any of its Subcontractors or
Sub-subcontractors relating to site conditions in the area of the Site.

“Warranty” or “Warranties” has the meaning set forth in Section 13.1.1.

“Work” means all obligations, duties and responsibilities required of Contractor
pursuant to this Agreement, including all Construction Equipment;
pre-commissioning, commissioning, start-up and Performance Tests; engineering,
procurement, fabrication, manufacture, delivery and transportation of
Contractor-Supplied Equipment; unloading, storage, assembly, erection, and
installation of all Equipment; construction, workmanship, labor, inspection,
testing and any other services, work or things; in all cases furnished or used
or required to be furnished or used, by Contractor in the performance of this
Agreement, including that set forth in Attachment A and Section 3.1.1 and any
Corrective Work.

“Work Product” has the meaning set forth in Section 11.1.

1.2              Interpretation. The meanings specified in this Article 1 are
applicable to both the singular and plural. As used in this Agreement, the terms
“herein,” “herewith,” “hereunder” and “hereof” are references to this Agreement
taken as a whole, and the terms “include,” “includes” and “including” mean
“including, without limitation,” or variant thereof. Unless expressly stated
otherwise, reference in this Agreement to an Article or Section shall be a
reference to an Article or Section contained in this Agreement (and not in any
Attachments or Schedules to this Agreement) and a reference in this Agreement to
an Attachment or Schedule shall be a reference to an Attachment or Schedule
attached to this Agreement. The word “or” shall have the inclusive meaning
represented by the phrase “and/or”.

Article 2 

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1              Status of Contractor. The relationship of Contractor to Owner
shall be that of an independent contractor. Any provisions of this Agreement
which may appear to give Owner or the Owner Representative the right to direct
or control Contractor as to details of performing the

12



Work, or to exercise any measure of control over the Work, shall be deemed to
mean that Contractor shall follow the desires of Owner or the Owner
Representative in the results of the Work only and not in the means by which the
Work is to be accomplished, and Contractor shall have the complete right,
obligation and authoritative control over the Work as to the manner, means or
details as to how to perform the Work. Nothing herein shall be interpreted to
create a master-servant or principal-agent relationship between Contractor, or
any of its Subcontractors or Sub-subcontractors, and Owner. Nevertheless,
Contractor shall strictly comply with all provisions, terms and conditions of
this Agreement, and the fact that Contractor is an independent contractor does
not relieve it from its responsibility to fully, completely, timely and safely
perform the Work in strict compliance with this Agreement.

2.2              Key Personnel, Organization Chart and Contractor
Representative.

2.2.1.      Key Personnel and Organization Chart. Attachment F sets forth
Contractor’s organizational chart to be implemented for the Work and also
contains a list of key personnel (“Key Personnel” or “Key Persons”) from
Contractor’s organization who will be assigned to the Work. Owner shall have the
right, but not the obligation, at any time to request that Contractor replace
any Key Person with another employee acceptable to Owner. Neither Owner’s
request for removal of any Key Person or Owner’s approval of any Key Personnel
shall relieve Contractor of its obligations under this Agreement. Except where a
Key Person has retired, resigned (and not taken employment with any of the
Affiliates of Contractor), or been terminated (and not taken employment with any
of the Affiliates of Contractor) or is otherwise unavailable beyond the
reasonable control of Contractor due to death, disability or serious illness,
Contractor shall not remove or replace any Key Personnel without Owner’s express
prior written approval. Furthermore, Owner and Contractor acknowledge and agree
the continuity of the Key Personnel on this Project is a material requirement of
this Agreement, and that replacement of a Key Person will be detrimental to the
Owner and the overall quality of the Work.

2.2.2.      Contractor Representative. Contractor designates Larry Jansen as the
Contractor Representative. The Contractor Representative is a Key Person.

2.3              Subcontractors and Sub-subcontractors. Owner acknowledges and
agrees that Contractor intends to have portions of the Work accomplished by
Subcontractors pursuant to written Subcontracts between Contractor and such
Subcontractors, and that such Subcontractors may have certain portions of the
Work performed by Sub-subcontractors. All Subcontractors and Sub-subcontractors
shall be reputable, qualified firms with an established record of successful
performance in their respective trades performing identical or substantially
similar work. All contracts with Subcontractors and Sub-subcontractors shall be
consistent with the terms and provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by any of them, as Contractor is for the acts or
omissions of Persons directly employed by Contractor. The work of any
Subcontractor or Sub-subcontractor shall be subject to inspection by Owner,
Lender or any of their representative to the same extent as the Work of
Contractor. All Subcontractors and Sub-subcontractors and their respective
personnel are to be instructed by Contractor in the terms and requirements of
Owner-approved

13



access, safety and environmental protection policies and procedures. In the
event that any personnel do not adhere to such policies and procedures, such
personnel shall be removed by Contractor. In no event shall Contractor be
entitled to any adjustment of the Guaranteed Maximum Price or Milestone Dates as
a result of compliance with such policies and procedures or any removal of
personnel necessitated by non-compliance. Nothing contained herein shall create
any contractual relationship between any Subcontractor and Owner, or between any
Sub-subcontractor and Owner, or obligate Owner to pay any amounts of any nature
to any Subcontractor or Sub-subcontractor.

2.4              Subcontracts and Sub-subcontracts.

2.4.1.      Proposed Major Subcontractors and Major Sub-subcontractors.

2.4.1.1.                        Approvals. As a part of the Work, Contractor
shall provide all necessary services related to the bidding of Major
Subcontracts by new or replacement Major Subcontractors, including the
following: (a) preparing lists of prospective bidders; (b) preparing proposed
forms of Subcontract and purchase orders; (c) establishing bid schedules; (d)
advertising for bids and developing bidder interest in the Project; (e)
furnishing information concerning the Project to prospective bidders; (f)
conducting pre-bid conferences; (g) receiving bids and analyzing bids; (h)
investigating the acceptability and responsibility of Subcontractors and
advising Owner of such evaluations; (i) negotiating with Subcontractors
concerning any matter related to the Project; and (j) such other services
required by Owner with respect to the bidding process. Within forty-five (45)
Days after the Effective Date, Contractor shall submit its procurement process
to Owner for approval, which at a minimum shall include a requirement to obtain
at least three (3) bids from three competitive bidders for each portion of the
Work that is awarded to a Major Subcontractor to the extent commercially
available, provided that no such procurement process is required for the
Subcontractors listed in Attachment G. Contractor shall be responsible for Major
Subcontractor bid solicitation, scope confirmation, and bid evaluation and shall
keep all bids, scoping documents and evaluations in an organized format and
available to Owner at any time. Contractor shall prepare, on a form acceptable
to Owner, an Owner authorization sheet which summarizes Contractor’s proposed
award to a Major Subcontractor. Contractor shall obtain Owner authorization
prior to the award of any Major Subcontract (unless such Major Subcontract is
with a Subcontractor listed in Attachment G, as such Subcontractors have already
been approved), but such Owner approval shall not relieve Contractor of its
responsibility of Subcontractors. Contractor shall also ensure that all Major
Subcontractors include in their Subcontracts with Major Sub-subcontractors the
requirements in this Section 2.4.1.1.

2.4.2.      Selection. Subject to the terms of Section 2.4.1.1, in the event
that Contractor is considering the selection of a Subcontractor or
Sub-subcontractor that would qualify as a Major Subcontractor or Major
Sub-subcontractor, or is considering replacing a Major Subcontractor or Major
Sub-subcontractor, Contractor shall (i) notify Owner of its proposed Major
Subcontractor or Major Sub-subcontractor as soon as possible during the

14



selection process and furnish to Owner all information reasonably requested by
Owner with respect to Contractor’s selection criteria (including copies of bid
packages furnished to prospective Major Subcontractors and Major
Sub-subcontractors and the qualifications and responding bids of the proposed
Major Subcontractors or Major Sub-subcontractors), and (ii) notify Owner no less
than fifteen (15) Days prior to the execution of a Major Subcontract with a
Major Subcontractor or Major Sub-subcontract. Owner shall have the discretion,
not to be unreasonably exercised, to reject any proposed Major Subcontractor or
Major Sub-subcontractor for a Major Subcontract or Major Sub-subcontract.
Contractor shall not enter into any Major Subcontract with a proposed Major
Subcontractor or Major Sub-subcontract with a Major Sub-subcontractor that is
rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4.2 expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Major Subcontractor or Major
Sub-subcontractor as soon as practicable after such decision is made. Failure of
Owner to accept a proposed Major Subcontractor or Major Sub-subcontractor within
fifteen (15) Days shall be deemed to be acceptance of such Major Subcontractor
or Major Sub-subcontractor.

2.4.3.      Other Additional Proposed Subcontractors and Sub-subcontractors. For
any Subcontractor not covered by Section 2.4.1, Contractor shall, within fifteen
(15) Days prior to the selection of any such Subcontractor, notify Owner in
writing of the selection of such Subcontractor and inform Owner generally what
portion of the Work such Subcontractor is performing at the Site.

2.4.4.      Delivery of Major Subcontracts and Major Sub-subcontracts.
Contractor shall furnish Owner with a copy of all Major Subcontracts and Major
Sub-subcontracts within ten (10) Days after execution thereof and, within ten
(10) Days of Owner’s request, furnish Owner with a copy of any other
Subcontracts or Sub-subcontracts. Notwithstanding the above, Owner’s receipt and
review of any Subcontracts or Sub-subcontracts shall not relieve the Contractor
of any obligations under this Agreement nor shall such action constitute a
waiver of any right or duty afforded Owner under this Agreement, or approval of
or acquiescence in a breach hereunder.

2.4.5.      Terms of Major Subcontracts and Major Sub-subcontracts. In addition
to the requirements in Section 2.3 and without in any way relieving Contractor
of its full responsibility to Owner for the acts and omissions of Subcontractors
and Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract
shall contain the following provisions:

2.4.5.1.                        the Major Subcontract and the Major
Sub-subcontract may be assigned to Owner without the consent of the respective
Major Subcontractor or Major Sub-subcontractor; and

2.4.5.2.                        the Major Subcontractor and the Major
Sub-subcontractor shall comply with and perform for the benefit of Owner all
requirements and obligations of Contractor to Owner under this Agreement, as
such requirements and obligations are applicable to the performance of the work
under the respective Major Subcontract or Major Sub-subcontract, including the
competitive bidding

15



process for Major Subcontractors in substance the same as that included in
Section 2.4.1.1, an indemnity in substance the same as that included in Article
17, and the insurance requirements specified in Article 10.

2.5              Contractor Acknowledgements.

2.5.1.      The Agreement. Prior to the execution of this Agreement, Contractor
or its Affiliates performed FEED verification engineering, cost estimating and
related services and developed and provided the information that forms the Scope
of Work listed in Attachment A, which was performed pursuant to the FEED
Verification Agreement. Except with respect to Rely Upon Information identified
in Attachment S, Contractor represents that such information is accurate,
adequate and complete to engineer, support FEED, detail design, procure,
construct, pre-commission, commission, start-up and test the Project in
accordance with all requirements of this Agreement.

2.5.2.      Conditions of the Site.

2.5.2.1.                        Contractor further agrees that it understands
the climate and terrain related to the Site (including site conditions for Work
performed in offsite locations) that it may encounter in performing the Work in
accordance with the Milestone Dates. Contractor warrants that it has the
experience, resources, qualifications and capabilities at its disposal to
perform the Work in accordance with the Milestone Dates. Subject to Section
2.5.2.2, Contractor assumes all risks related to, and waives any right to claim
an adjustment in the Guaranteed Maximum Price or the Milestone Dates in respect
of, any failure to timely perform the Work in accordance with the Milestone
Dates as a result of any conditions at the Site or at any other location where
the Work is performed, which shall include: (i) river levels (excluding Force
Majeure events), topography and subsurface soil conditions (subject to the terms
of Section 2.5.2.2); (ii) climatic conditions and seasons; (iii) availability of
laborers, Subcontractors, Sub-subcontractors and Construction Equipment;
(iv) adequate availability and transportation of Equipment; and (v) breakdown or
other failure of Construction Equipment or Contractor’s or its Subcontractor’s
computer equipment (excluding breakdown or other failures caused by Force
Majeure events).

2.5.2.2.                        Notwithstanding Section 2.5.2.1, if Contractor
encounters Unforeseen Subsurface Conditions in the performance of the Work that
materially and adversely affect Contractor’s actual cost to perform the Work or
that delay (as such term is defined in Section 6.9) Contractor’s performance of
the Work, Contractor shall be entitled to request a Change Order for an
adjustment to the Guaranteed Maximum Price to the extent of the material and
adverse effect (which costs shall be adequately documented and supported) or a
time extension to the Guaranteed Substantial Completion Date, as applicable,
pursuant to Section 6.2.1.6, provided that Contractor complies with the notice
and Change Order request requirements set forth in Sections 6.2 and 6.5, uses
all reasonable efforts not to disturb such Unforeseen Subsurface Conditions
prior to Owner’s

16



investigation and, with respect to claims for costs for delay or schedule relief
for delay, satisfies the requirements of Section 6.8.

2.5.3.      Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law and Applicable Codes and
Standards, (excluding environmental codes, regulations, and air permit as
related to Equipment), and warrants that it can perform the Work in accordance
with Applicable Law and Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and Applicable Codes and Standards,
whether or not such Applicable Law or Applicable Codes and Standards came into
effect before the Effective Date or during the performance of the Work;
provided, however, Contractor shall be entitled to a Change Order for Changes in
Law to the extent allowed under Section 6.2.1.1, provided that Contractor
complies with the notice and Change Order request requirements set forth in
Sections 6.2 and 6.5, and, with respect to claims for costs for delay or
schedule relief for delay, satisfies the requirements of Section 6.8.

Article 3 

CONTRACTOR’S RESPONSIBILITIES

3.1              Scope of Work.

3.1.1.      Generally. Subject to Section 3.1.3, the Work shall include all
engineering, procurement, construction, pre-commissioning, commissioning,
start-up and testing of Contractor-Supplied Equipment; assembly, erection,
installation, delivery, transportation, storage and construction of all
Equipment; evaluation, modification, repair, and testing of Existing Plant
Equipment as required in Attachment A; all Construction Equipment as required
for the Work, labor, workmanship, inspection, manufacture, fabrication,
installation, design, delivery, transportation, storage and all other items or
tasks that are set forth in Attachment A as required to achieve Mechanical
Completion, Substantial Completion and Final Completion of the Project in
accordance with the requirements of this Agreement, including achieving the
Minimum Acceptance Criteria. Contractor shall perform the Work in accordance
with GECP, Applicable Law, Applicable Codes and Standards, and all other terms
and provisions of this Agreement. It is understood and agreed that the Work
shall include any incidental work that can reasonably be inferred as required in
accordance with this Agreement, excluding only those items which Owner has
specifically agreed to provide under the terms of this Agreement. Without
limiting the generality of the foregoing, the Work is more specifically
described in Attachment A.

3.1.2.      Existing Plant Equipment. Contractor shall evaluate, modify, repair,
and test the Existing Plant Equipment in accordance with Attachment A.
Contractor shall not be responsible for Existing Plant Equipment that is not
subject to modification or repair by Contractor.

3.1.3.      Exception to Scope of Work. Contractor shall not be responsible for
providing (i) those Permits listed in Attachment P as being the responsibility
of Owner; (ii) those requirements set forth under Section 4.3; (iii) the survey
control point pursuant

17



to Section 4.5; (iv) the Owner-Supplied Items; and (v) any work required to make
Existing Plant Equipment comply with Applicable Law and Applicable Codes and
Standards, except to the extent set forth in Section 3.1.2.

3.2              Specific Obligations. Without limiting the generality of
Section 3.1 or the requirements of any other provision of this Agreement,
Contractor shall:

3.2.1.      procure, supply and transport all Contractor-Supplied Equipment;

3.2.2.      unload, handle, properly store, assemble, erect and install all
Equipment;

3.2.3.      provide construction, construction management (including the
furnishing of all Construction Equipment and all Site supervision and craft
labor), civil/structural, electrical, instrumentation, field design, inspection
and quality control services required to ensure that the Work is performed in
accordance herewith;

3.2.4.      negotiate all guarantees, warranties, delivery schedules and
performance requirements with all Subcontractors so that all Subcontracts are
consistent with this Agreement, as set forth in Sections 2.3 and 2.4, to the
extent that they are commercially available;

3.2.5.      pay Subcontractors in a timely fashion in accordance with the
respective Subcontracts;

3.2.6.      ensure that the Work is performed in accordance with the Milestone
Dates;

3.2.7.      replace any Subcontractor(s) who fails to perform its Subcontract
obligations;

3.2.8.      conduct and manage all pre-commissioning, start-up operations,
commissioning, Performance Tests and other testing of the Project, while
supervising operations and maintenance personnel provided by Owner and
coordinating with Process Licensor personnel;

3.2.9.      provide training for Owner’s operating and maintenance personnel per
Section  3.5;

3.2.10.  Reserved;

3.2.11.  engineer, procure, construct, pre-commission, commission, start up and
test all utilities on the Site up to the applicable interconnection points, as
further set forth in this Agreement and Attachment A; and

3.2.12.  perform design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3              Design and Engineering Work.

18



3.3.1.      General. Contractor shall, as part of the Work, perform the design
and engineering Work necessary to achieve the requirements of this Agreement,
including Minimum Acceptance Criteria.

3.3.2.      Drawings and Specifications. Upon receipt of LNTP or NTP, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards, Applicable Law, and all applicable
provisions of this Agreement.

3.3.3.      Review Process.

3.3.3.1.                        Not used.

3.3.3.2.                        Submission by Contractor. Contractor shall
submit copies of the Drawings and Specifications to Owner for formal review,
comment, disapproval and approval in accordance with Attachment A. Owner shall
have up to seven (7) Business Days from its receipt of Drawings and
Specifications submitted in accordance with this Section 3.3.3.2 to issue
written comments, proposed changes or written approvals or disapprovals of the
submission of such Drawings and Specifications to Owner.

3.3.3.3.                        No Owner Response. If Owner does not issue any
comments, proposed changes or written approvals or disapprovals within the time
period set forth in Section 3.3.3.2, Contractor may proceed with the development
of such Drawings and Specifications and any construction relating thereto.

3.3.3.4.                        Disapproval by Owner. If Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response for disapproval of Drawings and Specifications. Contractor
shall provide Owner with revised and corrected Drawings and Specifications as
soon as possible thereafter and Owner’s rights with respect to the issuing of
comments, proposed changes or approvals or disapprovals of such revised and
corrected Drawings or Specifications are governed by the procedures specified
above in Section 3.3.3.2; provided that Contractor shall not be entitled to any
extensions of time to the Milestone Dates, an adjustment to the Guaranteed
Maximum Price or an adjustment to any other Changed Criteria, unless such
disapproval is due to one or more material changes required by Owner to any such
Drawings or Specifications and not the result of such Drawings or Specifications
non-compliance with the requirements of the Agreement and such disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Key Dates and Contractor complies with and meets the
requirements under Article 6.

3.3.3.5.                        Approval by Owner. If Owner provides written
approval of the Drawings and Specifications, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work;

19



provided that Owner’s review or approval of any Drawings and Specifications
shall not in any way be deemed to limit or in any way alter Contractor’s
responsibility to perform and complete the Work in strict accordance with the
requirements of this Agreement.

3.3.4.      Design Licenses. Contractor shall perform all design and engineering
Work in accordance with Applicable Law and Applicable Codes and Standards, and
all Drawings, Specifications and design and engineering Work shall be signed and
stamped by design professionals licensed in accordance with Applicable Law.

3.3.5.      Format of Deliverables. Unless otherwise expressly provided under
this Agreement, all Drawings and Record As-Built Drawings prepared by Contractor
or its Subcontractors or Sub-subcontractors under this Agreement shall be
prepared using computer aided design (“CAD”). All CAD drawing files shall be in
fully operable and editable native format in the latest commercially available
version of Contractor’s preferred software. In addition, all Record As-Built
Drawings and Specifications shall be provided to Owner in fully operable and
editable native format in the latest commercially available version of AutoCAD®.
Contractor shall provide all other deliverables in fully operable and editable
native format in such software as specified by Owner, unless, with respect to
such other deliverables, the only output available is in PDF.

3.3.6.      As-Built Drawings and Specifications. During construction,
Contractor shall keep an up-to-date, redlined, marked set of Progress As-Built
Drawings and Specifications on the Site as required under Attachment A. As a
condition precedent to Final Completion, Contractor shall deliver to Owner the
Record As-Built Drawings and Specifications in accordance with Attachment A,
which shall include delivery of final as-built drawing files for Record As-Built
Drawings in fully operable and editable native format in the latest commercially
available version of AutoCAD®.

3.3.7.      Other Information. Contractor shall deliver copies of all other
documents required to be delivered pursuant to Attachment A within and in
accordance with the requirements set forth in Attachment A, including in fully
operable and editable native format in such software as specified by Owner, and
in accordance with the timing set forth in Attachment A, provided that, with
respect to other documents, if the fully operable and editable native format is
not available, Contractor may provide such documents in PDF.

3.4              Spare Parts.

3.4.1.      Commissioning Spare Parts. Contractor shall provide all
pre-commissioning, commissioning, testing and start-up spare parts necessary for
Contractor-Supplied Equipment to achieve Substantial Completion and shall, prior
to and as a condition precedent to achieving Mechanical Completion, deliver such
spare parts to the Site. The cost associated with all Work related to such
pre-commissioning, commissioning, testing and start-up spare parts is included
in the Guaranteed Maximum Price, including all Work related to procuring such
spare parts and the purchase price for such spare parts.

20



3.4.2.      Operating Spare Parts. With respect to operating spare parts for use
after Substantial Completion, Contractor shall deliver to Owner for Owner’s
written approval a detailed priced list of the manufacturer and
Contractor-recommended operating spare parts for each applicable item of
Contractor-Supplied Equipment necessary for operating such equipment (including
components and systems of such equipment) for two (2) years after Substantial
Completion. Such list shall be provided to Owner for each item of
Contractor-Supplied Equipment for which there is manufacturer or
Contractor-recommended operating spare parts prior to execution of the
applicable Subcontract for such equipment. Owner shall have thirty (30) Days to
respond to Contractor identifying which operating spare parts, if any, that
Owner wishes Contractor to procure as part of its execution of the Subcontract.
In the event Owner requests in writing that Contractor procure any operating
spare parts on Owner’s behalf, Contractor shall be entitled to request a Change
Order in accordance with Section 6.2.1.7 to increase the Guaranteed Maximum
Price for the actual purchase price of such requested operating spare parts.

3.5              Operator Training Program. As part of the Work, a reasonable
number of personnel designated by Owner in its sole discretion shall be given
training designed and administered by Contractor, which shall be based on the
program requirements contained in Attachment A and shall cover at a minimum the
following topics: (i) the testing of each item of Equipment; (ii) the start-up,
operation and shut-down of each item of Equipment; (iii) the performance of
routine, preventative and emergency maintenance for each item of Equipment;
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal; and (v) any other subject matter required in
Attachment A. Such training shall include instruction for Owner’s operations and
maintenance personnel in the operation and routine maintenance of each item of
Equipment prior to completion of commissioning of each item of Equipment. As
part of the training, Contractor shall provide Owner’s operating and maintenance
personnel with full access to the Project during commissioning, testing and
start up. Training shall be provided by personnel selected by Contractor who, in
Contractor’s and the Equipment Subcontractor’s judgment, are qualified to
provide such training, and shall take place at such locations and at such times
as agreed upon by the Parties. Contractor shall provide trainees with materials
described in Attachment A. Contractor shall also provide to Owner all training
materials and aids developed to conduct such training in order to facilitate
future training by Owner of personnel hired in the future.

3.6              Environmental Regulations and Environmental Compliance. Without
limitation of Section 3.1, Contractor is fully responsible for ensuring that the
Work is performed in an environmentally sound manner and in compliance with all
provisions of this Agreement regarding the environment, Applicable Law
(including Permits) and in compliance with the policies and procedures set forth
in Attachment J. Contractor shall dispose of all non-hazardous wastes and
Hazardous Materials brought to the Site by Contractor or its Subcontractors
during performance of the Work at approved disposal facilities off-Site
permitted to receive such wastes and Hazardous Materials.

3.7              Contractor’s Tools and Construction Equipment. Contractor shall
furnish all Construction Equipment necessary and appropriate for the timely and
safe completion of the Work in strict compliance with this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, Contractor
shall be responsible for damage to or destruction or loss of, from any

21



cause whatsoever, all Construction Equipment owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work. Contractor shall require all insurance policies (including policies of
Contractor and all Subcontractors and Sub-subcontractors) in any way relating to
such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against the
Owner Indemnified Parties.

3.8              Employment of Personnel.

3.8.1.      Contractor shall not employ, or permit any Subcontractor or
Sub-subcontractor to employ, in connection with its performance under this
Agreement anyone not skilled or qualified or otherwise unfit to perform the work
assigned to such Person. Contractor agrees to promptly remove (or to require any
Subcontractor or Sub-subcontractor to remove) from its services in connection
with the Work any Person who does not meet the foregoing requirements.
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS WHICH MAY DIRECTLY OR INDIRECTLY
ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY SUCH EMPLOYEE WHO
FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE
SUCH EMPLOYEE REMOVED FROM THE WORK. Contractor shall replace any such employee
at its sole cost and expense.

3.8.2.      Contractor and its Subcontractors and Sub-subcontractors and the
personnel of any of them shall not bring onto the Site: (i) any firearm of
whatsoever nature or any other object which in the sole judgment of Owner is
determined to be a potential weapon, unless Applicable Law requires Owner to
allow such items on the Site; (ii) alcoholic beverages or intoxicants of any
nature; (iii) any substance that creates a hazard and not related to the Work;
(iv) illegal or non-prescription drugs of any nature; or (v) any prescription
drugs without a valid prescription. In addition, all employees and agents of
Contractor and its Subcontractors and Sub-subcontractors shall successfully
complete a drug screening test prior to performing Work at the Site and
periodically thereafter, and upon Owner’s request, Contractor shall provide
Owner with copies of such drug screening tests. Contractor and its
Subcontractors and Sub-subcontractors shall abide by and enforce the
requirements of this Section 3.8.2, and shall immediately remove from the Work
and the Site any employee or agent of Contractor, Subcontractor or
Sub-subcontractor who, in Owner’s sole judgment, has violated the requirements
of this Section 3.8.2. THE PROVISIONS OF SECTION 3.8.1 WITH REGARD TO LIABILITY
OF ANY OF THE OWNER INDEMNIFIED PARTIES AND CONTRACTOR’S RELEASE,
INDEMNIFICATION, DEFENSE AND HOLD HARMLESS OBLIGATIONS SHALL APPLY TO THE
REMOVAL OF ANY SUCH PERSON UNDER THIS SECTION 3.8.2.

22



3.9              Clean-up. Contractor shall, to Owner’s satisfaction, at all
times keep the Site free from all waste materials or rubbish caused by the
activities of Contractor or any of its Subcontractors or Sub-subcontractors.
Contractor shall clean up all such waste materials or rubbish at Owner’s request
with reasonable notice as described further in Attachment A. As soon as
practicable after the completion of all Punchlist items, Contractor shall with
respect to such Work remove, all Construction Equipment and other items not
constituting part of the Project and remove trash, debris, and scrap produced by
Contractor which shall be properly disposed of in Owner supplied receptacles and
all waste material and demolished equipment will be removed to the suitable lay
down yard at the Site in accordance with all Permits and this Agreement. In the
event of Contractor’s failure to comply with any of the foregoing, upon
forty-eight (48) hours written notice to Contractor, Owner may accomplish the
same; provided, however, that Contractor shall be liable for and pay to Owner
(directly, by offset, or by collection on the Letter of Credit, at Owner’s sole
discretion) all costs associated with such removal or restoration.

3.10          Safety and Security. Contractor recognizes and agrees that safety
and physical security are of paramount importance in the performance of the Work
and that Contractor is responsible for performing the Work in a safe and
physically secure manner. Contractor agrees to implement a safety program that
is to be received by Owner for its written approval twenty-one (21) Days prior
to the commencement of the Work at the Site. Contractor further agrees to
perform the Work in accordance with the safety and health rules and standards of
Applicable Law and such safety program, as approved by Owner, and Contractor
shall assume all costs associated with compliance therewith. Contractor’s safety
program shall include the standards set forth in Attachment J. Owner’s review
and approval of Contractor’s safety program shall not in any way relieve
Contractor of its responsibility regarding safety, and Owner, in reviewing and
approving such safety program, assumes no liability for such safety program.
Contractor shall appoint one or more (as appropriate) safety representative(s)
acceptable to Owner who shall be resident at the Site, have responsibility to
immediately correct unsafe conditions or unsafe acts associated with the Work
and the Project, act on behalf of Contractor on safety and health matters, and
participate in periodic safety meetings with Owner at least once per week or at
such greater frequency as Owner may request. Contractor further agrees to
provide or cause to be provided necessary training and safety Construction
Equipment to its employees, Subcontractors and Sub-subcontractors and enforce
the use of such training and safety Construction Equipment. Contractor shall
maintain all accident, injury and any other records required by Applicable Law
and this Agreement, including Attachment J. Contractor shall fully cooperate
with Owner and Owner’s on-Site environmental, health and safety (“EH&S”)
coordinator in demonstrating safe practices, including full cooperation during
any investigations. Contractor shall be responsible for the specific lighting
for the Work and supervision of the Project until all of the requirements of
Substantial Completion of the Project have been satisfied. Owner shall provide
security, fencing, guarding and general lighting for the Site.

3.11          Emergencies. In the event of any emergency endangering life or
property in any way relating to the Work, the Project or the Site, whether on
the Site or otherwise, Contractor shall take such action as may be reasonable
and necessary to prevent, avoid or mitigate injury, damage, or loss and shall,
as soon as possible, report any such incidents, including Contractor’s response
thereto, to Owner. If Contractor has not taken reasonable precautions for the
safety of personnel on the Site, the public or the protection of the Work, and
such failure creates an emergency requiring immediate action, then Owner, with
or without notice to Contractor may, but shall be

23



under no obligation to, take reasonable action as required to address such
emergency and all such costs incurred by Owner shall be for Contractor’s
account. The taking of any such action by Owner, or Owner’s failure to take any
action, shall not limit Contractor’s liability.

3.12          Permits. Other than the Permits listed in Attachment P, Contractor
shall obtain all Permits required to be taken under Contractor’s name, to
perform the Work and shall promptly provide information, assistance and
documentation to Owner as reasonably requested in connection with the Permits to
be obtained or modified by Owner in Attachment P.

3.13          Books, Records and Audits.

3.13.1.  Contractor shall keep full and detailed books, construction logs,
records, daily reports, accounts, schedules, payroll records, receipts,
statements, electronic files, correspondence and other pertinent documents as
may be necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP, and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion of the Project, or such greater
period of time as may be required under Applicable Law.

3.13.2.  Upon reasonable notice, Owner, Lender, and any of their
representatives, including Lender’s independent engineer, shall have the right
to audit or to have audited Contractor’s Books and Records; provided, however,
such parties shall not have the right to audit or have audited Contractor’s
Books and Records in connection with […***…]. When requested by Owner,
Contractor shall provide the auditors with reasonable access to all such Books
and Records, and Contractor’s personnel shall cooperate with the auditors to
effectuate the audit or audits hereunder. The auditors shall have the right to
copy all such Books and Records. Owner shall bear all costs incurred by
Contractor in assisting Owner with audits performed pursuant to this Section
3.13. Contractor shall include audit provisions identical to this Section 3.13
in all Subcontracts. The restrictions in this Section 3.13.2 to the audit rights
by Owner, Lender or Lender’s independent engineer shall not control over any
rights such parties have under Applicable Law in discovery in any arbitration or
litigation arising out of Section 18.1 of this Agreement or in any litigation or
arbitration against Guarantor.

3.14          Tax Accounting. Within a reasonable period of time following a
request therefor, Contractor shall provide Owner with any information regarding
quantities, descriptions and costs of any Contractor-Supplied Equipment
installed on or ordered for the Project and any other information, including
Books and Records, as Owner may deem reasonably necessary in connection with the
preparation of its tax returns or other tax documentation.

3.15          Temporary Utilities, Roads, Facilities and Storage. To the extent
there are existing utilities that can be used by Contractor, Owner shall pay for
such utilities, but otherwise Contractor shall obtain all other utilities that
may be required. Contractor shall construct and maintain temporary access and
haul roads as may be necessary for the proper performance of this Agreement.
Roads constructed on the Site shall be subject to Owner’s written approval. All
Equipment and other items comprising part of the Work stored at a location other
than on the Site

24



shall be segregated from other goods, and shall be clearly marked as “Property
of GCE Holdings Acquisitions, LLC.”

3.16          Subordination of Liens. In consideration of ten U.S. Dollars
(U.S.$10) incorporated into the Compensation and as part of the consideration of
receiving this Agreement and other valuable consideration received and
acknowledged by Contractor, Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or the Project to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender, including any necessary lien subordination agreements, affidavits or
other documents that may be required to demonstrate that Owner’s property and
premises are free from liens, claims and encumbrances arising out of the
furnishing of Work under this Agreement.

3.17          Hazardous Materials. In the performance of the Work, Contractor
shall, and shall cause its Subcontractors and Sub-subcontractors to, comply with
all Applicable Laws, Applicable Codes and Standards, and the requirements
specified in Attachment J relating to Hazardous Materials. Contractor shall
conduct its activities under this Agreement, and shall cause each of its
Subcontractors and Sub-subcontractors to conduct its activities, in a manner
designed to prevent pollution of the environment or any other release of any
Hazardous Material brought on to the Site by Contractor or its Subcontractors
and Sub-subcontractors. Neither Contractor nor its Subcontractors or
Sub-subcontractors shall bring Hazardous Material to the Site, except as
necessary to perform the Work, and Contractor shall remain responsible and
strictly liable for all such Hazardous Materials and for any Hazardous Materials
that are brought to the Site by Contractor or any of its Subcontractors or
Sub-subcontractors. Contractor shall be responsible for the management of, and
proper disposal of, all Hazardous Material brought onto the Site by it or its
Subcontractors or Sub-subcontractors. If any spillage, discharge, emission, or
release should occur as a result of any Hazardous Materials brought on to the
Site by Contractor or its Subcontractors or Sub-subcontractors or discovered by
them, Contractor shall immediately notify Owner and take all reasonable steps
necessary to: (i) stop and contain the spillage, discharge, emission, or
release; (ii) make any report(s) of the spillage, discharge, emission, or
release as required under Applicable Laws; and (iii) clean-up and remediate the
spillage, discharge, emission, or release of Hazardous Materials brought onto
the Site by Contractor or any of its Subcontractors or Sub-subcontractors as
required by Applicable Law. Contractor shall cause all such Hazardous Material
brought onto the Site by it or its Subcontractors or Sub-subcontractors: (y) to
be transported only by carriers maintaining valid Hazardous Material
transportation Permits (as required) and operating in compliance with such
Permits and Applicable Laws regarding the transportation of Hazardous Material
and only pursuant to manifest and shipping documents identifying only Contractor
as the generator of waste or Person who arranged for waste disposal through
Contractor or any Subcontractor or Sub-subcontractor; and (z) to be treated and
disposed of only at treatment, storage, and disposal facilities maintaining
valid Permits (as required) regarding Hazardous Material and in accordance with
Applicable Law. Contractor shall submit to Owner a list of all Hazardous
Material to be brought onto the Site as permitted by this Agreement prior to
bringing such Hazardous Material onto or at the Site. Contractor shall keep
Owner informed as to the status of all Hazardous Material brought onto the Site
by Contractor or its

25



Subcontractors and Sub-subcontractors and disposal of such Hazardous Material
from the Site by Contractor or its Subcontractors or Sub-subcontractors.
Notwithstanding anything to the contrary in the foregoing, Contractor will have
no liability or responsibility for any release, clean-up, remediation,
transportation, or disposal of any Hazardous Materials existing at the Site that
pre-date Contractor’s or its Subcontractors’ or Sub-subcontractors’ commencement
of any Work at the Site (the “Pre-Existing Hazardous Materials”), and as between
Owner and Contractor, Owner will retain all responsibility for Pre-Existing
Hazardous Materials, except to the extent of Contractor’s or any Subcontractor’s
or Sub-subcontractor’s negligent or otherwise wrongful handling, disturbance,
transport, storage, disposal, aggravation or exacerbation of such Pre-Existing
Hazardous Materials.

3.18          Environmental Releases. If Contractor or any of its Subcontractors
or Sub-subcontractors releases any Hazardous Material on, at, or from the Site,
or becomes aware of any Person who has stored, released, or disposed of
Hazardous Material on, at, or from the Site during the Work, Contractor shall
immediately notify Owner in writing. If Contractor’s Work is involved in the
area where such release occurred, Contractor shall immediately stop any Work
affecting the area. Contractor will not thereafter resume performance of the
Work in the affected area except with the prior written permission of Owner.
Contractor shall, at its sole cost and expense, diligently proceed to take all
necessary or desirable remedial action to clean up and remediate fully and
dispose of, in accordance with Applicable Laws, any contamination caused by:
(i) Contractor’s or any of its Subcontractor’s or Sub-subcontractor’s negligent
or otherwise wrongful handling, disturbance, transport, storage, disposal,
aggravation or exacerbation of any Pre-Existing Hazardous Materials; and (ii)
Contractor’s or any of its Subcontractor’s or Sub-subcontractor’s negligence or
otherwise wrongful handling of any Hazardous Material that was brought onto the
Site by Contractor or any of its Subcontractors or Sub-subcontractors, whether
on or off the Site. If and when Contractor is instructed to resume performance
of the Work with respect to a stoppage as a result of the release of any
Hazardous Material that is not Contractor’s responsibility pursuant to the
previous sentence (after disposal or other decision by Owner regarding treatment
of such Hazardous Material), to the extent that any such suspension materially
and adversely affects Contractor’s actual cost or time for performance of the
Work, Contractor shall be entitled to a Change Order to the extent of the
material and adverse effect. Contractor shall not, and shall cause its
Subcontractors and Sub-subcontractors to not, take any action that may
exacerbate any such contamination. In addition to Contractor’s obligations as
set forth above, if Owner desires Contractor to perform all or part of any clean
up or remediation that may become necessary as a result of the discovery of any
Pre-Existing Hazardous Material that are not Contractor’s responsibility,
Contractor shall be entitled to a Change Order for the actual cost of such
additional Work. Contractor shall cooperate with and assist Owner in making the
Site available for taking necessary remedial steps to clean-up/remediate any
such contamination at Owner’s expense.

3.19          Quality Assurance. No later than fifteen (15) Days after the date
Owner issues the NTP, Contractor shall submit to Owner for its review and
approval, a Project-specific quality control and quality assurance plan and
inspection plan, including inspection procedures. Contractor shall promptly
modify such Project-specific quality control and quality assurance plan and
inspection plan to incorporate all comments provided by Owner, if any. Owner’s
approval of Contractor’s quality control and assurance plan, inspection plan and
inspection procedure shall in no way relieve Contractor of its responsibility
for performing the Work in compliance with this

26



Agreement. As part of the quality control and assurance plan, inspection plan
and inspection procedure, Contractor shall keep a daily log of inspections
performed, and Contractor shall make available at the Site for Owner’s review a
copy of all such inspections.

3.20          Reports and Meetings.

3.20.1.  Reports. Contractor shall provide Owner with electronic copies of
progress reports and such other information as reasonably requested by Owner,
including the following:

3.20.1.1.                    Safety or environmental incident reports within one
(1) Business Day of the occurrence of any such incident, including “near miss”
incidents wherein no individual was injured or property was damaged, except for
any safety or environmental incident involving a significant non-scheduled event
such as natural gas releases, fires, explosions, mechanical failures, unusual
over-pressurizations or major injuries which shall be provided to Owner within
eight (8) hours of the occurrence of such incident; provided, however,
notification shall be provided to Owner immediately if any safety or
environmental incident threatens public or employee safety, causes significant
property damage, or interrupts the Work; and

3.20.1.2.                    Monthly progress reports (“Monthly Progress
Reports”), in a form acceptable to Owner and Contractor but containing the
information specified in Attachment R. Contractor shall provide the Monthly
Progress Report no later than the tenth (10th) Day of the succeeding Month (or,
if a holiday, the last Business Day immediately preceding the tenth (10th) Day
of the succeeding Month), which shall be submitted with the Invoice for such
Month, and the Monthly Progress Report shall cover activities up through the end
of the previous Month. Contractor shall provide Owner with the number of copies
of such reports and shall arrange for the distribution thereof as Owner may
reasonably request.

3.20.2.  Meetings. A weekly (or as otherwise agreed between the Parties)
progress meeting shall be held at the Site, or at an alternate site mutually
agreeable to Owner and Contractor, to discuss the matters described in
Attachment R for the prior week. A Monthly progress meeting shall be held by
Contractor at the Site, or at an alternate site mutually agreeable to Owner and
Contractor, to discuss the matters described in Attachment R for the prior Month
and to review the Monthly Progress Report for that Month with Owner. The
meetings shall be attended by a representative of Owner, the Contractor
Representative and those Contractor employees and Subcontractors requested by
Owner.

3.21          Payment. Contractor shall timely make all payments required to be
paid to Owner pursuant to the terms of this Agreement.

3.22          Title to Materials Found. As between Owner and Contractor, the
title to water, soil, rock, gravel, sand, minerals, timber, and any other
materials developed or obtained in the excavation or other operations of
Contractor, any Subcontractor or Sub-subcontractor at the Site and the right to
use said materials or dispose of same is hereby expressly reserved by Owner.

27



Contractor may, at the sole discretion of Owner, be permitted, without charge,
to use in the Work any such materials that comply with the requirements of this
Agreement.

3.23          Survey Control Points and Layout. Contractor shall establish all
survey control points and layout the entire Work in accordance with the
requirements of this Agreement, which shall be based on the survey control point
established by Owner pursuant to this Agreement. Contractor acknowledges that it
has confirmed the proper placement of such Owner-provided survey control point.
If Contractor or any of its Subcontractors, Sub-subcontractors or any of the
representatives or employees of any of them move or destroy or render inaccurate
the survey control point provided by Owner, such control point shall be replaced
by Contractor at Contractor’s own expense.

3.24          Owner-Supplied Items. Owner-Supplied Items shall be made available
to Contractor by Owner at a location at the Site, and, upon delivery, Contractor
shall promptly visually inspect the Owner-Supplied Items. Contractor shall
promptly notify Owner of any visible defect or discrepancy in the Owner-Supplied
Items or any error in the quantity of such Owner-Supplied Items. If Contractor
fails to notify Owner of any such visible defect, discrepancy, or error in
quantity before performing Contractor’s dependent Work, and such defect,
discrepancy, noncompliance or error in quantity would have been discovered in
the course of a reasonably thorough visual inspection and measurement,
Contractor shall correct such defect or discrepancy on the same basis as if it
were Defective Work in accordance with Article 13. Contractor shall assume care,
custody and control and risk of loss for all such Owner-Supplied Items after
delivery to the Site and prior to offloading such Owner-Supplied Items,
including the storage, maintenance and care for Owner-Supplied Items in
accordance with the manufacturer’s and Owner’s recommendations and procedures.

3.25          Cooperation with Others. Contractor acknowledges that Owner, other
contractors and other subcontractors or other Persons may be working at the Site
during the performance of this Agreement and the Work or use of certain
facilities may be interfered with as a result of such concurrent activities. To
minimize interference with work of any of the other parties involved, Contractor
shall perform the Work only in the designated areas (including laydown areas)
set forth on Attachment T. Contractor shall at all times coordinate the
performance of the Work on the Site with Owner and all of Owner’s other
contractors and other subcontractors or other Persons performing work on the
Site. Contractor agrees to cooperate with Owner and such other contractors and
other subcontractors or other Persons so as to not to materially interfere with
the activities of such Persons working on the Site. Subject to Section 4.3,
Contractor shall be fully responsible for coordinating the Work and the
activities of Contractor and its Subcontractors and Sub-subcontractors occurring
off of the Site with any work or activities of Owner, Owner’s other contractors
and its other subcontractors or other Persons. During pre-commissioning,
start-up operations, commissioning, Performance Tests and other testing of the
Project, Contractor shall at all times coordinate with, supervise, and manage
Process Licensor personnel.

3.26          Responsibility for Property. Contractor shall plan and conduct its
operations so that neither Contractor nor any of its Subcontractors or
Sub-subcontractors shall (i) enter upon lands (other than the Site) or
waterbodies in their natural state unless authorized by Owner in writing; (ii)
close or obstruct any utility installation, highway, waterway, harbor, road or
other property unless and until Permits and Owner’s written permission therefore
have been obtained;

28



(iii) disrupt or otherwise interfere with the operation of any portion of any
pipeline, telephone, conduit or electric transmission line, ditch, navigational
aid, dock or structure unless and until otherwise specifically authorized by
Owner in writing; (iv) damage any property in (ii) or (iii); or (v) damage or
destroy maintained, cultivated or planted areas or vegetation (such as trees,
plants, shrubs, shore protection, paving, or grass) on the Site or adjacent
thereto which, as determined by Owner, do not interfere with the performance of
this Agreement. The foregoing includes damage arising from performance of the
Work through operation of Construction Equipment or stockpiling of materials.
Contractor and its Subcontractors and Sub-subcontractors shall coordinate and
conduct the performance of the Work so as to not interfere with or disrupt the
use and peaceful enjoyment of any adjacent property to the Site.

3.27          Compliance with Real Property Interests. Contractor shall, in the
performance of the Work, comply, and cause all Subcontractors and
Sub-subcontractors to comply, with any easement, lease, right-of-way or other
property interests that affect or govern the Site or any other real property
used for the purposes of completing the Work, including any insurance or
indemnification restrictions or obligations therein, to the extent such
easement, lease, right-of-way or other property interests relate to the
performance of the Work.

3.28          Explosives. Explosives shall be transported to the Site only when
required to perform the Work under this Agreement and with abundant, prior
notice to and written approval of Owner. Contractor shall be responsible for
properly purchasing, transporting, storing, safeguarding, handling and using
explosives required to perform the Work under this Agreement. Contractor shall
employ competent and qualified personnel for the use of explosives and shall
assume full responsibility for all costs, losses, damages and expenses caused by
the use of explosives in the performance of the Work. Residual surplus
explosives shall be promptly removed from the Site and properly disposed of by
Contractor. Contractor shall strictly comply with Applicable Law and Applicable
Codes and Standards in the handling of explosives pursuant to this Agreement
(including the U.S. Patriot Act of 2001 and any and all rules and regulations
promulgated by the U.S. Department of Homeland Security and the U.S. Bureau of
Alcohol, Tobacco, Firearms and Explosives), shall perform all obligations and
obtain all Permits with respect to explosives, and shall develop and file and
provide copies to Owner of all documentation regarding same.

3.29          Used or Salvaged Materials. If, after Substantial Completion and
prior to Final Completion, (i) Contractor has any Contractor-Supplied Equipment
that it purchased for the Project but did not incorporate into the Project, or
(ii) if such Contractor-Supplied Equipment was purchased pursuant to a
unilateral Change Order in accordance with Section 6.1.3 or 6.2.4, Owner has the
option of either taking such Equipment at no cost to Owner or requiring that
Contractor haul off such Equipment at Owner’s cost and expense.

3.30          Supervision of Owner’s Operation Personnel. Until Substantial
Completion of the Project, Owner’s operating and maintenance personnel and
Process Licensor personnel providing support to the Project shall be under the
control of and supervised by Contractor; provided, however, notwithstanding the
foregoing, such operating and maintenance personnel shall remain employees or
agents of Owner and shall not be considered employees of Contractor for any
reason. Contractor shall not be responsible for the acts and omissions of such
personnel during such time. Contractor shall, no later than one hundred-eighty
(180) Days after NTP, prepare

29



for Owner’s review and approval a proposed plan regarding the utilization of
Owner’s operation and maintenance personnel, Process Licensor personnel, and
Contractor’s personnel during pre-commissioning, commissioning, start-up,
operations and testing.

3.31          Nondiscrimination. Contractor agrees that it shall conduct its
activities without discrimination on account of race, creed, color, sex,
religion, national origin, age or disability and shall comply with Applicable
Law relating thereto, including Executive Order 11246, as amended. Upon the
request of Owner, Contractor shall provide Owner with copies of all plans or
programs that Contractor uses to satisfy the requirements of this Section 3.31.

Article 4 

OWNER’S RESPONSIBILITIES

4.1              Payment. Owner shall timely pay the Contractor’s Compensation
in accordance with the provisions of Article 7 hereof.

4.2              Permits. Owner shall be responsible for obtaining the Permits
listed in Attachment P. To the extent Owner has not obtained any such Permits
prior to the Effective Date, Owner shall obtain such Permits in accordance with
the schedule contained in Attachment P, or if not stated therein, in a manner
that will permit Contractor to perform the Work without substantial interruption
or interference. Owner shall provide information, assistance and documentation
to Contractor as reasonably requested in connection with the Permits to be
obtained by Contractor under this Agreement.

4.3              Access to the Site. Owner shall provide Contractor with access
to the Site on which the Project is to be physically situated. Subject to
Section 3.25, such access on the Site shall be sufficient to permit Contractor
to progress with the Work on a continuous basis in accordance with the Milestone
Dates without material interruption or interference.

4.4              California Sales and Use Tax. Owner shall reimburse Contractor
for California sales and use Taxes as set forth in Article 8, unless Owner
provides Contractor with evidence of abatement of such California sales and use
Taxes, in which case Contractor shall not invoice Owner for any such Taxes. In
addition, Owner shall administer and pay (a) property Taxes assessed on the
Site, and on Equipment after delivery at the Site, and (b) all Taxes incurred
due to Owner’s sale of renewable diesel from the Project.

4.5              Legal Description and Survey. Prior to the earlier of any LNTP
issued for detailed design Work or NTP, Owner shall provide to Contractor for
Contractor’s information a survey control point, the proper placement of which,
Contractor has confirmed as set forth in Section 3.23.

4.6              Operation Personnel. Owner shall retain operating and
maintenance personnel to assist Contractor with the pre-commissioning,
commissioning, start-up and testing of the Project.

4.7              Owner-Supplied Items. Owner shall be responsible for the
procurement and delivery of the items described in Attachment V (“Owner-Supplied
Items”), within the times and at the locations set forth therein, subject to the
conditions specified therein. For the avoidance of doubt, the Owner-Supplied
Items does not include connections and related services supplied by

30



Contractor regarding the Owner-Supplied Items or any other requirements with
respect to the Owner-Supplied Items set forth in Attachment A.

4.8              Existing Plant Equipment. Owner shall be solely responsible for
Existing Plant Equipment meeting Applicable Codes and Standards, except to the
extent set forth in Section 3.1.2.

Article 5 

COMMENCEMENT OF WORK, MILESTONE DATES, AND SCHEDULING OBLIGATIONS

5.1              Commencement of Work. Upon Contractor’s receipt from Owner of
an LNTP or NTP, Contractor shall immediately commence the performance of the
Work specified in such LNTP or NTP.

5.2              Notices to Proceed.

5.2.1.      Limited Notices to Proceed. At any time prior to the date of
issuance of the notice to proceed (“Notice to Proceed” or “NTP”), but no later
than the earlier of (1) fourteen (14) Days after Owner provides Contractor with
written notice of financial close or (2) June 1, 2020, Owner shall issue the
first limited notice to proceed (“Limited Notice to Proceed No. 1” or “LNTP No.
1”) in the form of Schedule H-1, which shall authorize and require Contractor to
perform a specified portion of the Work set forth therein. Owner may issue
additional limited notices to proceed (“LNTP”) in the form of Schedule H-2 prior
to the issuance of NTP which, if issued, shall authorize and require Contractor
to perform a specified portion of the Work. Each LNTP shall specify the maximum
total cost of such specified Work, and Contractor shall be paid for such
specified Work pursuant to the terms and conditions of this Agreement, with all
such payments credited against the Guaranteed Maximum Price and the first
payment to become due hereunder.

5.2.2.      Notice to Proceed. Unless otherwise specifically set forth in an
LNTP, Contractor shall not commence performance of the Work until Owner issues
the NTP authorizing the same pursuant to the terms and conditions of this
Agreement. Owner shall issue NTP pursuant to this Section 5.2.2 no later than
the earlier of (1) forty-five (45) Days after Owner provides Contractor with
written notice of financial close or (2) July 1, 2020. Upon Contractor’s receipt
from Owner of the NTP and the Mobilization Payment, Contractor shall immediately
commence with the performance of the Work. The NTP shall be issued in the form
attached hereto as Schedule H-3.

5.3              Milestone Dates. Contractor shall perform the Work in
accordance with the Milestone Dates set forth in this Section 5.3 and in
Attachment E.

5.3.1.      Guaranteed Substantial Completion Date. Contractor shall achieve
Substantial Completion of the Work no later than six hundred (600) Days after
issuance of NTP (“Guaranteed Substantial Completion Date”). The Guaranteed
Substantial Completion Date shall only be adjusted by Change Order as provided
under this Agreement.

31



5.3.2.      Guaranteed Final Completion Date. Contractor shall achieve Final
Completion of the Work no later than one hundred eighty (180) Days after
achieving Substantial Completion (“Guaranteed Final Completion Date”). The
Guaranteed Final Completion Date shall only be adjusted by Change Order as
provided under this Agreement.

5.4              CPM Schedule.

5.4.1.      CPM Schedule Submission. On or prior to the date set forth in
Attachment E, Contractor shall prepare and submit to Owner for its review and
written approval a critical path method schedule for the Project using Primavera
Project Planner version 8.2 or later (“CPM Schedule”). Owner may issue written
comments, proposed changes or written approval or disapproval of such CPM
Schedule. The CPM Schedule shall, at a minimum, (i) include separate activities
for each portion of the Project (including engineering, procurement and
construction, along with non-physical activities related to the Work, such as
submittal and approval of Drawings and Specifications, procurement of Equipment
and inspection and testing of the Work, and obtaining Permits), (ii) be fully
integrated and shall be consistent with the Milestone Dates, (iii) be detailed
at a level 3 (with each activity containing Work for one discipline or craft
having a maximum twenty (20) Day duration) for all activities for the Project,
(iv) fully incorporate all Major Subcontractor schedules for the performance of
their work (including off-site Subcontractors, suppliers and fabricators) and
(v) show an uninterrupted critical path from the NTP through each Milestone
Date, including Mechanical Completion, Substantial Completion and Final
Completion of the Project. With respect to each activity in the CPM Schedule,
the CPM Schedule shall show the activity number, activity description, early
start and early finish dates, late start and late finish dates, duration, total
float value, and responsible Contractor, Subcontractor or other parties
(including Owner and Owner’s other contractors). The CPM Schedule shall
represent Contractor’s best judgment as to how it shall complete the Work in
compliance with the Milestone Dates, including the Guaranteed Substantial
Completion Date and the Guaranteed Final Completion Date. The CPM Schedule shall
be submitted in in its native electronic format by Primavera Project Planner
version 8.2 or later. Contractor shall submit with the CPM Schedule a progress
“S” curve, showing the baseline early and late curve, and actual and forecast
progress by Month for total progress of the Work. Once the CPM Schedule and the
required submittals have been reviewed and approved by Owner, this version of
the CPM Schedule shall be the baseline CPM Schedule for the Work.

5.4.2.      Progress Updates to CPM Schedule. After approval by Owner of the
baseline CPM Schedule described in Section 5.4.1, Contractor shall manage and
update (no less frequently than once every four (4) weeks) the CPM Schedule with
Primavera, P6 using the critical path method to show actual progress and the
current forecast to complete the Work. Each updated CPM Schedule shall meet the
requirements of Section 5.4.1, and in addition shall (i) at a minimum, be
prepared with the same level of detail as the baseline CPM Schedule, (ii) show
the baseline CPM Schedule, (iii) for each activity completed, show the actual
start and finish dates for each such completed activity, (iv) for each activity
started but not yet completed, show the actual start date for each such
activity, the progress of Work for each such activity and forecasted completion
date for each such activity, (v)

32



for each activity not yet started, show the forecasted start and completion date
for each such activity, (vi) show the forecasted date of achievement of
Mechanical Completion, Substantial Completion and Final Completion of the
Project, and (vii) update the CPM Schedule with all other information shown in
the baseline CPM Schedule, reflecting the Work as actually performed or as
forecasted, including manhours for each activity. Contractor shall submit to
Owner current updates to the CPM Schedule every four (4) weeks. Contractor shall
promptly correct any errors or inconsistencies in the updates to the CPM
Schedule identified to Contractor by Owner and resubmit a corrected update for
Owner’s review.

5.4.3.      Approval of Baseline CPM Schedule and Updates to CPM Schedule.
Owner’s review and approval, or lack of review or approval, of the baseline CPM
Schedule and any updated CPM Schedule shall not relieve Contractor of any
obligations for the performance of the Work, change the Guaranteed Substantial
Completion Date or the Guaranteed Final Completion Date, nor shall it be
construed to establish the reasonableness of the CPM Schedule. Notwithstanding
any approval by Owner of the baseline CPM Schedule or any updated CPM Schedule,
Owner shall be entitled to reasonably rely upon the baseline CPM Schedule and
any updates to the CPM Schedule, including reliance that Contractor has
developed a comprehensive, reasonable and accurate schedule to complete the Work
within the times set forth in the Milestone Dates.

5.4.4.      Two Week Look-ahead Schedule. During the period commencing upon
issuance of the NTP and ending upon Substantial Completion, Contractor shall
submit to Owner on a weekly basis a two (2) week look-ahead schedule (“Two Week
Look-ahead Schedule”), which shall be based on the CPM Schedule showing in
detail the activities to be performed during the next fourteen (14) Days, and
shall meet all other requirements of an updated CPM Schedule as described in
Section 5.4.2. The Two Week Look-ahead Schedule shall be submitted to Owner in
its native electronic format.

5.4.5.      Default. If Contractor fails to comply with its scheduling
obligations under this Agreement, including those set forth in this Section 5.4,
5.5 and 5.6, Owner may withhold any and all further payments otherwise owing
Contractor until such failure is corrected.

5.5              Recovery and Recovery Schedule. If, at any time (i) the CPM
Schedule shows that any activity on a critical path of the CPM Schedule is
delayed such that Substantial Completion is forecasted to occur ten (10) or more
Days after the applicable Guaranteed Substantial Completion Date or a Milestone
is forecasted to occur ten (10) or more Days after the applicable Milestone
Date, (ii) Contractor fails to provide a current updated CPM Schedule in
compliance with the requirements of this Agreement and Owner reasonably
determines that any activity on a critical path is delayed such that Substantial
Completion is forecasted to occur ten (10) or more Days after the applicable
Guaranteed Substantial Completion Date or a Milestone is forecasted to occur ten
(10) or more Days after the applicable Milestone Date or (iii) Contractor fails
to achieve a Milestone within ten (10) Days after the applicable Milestone Date,
and, in each such circumstance, Contractor or any of its Subcontractors or
Sub-subcontractors are responsible for such delay, then Owner may order that
Contractor provide a recovery schedule (“Recovery Schedule”) for Owner’s written
approval as soon as reasonably possible, but no later than ten (10)

33



Business Days after such order. If Owner disapproves the Recovery Schedule then
Contractor shall, as soon as reasonably possible, but no later than ten (10)
Business Days after such disapproval, provide a new Recovery Schedule for
Owner’s written approval. The Recovery Schedule shall (a) represent Contractor’s
best judgment as to how it shall regain compliance with the Milestone Dates,
within a time period acceptable to Owner and (b) include detailed information
(in at least the same level of detail as the Milestone Dates) in a form
reasonably satisfactory to Owner to demonstrate the ability of Contractor to
regain compliance with the Milestone Dates within a time period acceptable to
Owner.

5.6              Acceleration. Owner may, at any time, direct Contractor
pursuant to a Change Order under Section 6.1 to accelerate the Work, by among
other things, establishing additional shifts, paying or authorizing overtime or
providing additional equipment. In the event of any such directive, Owner’s sole
liability shall be to pay Contractor any documented costs clearly and solely
attributable to such acceleration. Such costs shall include to Contractor any
shift differential, premium, or overtime payments to workers or field
supervisors and other employees of Contractor dedicated to the Work on a
full-time basis actually incurred over and above Contractor’s normal rates,
inefficiency related costs caused by such acceleration, and overtime charges for
Construction Equipment. Any adjustment to the Guaranteed Maximum Price or any
other Changed Criteria that the Parties agree will be changed by such
acceleration for Owner’s acceleration of the Work shall be implemented by Change
Order.

Article 6 

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1              Change Orders Requested by Owner. Owner shall be entitled to a
Change Order upon request in accordance with this Section 6.1.

6.1.1.      If Owner submits to Contractor in writing a duly signed proposed
Change Order, Contractor must respond to Owner within ten (10) Business Days
with a written statement setting forth the effect, if any, which such proposed
Change Order would have on the Guaranteed Maximum Price, the Design Basis, the
Guaranteed Substantial Completion Date or Guaranteed Final Completion Date or
any other obligation or potential liability of Contractor hereunder
(collectively or individually, the “Changed Criteria”). The written statement
shall be in the form of Schedule D-3, and shall include all information required
by Section 6.5.2.

6.1.2.      If the Parties agree on such Changed Criteria of the proposed Change
Order (or modify such Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order, which shall be in the
form of Schedule D-1 and such Change Order shall become binding on the Parties,
as part of this Agreement. An adjustment to the Guaranteed Maximum Price, if
any, resulting from Owner’s proposed Change Order, unless otherwise agreed
between the Parties, shall be an increase by an amount equal to Contractor’s
reasonable and documented additional costs, net of any cost savings or, to the
extent that the cost savings are greater than the additional costs associated
with effecting Owner’s proposed Change Order, a decrease by an amount equal to
Contractor’s net cost savings associated with effecting Owner’s proposed Change
Order.

34



6.1.3.      If the Parties cannot agree on such Changed Criteria of the proposed
Change Order within ten (10) Business Days of Contractor’s receipt of Owner’s
proposed Change Order, or if Owner desires that the proposed changed Work set
forth in the proposed Change Order commence immediately without the requirement
of a written statement by Contractor as required under Section 6.1.1, Owner may,
by issuance of a unilateral Change Order in the form attached hereto as
Schedule D-2, require Contractor to commence and perform the changed Work
specified in the unilateral Change Order, on a time and materials basis using
the rates set forth in Attachment C, with the effect of such unilateral Change
Order on the Changed Criteria (or if the Parties agree on the effect of such
unilateral Change Order for some but not all of the Changed Criteria, the impact
of each of the components of the Changed Criteria on which the Parties disagree)
to be determined as soon as possible, or (ii) in accordance with the outcome of
the dispute resolution procedures set forth in Article 18; provided, however,
that Contractor shall perform the Work as specified in such unilateral Change
Order and Owner shall continue to pay Contractor in accordance with the terms of
this Agreement and any previously agreed Change Orders pending resolution of the
dispute. When Owner and Contractor agree on the effect of such unilateral Change
Order on all of the Changed Criteria, such agreement shall be recorded by
execution by the Parties of a Change Order in the form attached hereto as
Schedule D-1, which shall supersede the unilateral Change Order previously
issued and relating to such changed Work. Contractor shall be considered to be
in Default under Section 16.1 should it (i) fail to commence the performance of
the changed Work or other obligations required in such unilateral Change Order
within three (3) Business Days of receipt of such unilateral Change Order (or
within such other time specified in such unilateral Change Order) or (ii) fail
to diligently perform the changed Work or other obligations required in such
unilateral Change Order.

6.1.4.      If Owner omits Work by a Change Order, Owner may subsequently
perform such Work itself or have it carried out by other contractors, provided
however to the extent such omission of Work materially and adversely impacts
Contractor’s material obligations under this Agreement (including by way of
example and not limitation, achievement of the Minimum Acceptance Criteria),
such adverse impact shall be addressed in the Change Order capturing such
omission which may include an extension of time and costs arising from omission
of Work as applicable. In determining the amount to be deducted from the
Guaranteed Maximum Price for any change that results in a reduction in the scope
of Work, thereby resulting in a new, reduced Guaranteed Maximum Price, such
deduction will include a reduction in (and the Guaranteed Maximum Price shall be
reduced by) the value of the scope of Work being omitted and the Overhead Fee
and the Contractor’s Fee on such value of scope of Work.

6.2              Change Orders Requested by Contractor.

6.2.1.      Contractor shall only have the right to a Change Order in the event
of any of the following occurrences:

6.2.1.1.                        Changes in Law that materially and adversely
affect Contractor’s actual cost (which costs including Overhead Fee and
Contractor’s Fee shall be adequately documented and supported) of performance of
the Work or

35



ability to perform any material requirement under this Agreement, and with
respect to any delays (as that term is defined in Section 6.9) caused by such
Changes in Law, a time extension to the Milestone Dates to the extent allowed
under Section 6.8;

6.2.1.2.                        Acts or omissions of Owner including Owner
caused delays that constitute a material breach of this Agreement by Owner and
materially and adversely affect Contractor’s actual cost (which costs shall be
adequately documented and supported) of performance of the Work or ability to
perform any material requirement under this Agreement and, with respect to
delays caused by Owner that constitute a material breach of this Agreement by
Owner, compensation and a time extension to the Mechanical Completion,
Guaranteed Substantial Completion Date and Final Completion Date to the extent
allowed under Section 6.8;

6.2.1.3.                        Force Majeure to the extent allowed under
Section 6.7.1;

6.2.1.4.                        Acceleration of the Work ordered by Owner
pursuant to Section 5.6, provided that a Change Order has been issued by Owner
pursuant to Section 6.1;

6.2.1.5.                        To the extent expressly permitted under Section
13.2.1 or 3.18;

6.2.1.6.                        Unforeseen Subsurface Conditions at the Site to
the extent allowed under Section 2.5.2.2;

6.2.1.7.                        Purchase of operating spare parts in accordance
with Section 3.4;

6.2.1.8.                        Suspension in Work ordered by Owner pursuant to
Section 16.3 to the extent allowed thereunder;

6.2.1.9.                        Owner’s request for an increase in coverage
under the Letter of Credit to cover any increase in the Contract Price as a
result of Change Orders, provided that a Change Order for such increased
coverage has been executed;

6.2.1.10.                    Changes in the applicable […***…] that become
effective after the Effective Date of the Agreement; and

6.2.1.11.                    Owner requiring Contractor to perform work
specifically excluded in Contractor’s Exclusions listed in Section H of
Attachment A or Owner’s failure to meet the conditions specified in Contractor’s
Clarifications listed in Section I of Attachment A.

6.2.2.      Should Contractor desire to request a Change Order under this
Section 6.2, Contractor shall, pursuant to Section 6.5, notify Owner in writing
and issue to Owner a request for a proposed Change Order in the form attached
hereto as Schedule D-3, a

36



detailed explanation of the proposed change and Contractor’s reasons for
proposing the change, all documentation necessary to verify the effects of the
change on the Changed Criteria, and all other information required by
Section 6.5.

6.2.3.      If Owner agrees that a Change Order is necessary and agrees with
Contractor’s statement regarding the effect of the proposed Change Order on the
Changed Criteria, then Owner shall issue such Change Order, which shall be in
the form of Schedule D-1, and such Change Order shall become binding on the
Parties as part of this Agreement upon execution thereof by the Parties.

6.2.4.      If the Parties agree that Contractor is entitled to a Change Order
but cannot agree on the effect of the proposed Change Order on the Changed
Criteria within ten (10) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order and all other required information, or
if Owner desires that the proposed changed Work set forth in the proposed Change
Order commence immediately, the rights, obligations and procedures set forth in
Section 6.1.3 are applicable.

6.2.5.      If the Parties cannot agree upon whether Contractor is entitled to a
Change Order within ten (10) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the dispute shall be resolved as
provided in Article 18. Pending resolution of the dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.

6.3              Compensation Adjustment; Contractor Documentation. If a Change
Order is executed on a time and materials basis pursuant to Section 6.1.3 or
6.2.4, then the Guaranteed Maximum Price shall be adjusted using rates set forth
in Attachment C, or, if not therein, at rates not to exceed then current market
rates. Contractor shall use reasonable efforts to minimize such costs
(consistent with the requirements of this Agreement) and shall provide Owner
with options for reducing such costs whenever possible. The foregoing costs
shall be supported by reasonable documentation, including daily work logs, time
sheets and receipts.

6.4              Change Orders Act as Accord and Satisfaction. Change Orders
agreed pursuant to Section 6.1.2 or 6.2.3 by the Parties, and unilateral Change
Orders entered into pursuant to Section 6.1.3 or 6.2.4 on a time and materials
basis for which the Parties have subsequently agreed upon the effect of such
unilateral Change Order and executed a superseding and mutually agreed upon
Change Order as provided in Section 6.1.2 or 6.2.3, shall constitute a full and
final settlement and accord and satisfaction of all effects of the change as
described in the Change Order upon the Changed Criteria and shall be deemed to
compensate Contractor fully for such change. Accordingly, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any other consequences arising out of,
relating to, or resulting from such change reflected in such Change Order,
whether the consequences result directly or indirectly from such change
reflected in such Change Order, including any claim or demand for damages due to
delay, disruption, hindrance, impact, interference, inefficiencies or extra work
arising out of, resulting from, or related to, the change

37



reflected in that Change Order (including any claims or demands that any Change
Order or number of Change Orders, individually or in the aggregate, have
impacted the unchanged Work).

6.5              Timing Requirements for Notifications and Change Order Requests
by Contractor. Should Contractor desire to seek an adjustment to the Guaranteed
Maximum Price, the Milestone Dates, the Guaranteed Substantial Completion Date
or the Guaranteed Final Completion Date, the Payment Schedule, any of the
Minimum Acceptance Criteria, or any other modification to any other obligation
of Contractor under this Agreement for any circumstance that Contractor has
reason to believe may give rise to a right to request the issuance of a Change
Order, Contractor shall, with respect to each such circumstance:

6.5.1.      Notify Owner in writing of the existence of such circumstance within
fifteen (15) Days of the date that Contractor knew or reasonably should have
known of the first occurrence or beginning of such circumstance, provided that
such notice shall be given prior to the expiration of such fifteen (15) Day
period should any action or inaction by Owner or Contractor be required or
necessary in relation to such circumstance to prevent or mitigate any damages or
losses to either Party. If any such action or inaction is required, Contractor
shall give notice within five (5) Days, unless such circumstance is an emergency
in which case notice shall be given immediately. In such notice, Contractor
shall state in detail all known and presumed facts upon which its claim is
based, including the character, duration and extent of such circumstance, the
date Contractor first knew of such circumstance, any activities impacted by such
circumstance, the cost and time consequences of such circumstance (including
showing the impact of such circumstance, if any, on the critical path of the CPM
Schedule) and any other details or information that are expressly required under
this Agreement. Contractor shall only be required to comply with the notice
requirements of this Section 6.5.1 once for continuing circumstances, provided
the notice expressly states that the circumstance is continuing and includes
Contractor’s best estimate of the impact on any Changed Criteria by such
circumstance; and

6.5.2.      Submit to Owner a request for a proposed Change Order as soon as
reasonably practicable after giving Owner the written notice described above but
in no event later than ten (10) Days after such notice, together with a written
statement (i) detailing why Contractor believes that a Change Order should be
issued, plus all documentation reasonably requested by or necessary for Owner to
determine the factors necessitating the possibility of a Change Order and all
other information and details expressly required under this Agreement (including
the information required by Attachment C, detailed estimates and cost records,
daily time sheets, a graphic demonstration using the CPM Schedule and a time
impact analysis showing Contractor’s entitlement to a time extension to the
Milestone Dates pursuant to the terms of this Agreement, which shall be provided
in hard copy and in its native electronic format); and (ii) setting forth the
effect, if any, which such proposed Change Order would have for the Work on any
of the Changed Criteria.

The Parties acknowledge that Owner will be prejudiced if Contractor fails to
provide the notices and proposed Change Orders as required under this Section
6.5, and agree that such requirements are an express condition precedent
necessary to any right for an adjustment

38



in the Guaranteed Maximum Price, the Guaranteed Substantial Completion Date or
Guaranteed Final Completion Date, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria, or any other modification to any other obligation of
Contractor under this Agreement.

6.6              Adjustment Only Through Change Order. No change in the
requirements of this Agreement, whether an addition to, deletion from,
suspension of or modification to this Agreement, including any Work, shall be
the basis for an adjustment for any change in the Guaranteed Maximum Price, the
Milestone Dates (including the Guaranteed Substantial Completion Date or
Guaranteed Final Completion Date), any Work, the Payment Schedule, any of the
Minimum Acceptance Criteria, or any other obligations of Contractor or right of
Owner under this Agreement unless and until such addition, deletion, suspension
or modification has been authorized by a Change Order executed and issued in
accordance with and in strict compliance with the requirements of this Article
6.

6.7              Force Majeure.

6.7.1.      Contractor Relief. If the commencement, prosecution or completion of
any Work is delayed by Force Majeure, then Contractor shall be entitled to (i)
an extension to the Guaranteed Substantial Completion Date if such delay affects
the performance of any Work that is on the critical path of the CPM Schedule and
causes Contractor to complete the Work beyond the Guaranteed Substantial
Completion Date, but only if Contractor is unable to proceed with other portions
of the Work so as not to cause a delay in the Guaranteed Substantial Completion
Date, or (ii) […***…], and, in each case, Contractor complies with the notice
and Change Order request requirements in Section 6.5 and the mitigation
requirements in Section 6.10. Any adjustment to the […***…] and Milestone Dates
shall be recorded in a Change Order.

6.7.2.      Payment and Indemnification Obligations. No obligation of a Party to
pay moneys under or pursuant to this Agreement or to provide indemnification
under this Agreement shall be excused by reason of Force Majeure.

6.8              Delay Caused by Certain Conditions. Should (a) (i) Owner or any
Person acting on behalf of or under the control of Owner (other than any
Contractor Indemnified Party) delay the commencement, prosecution or completion
of the Work, (ii) Owner fail to meet any of its material responsibilities when
required including by way of example and not limitation late delivery of Owner
Supplied Equipment, plans, or specifications, (iii) provide inaccurate plans or
specifications related to Owner Supplied Equipment, (iv) Owner or Owner parties
fail to obtain necessary rights of access to the worksite, (v) there be a
failure of other providers of the Owner to complete work which is a prerequisite
to the performance of the work by Contractor as specified in this Agreement,
(vi) there be defects in Owner-Supplied Items, or (vii) there be delays caused
by Owner’s occupancy or use of the Work pursuant to Section 12.7, and, for each
of the circumstances described in subsections (i) through (vii), if such delay
is not in any way attributable to Contractor or its Subcontractors or
Sub-subcontractors but is caused by Owner’s breach of an express obligation of
Owner under this Agreement, or, should (b) Owner order a change in the Scope of
the Work (provided that a Change Order has been issued in accordance with
Section 6.1); (c) Owner suspend the Work for which Contractor is entitled to
relief under Section 6.2.1.8; (d) a

39



Change in Law occur for which Contractor is entitled to relief under Section
6.2.1.1; (e) Unforeseen Subsurface Conditions occur for which Contractor is
entitled to relief under Section 2.5.2.2; (f) there be a failure to achieve the
Minimum Acceptance Criteria for which Contractor is entitled to relief under
Section 12.4.1.2; or (g) an event occurs that entitles Contractor to a Change
Order pursuant to Section 6.2.1.11, in each case, delay commencement,
prosecution or completion of the Work, then Contractor shall be entitled to an
adjustment to the Guaranteed Maximum Price and an extension to the Guaranteed
Substantial Completion Date if (i) such delay affects the performance of any
Work that is on the critical path of the CPM Schedule, and (ii) such delay
causes Contractor to complete the Work beyond the Guaranteed Substantial
Completion Date, and, in each case, Contractor complies with the notice and
Change Order request requirements in Section 6.5 and the mitigation requirements
of Section 6.10. Any adjustment to the Guaranteed Maximum Price shall be for
reasonable, additional direct costs incurred by Contractor for such delay
meeting the requirements of this Section 6.8, and any adjustments to the
Guaranteed Maximum Price or the Milestone Dates shall be recorded in a Change
Order. The Parties agree that if they execute a Change Order with respect to any
change in the Scope of Work described in this Section 6.8, any delay arising out
of such change in the Scope of Work and meeting the requirements of this Section
6.8 shall be included in the Change Order incorporating such change in the Scope
of Work.

6.9              Delay. For the purposes of Sections 6.2.1.1, 6.2.1.2, 6.7 and
6.8, the term “delay” shall include hindrances, disruptions or obstructions, or
any other similar term in the industry and the resulting impact from such
hindrances, disruptions or obstructions, including inefficiency, impact, ripple
or lost production.

6.10          Contractor Obligation to Mitigate Delay. With respect to Sections
6.7 and 6.8, in no event shall Contractor be entitled to any adjustment to the
Milestone Dates or any adjustment to the Guaranteed Maximum Price for that
portion of delay to the extent Contractor could have taken, but failed to take,
reasonable actions to mitigate such delay.

Article 7 

Compensation AND PAYMENTS TO CONTRACTOR

7.1              Compensation. As compensation in full to Contractor for the
full and complete performance of the Work and all of Contractor’s other
obligations under this Agreement with respect to the Work, Owner shall pay and
Contractor shall accept […***…]. The Compensation and Guaranteed Maximum Price
are subject to adjustment only by Change Order as provided in provided in
Article 6 and include all Taxes, costs, charges, and expenses of whatever nature
applicable to the Work. For the avoidance of doubt, the Guaranteed Maximum Price
does not include […***…].

7.2              Guaranteed Maximum Price. The sum of the Direct Costs of the
Work, the Overhead Fee, and the Contractor’s Fee (excluding California sales and
use tax per Section 7.1 above) is guaranteed by Contractor not to exceed […***…]
(the “Guaranteed Maximum Price” or “GMP”), subject to additions and deductions
by Change Order as provided in the Agreement. Notwithstanding anything to the
contrary in this Agreement, (i) Contractor shall not charge and Owner shall not
be required to pay any amounts which would otherwise be considered a part of

40



the Compensation if such Work arises out of or relates to Contractor’s gross
negligence or fault, or any amounts defined as a Disallowed Cost, and
(ii) Contractor shall not charge and Owner shall not be required to pay any
amounts in excess of the Guaranteed Maximum Price (which is subject to
adjustment by Change Order as permitted in Article 6 of this Agreement).

7.3              Direct Costs to be Reimbursed. Owner shall reimburse Contractor
for the Direct Costs of the Work in accordance with this Agreement. “Direct
Costs of the Work” means the actual costs necessarily incurred by the Contractor
in the proper performance of the Work. Such actual costs for labor shall be at
rates not higher than those set forth in the Payment Schedule except with prior
consent of the Owner, provided that the Hourly Rates shall only be subject to
adjustment as the relevant union agreement(s) expires or as a matter of Change
in Law. The Direct Costs of the Work shall include only the items set forth in
this Section 7.3 and shall exclude (i) those items within the definition of
Overhead Costs in Section 7.4 and (ii) those items within the definition of
Contractor’s Fee in Section 7.5, but shall include those items within the
definition of Affiliate Costs in Section 7.7. Where any cost is subject to the
Owner’s prior approval, Contractor shall obtain this approval prior to incurring
the cost.

7.3.1.      Labor Costs.

7.3.1.1.                        Owner shall pay the hourly rates for labor
pursuant to Section 7.3.1.2 below (the “Hourly Rates”) at rates not higher than
those set forth in the Payment Schedule for Contractor’s personnel and Affiliate
Subcontractors’ personnel engaged in the Work. Owner shall also pay […***…].

7.3.1.2.                        Hourly Rates for union personnel shall be
[…***…].

Hourly Rates for non-union personnel shall be […***…].

Hourly Rates for […***…] shall be […***…].

The breakdown of the regular, taxable wages paid […***…], are attached to this
Agreement as part of the Payment Schedule.

7.3.1.3.                        In addition to those items identified in Section
7.3.1.2 above, the Hourly Rates shall be […***…].

7.3.1.4.                        […***…]

7.3.1.5.                        Notwithstanding anything to the contrary, Hourly
Rates shall only be subject to adjustment as […***…].

7.3.1.6.                        Owner will reimburse Contractor for any overtime
approved in writing, being time expended in the performance of the Work
exceeding the overtime thresholds established by the relevant union agreement(s)
or, if no union agreements apply, the Applicable Law will govern.

7.3.1.7.                        Approval is required for any hours worked over
forty (40) hours a week, and any hours worked on weekends.

41



7.3.1.8.                        Owner will reimburse Contractor for […***…].

7.3.2.      Subcontract Costs. Excluding Affiliate Subcontracts with Affiliate
Subcontractors, payments made by Contractor to Subcontractors in accordance with
the requirements of the Subcontracts.

7.3.3.      Costs of Materials, Consumables, and Equipment Incorporated in the
Completed Construction. Costs, including transportation and storage, of
materials and Equipment incorporated or to be incorporated in the completed
construction and costs of such materials in excess of those actually installed
to allow for reasonable waste and spoilage. Unused excess materials, if any,
shall become the Owner’s property at the completion of the Work.

7.3.4.      Costs of Other Equipment, Temporary Utilities, Facilities and
Related Items. Rental charges for temporary facilities, utilities, structures,
furniture, machinery, equipment, form work, welding gases and electrodes, and
hand tools not customarily owned by construction workers that are provided by
Contractor at the Site and costs of transportation, installation, minor repairs,
dismantling and removal thereof. Rates of Contractor-owned Construction
Equipment are set forth in the Payment Schedule and the quantities and
scheduling of such Construction Equipment shall be agreed upon with Owner in
advance of any use at the Site. Owner shall not be responsible for reimbursing
Contractor for any period of time in which Construction Equipment is not fully
capable of performing Work (i.e., periods of repair or maintenance) or for
storage of Construction Equipment that is not needed for the construction
activities contemplated, unless agreed to by Owner. Construction Equipment is
not fully capable of performing Work during mobilization, demobilization,
erection and disassembly, and decontamination and washing of such Construction
Equipment. Upon Owner’s request, Contractor shall support any invoiced amounts
by providing documentation demonstrating that Construction Equipment was
required to perform or support the Work scope, on-Site and fully capable of
performing the Work.

7.3.5.      Costs of […***…].

7.3.6.      Debris Removal and Disposal. Costs of removal of debris from the
Site and its proper and legal disposal.

7.3.7.      Stored Materials. Costs of materials and Equipment suitably stored
off the Site at a mutually acceptable location, subject to the Owner’s prior
approval.

7.3.8.      Taxes. Sales, use, gross receipts, value added or similar taxes
imposed by a Governmental Instrumentality that are related to the Work and for
which Contractor is liable, except for any California sales tax and value added
tax paid directly by Owner.

7.3.9.      […***…].

7.3.10.  Third Party Services. Fees of third-party service providers including
laboratories for tests required by this Agreement, except those related to
nonconforming or Defective Work.

42



7.3.11.  […***…].

7.3.12.  […***…].

7.3.13.  […***…].

7.3.14.  Emergencies. Costs incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property.

7.3.15.  […***…].

7.3.16.  Other. Other costs incurred in the performance of the Work if, and to
the extent, approved in advance in writing by the Owner.

7.3.17.  […***…].

7.4              Overhead.

7.4.1.      […***…].

7.4.2.      Overhead Costs. The following costs shall be considered to be
“Overhead Costs”: (i) estimating services and services relating to purchase of
tools and consumables performed in the Contractor’s offices; (ii) wages and
salaries (including all taxes, insurance and other items set forth in Section
7.3.1.2) for Contractor’s program management, supervisory, accounting and
administrative personnel performed in Contractor’s offices off-Site; (iii) all
other costs and expenses associated Contractor’s offices off-Site, including all
office equipment and furniture, office supplies, computers, fax/copier/postage,
telephone and set-up, printing, allowances, and travel expenses/auto/parking;
(iv) all taxes, fees or levies paid or payable by Contractor, imposed by a
Governmental Instrumentality, which are related to any of the Overhead Costs;
and (v) all costs and expenses for the provision of insurance that Contractor is
required to provide under this Agreement, including the premiums and other costs
and expenses for Commercial General Liability Insurance, Workers’ Compensation
Insurance, Employer’s Liability Insurance, Automobile Liability Insurance, and
Umbrella Liability Insurance.

7.5              Contractor’s Fee. Contractor’s Fee shall be equal to […***…]
(“Contractor’s Fee”).

7.6              Disallowed Costs. Notwithstanding anything to the contrary
herein and subject to Contractor’s right to dispute such decision pursuant to
Article 18, Contractor shall not be entitled to payment or compensation for any
Disallowed Cost. “Disallowed Cost” means any cost, other than Direct Costs of
the Work, which Owner, in good faith, decides:

7.6.1.      is not reasonable or is not necessarily incurred or paid by
Contractor in accomplishing Work or was not properly and reasonably incurred by
Contractor solely and exclusively in accordance with this Agreement;

7.6.2.      is not supported by Contractor’s accounts and records;

43



7.6.3.      incorrectly includes profit and/or an element of the Contractor’s
Fee;

7.6.4.      incorrectly includes compensation elements provided for elsewhere in
this Article 7 (to the extent such compensation elements are already covered by
other portions of the Compensation hereunder);

7.6.5.      should not have been paid to Contractor or a Subcontractor or
Sub-subcontractor in accordance with the express terms of the relevant purchase
order, Subcontract, or Sub-subcontract;

7.6.6.      does not relate to the performance of the Work;

7.6.7.      was a cost for or in connection with:

7.6.7.1.                        any loss or damage for which Contractor is
liable pursuant to this Agreement;

7.6.7.2.                        a consequence resulting from […***…] negligent
acts, willful misconduct or breach by Contractor;

7.6.7.3.                        any expediting costs necessitated by […***…]
negligence, willful misconduct or direct fault of Contractor to the extent such
expediting costs are not offset by savings in reimbursable costs;

7.6.7.4.                        any third party liability of Contractor for
which Owner is not liable to indemnify Contractor under this Agreement; or

7.6.7.5.                        any other loss or liability incurred by
Contractor, other than deductibles, for which insurance has been obtained
pursuant to this Agreement;

7.6.8.      is a cost that Contractor will recover from third parties or
Project-specific insurance, or, using reasonable efforts, would have recovered
under such insurance;

7.6.9.      is a cost of correcting […***…] Defects;

7.6.10.  is for resources that are in excess of that required for Work or that
are not approved in writing;

7.6.11.  is a cost incurred in related to the settlement of any Disputes if
Contractor is not the prevailing party;

7.6.12.  is payment under a purchase order which are payable by Owner separately
under each such purchase order;

7.6.13.  is a cost incurred by Contractor in relation to the payment of any
Delay Liquidated Damages or the discharge (whether by payment, set-off or
otherwise) of any liability owed by Contractor to Owner or is otherwise a cost
which this Agreement provides is to be payable by Contractor to Owner;

44



7.6.14.  is a cost consisting of the reimbursement by way of counter-indemnity
or otherwise by Contractor of any sums paid by the any issuer of any bond or any
other security provider;

7.6.15.  is a fine, penalty remediation cost or similar cost imposed on
Contractor or a Subcontractor or Sub-subcontractor pursuant to or in consequence
of any non-observance of any Applicable Law or Permit;

7.6.16.  are expenses relating to Contractor’s operating capital, including
interest on Contractor’s capital employed in support of the Work; or

7.6.17.  is incurred because of any other risk or circumstance which was the
cost, expense or to the account of Contractor, including Taxes and all other
items to be borne by Contractor.

7.7              […***…].

7.8              Interim Payments.

7.8.1.      Payments. Progress payments shall be made by Owner to Contractor for
the Direct Costs of the Work incurred during the applicable payment period, plus
Contractor’s Fee owed (calculated as a percentage of the Direct Costs of the
Work for the payment period), plus Overhead Fee owed (calculated as a percentage
of the Direct Costs of the Work for the payment period), and in any event, based
on the progress of the Work. Owner shall also reimburse applicable California
sales and use Taxes in accordance with Article 8. Each payment shall be subject
to Owner’s right to withhold payments under this Agreement. Payments shall be
made in U.S. Dollars to an account(s) designated by Contractor.

7.8.2.      Mobilization Payment: No later than […***…] following […***…], Owner
shall make a […***…] payment […***…] to Contractor (“Mobilization Payment”). The
Mobilization Payment shall be […***…].

7.8.3.      Invoices. No later than five (5) Days after the end of each […***…]
period, Contractor shall submit to Owner an Invoice for all Compensation earned
during the previous […***…] period that includes (i) a detailed description of
all Direct Costs of the Work incurred during such period, (ii) time sheets
signed by Owner, on-site data reports, Subcontractor invoice information, and
any other information reasonably requested by Owner for Owner to evaluate the
Direct Costs of the Work (including all original documentation if requested by
Owner), and (iii) and California sales and use Taxes incurred in the procurement
of the Equipment in accordance with Article 8. All Invoices, other than the
Invoice for final payment under this Agreement, shall be in the form of Schedule
I-1, and shall include all documentation supporting the request for payment as
required under this Agreement.

7.8.4.      Lien Waivers. Each Invoice received by Owner prior to Final
Completion of the Project shall be accompanied by (i) fully executed Lien
Waivers upon Progress Payment from Contractor in the forms of Schedule K-1 for
all Work performed through

45



the date for which payment is requested, (ii) fully executed Lien Waivers upon
Progress Payment from each Major Subcontractor in the forms of Schedule K-1 for
all Work performed through the date for which payment is requested and (iii) if
requested by Owner, fully executed Lien Waivers upon Progress Payment from all
Major Sub-subcontractors requested in substantially the forms of Schedule K-1
for all Work performed through the date for which payment is requested. Lien
Waivers upon Progress Payment, however, shall not be required from Major
Subcontractors or Major Sub-subcontractors until they have performed Work, and
Major Subcontractors and Major Sub-subcontractors shall be required to submit
additional Lien Waivers upon Progress Payment only if they have performed Work
not covered by a previous Lien Waiver upon Progress Payment. Submission of all
Lien Waivers upon Progress Payment is a condition precedent to payment of any
Invoice.

7.8.5.      Review and Approval. Each Invoice shall be reviewed by Owner and,
upon Owner’s reasonable request, Contractor shall furnish such supporting
documentation and certificates and provide such further information as may be
reasonably requested by Owner. Unless disputed by Owner, each Invoice (less any
withholdings allowed under this Agreement) shall be due and […***…]. If an
Invoice is disputed by Owner, then payment shall be made […***…] and the dispute
shall be resolved pursuant to Article 18. Payment on disputed amounts […***…].

7.9              Final Completion and Final Payment. Upon Final Completion of
the Project, Contractor shall, in addition to any other requirements in this
Agreement for achieving Final Completion, including those requirements set forth
in Section 1.1 for the definition of Final Completion, submit a fully executed
final Invoice in the form attached hereto as Schedule I-2, along with (i) a
statement summarizing and reconciling all previous Invoices, payments and Change
Orders, (ii) an affidavit that all payrolls, Taxes, liens, charges, claims,
demands, judgments, security interests, bills for Contractor-Supplied Equipment,
and any other indebtedness connected with the Work have been paid, (iii) fully
executed Lien and Claim Waivers upon Final Payment from Contractor in the forms
of Schedules K-2 and K-4, (iv) fully executed Lien and Claim Waivers upon Final
Payment from each Major Subcontractor in the forms of Schedules K-2 and K-5, (v)
if requested by Owner, fully executed Final Lien and Claim Waivers upon Final
Payment from each Major Sub-subcontractor in substantially the forms of
Schedules K-2 and K-5, and (vi) a final accounting as set forth in Section 7.17.
No later than thirty (30) Days after receipt by Owner of such final Invoice and
all requested documentation and achieving Final Completion, Owner shall, subject
to its rights to withhold payment under this Agreement, pay Contractor the
remaining Compensation due under this Agreement and properly invoiced. Upon such
payment, Contractor shall submit to Owner an unconditional fully executed Lien
and Claim Waiver upon Final Payment in the form of Schedule K-3.

7.10          Payments Not Acceptance of Work. No payment made hereunder by
Owner shall be considered as approval or acceptance of any Work by Owner or a
waiver of any claim or right Owner may have hereunder. All payments shall be
subject to correction or adjustment in subsequent payments.

7.11          Payments Withheld. In addition to disputed amounts set forth in an
Invoice, any other rights under this Agreement, and any other rights at law or
in equity, Owner may withhold

46



payment on an Invoice or a portion thereof in an amount and to such extent as
may be reasonably necessary to protect Owner from loss due to (i) Defective Work
not remedied in accordance with this Agreement; (ii) any material breach by
Contractor of any term or provision of this Agreement; (iii) Contractor’s
failure to submit any schedule required under this Agreement in accordance with
the Agreement (including Recovery Schedules, Corrective Work plans and CPM
Schedules); (iv) the assessment of any fines or penalties against Owner as a
result of Contractor’s failure to comply with Applicable Law or Applicable Codes
and Standards; (v) amounts paid by Owner to Contractor in a preceding Month
incorrectly or for which there was insufficient or inaccurate supporting
information; (vi) Delay Liquidated Damages which Contractor owes; (vii) failure
of Contractor to make payments to Subcontractors as required under their
respective Subcontracts; (viii) any other costs or liabilities which Owner has
incurred or will incur for which Contractor is responsible; (ix) liens or other
encumbrances on all or a portion of the Site or the Work, which are filed by any
Subcontractor, any Sub-subcontractor or any other Person acting through or under
any of them, unless discharged by Contractor in accordance with this Agreement,
excluding liens resulting from Owner’s failure to make undisputed payments to
Contractor that are due and payable and for which Owner does not have a right to
withhold in accordance with the payment terms of this Agreement; or (x) any
other reason for which Owner is entitled to withhold payment as expressly set
forth in this Agreement.

7.12          Interest on Late Payments. Any amounts not paid when due and
payable hereunder shall […***…].

7.13          Payments During Default. Owner shall not be obligated to make any
payments hereunder or release payments withheld, at any time in which (i) a
Contractor Default shall have occurred and is continuing, or (ii) an event has
occurred which, with the giving of notice or the passage of time, will
constitute a Contractor Default.

7.14          Offset. Owner may, upon prior written notice to Contractor, offset
any amount due and payable from Contractor to Owner against any amount due and
payable to Contractor hereunder.

7.15          Payment of Amounts Withheld or Collected on the Letter of Credit.
Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit if Contractor (i) pays, satisfies or discharges the applicable claim of
Owner against Contractor under or by virtue of this Agreement and provides Owner
with reasonable evidence of such payment, satisfaction or discharge, (ii) cures
all such breaches and Defaults in the performance of this Agreement, or (iii)
provides Owner with a bank guarantee, bond, or separate letter of credit
reasonably satisfactory to Owner in the amount of the withheld payment. In the
event Owner draws down or collects any amount on the Letter of Credit pursuant
to this Section, and Contractor acts in accordance with either (i), (ii) or
(iii) above so as to require payment from Owner, Contractor shall, within seven
(7) Days of Owner’s payment to Contractor, restore the Letter of Credit to the
amount the Letter of Credit had immediately prior to Owner’s collection on the
Letter of Credit under this Section. Owner’s failure to withhold or draw down or
collect against the Letter of Credit in the event of any of the circumstances
described in this Section 7.15 shall not be deemed to be a waiver of any of
Owner’s rights under this Agreement, including Owner’s right to withhold or draw
down on the Letter of Credit at any time one of the circumstances in Section
7.11(i) through 7.11(ix) exists.

47



7.16          Conditions Precedent to Payment. It shall be a condition precedent
to Contractor’s entitlement to receive any payment from Owner under this
Agreement that Contractor has provided to Owner (i) the Parent Guarantee in
accordance with Section 21.13, (ii) the insurance certificates for policies
referenced in Section 10.1, and (iii) is maintaining the insurance policies in
accordance with Section 10.1. Additionally, it shall be a condition precedent to
Contractor’s entitlement to receive any payment from Owner under this Agreement
after NTP that Contractor has provided to Owner the Letter of Credit in
accordance with Section 10.2 and, if applicable, restored the Letter of Credit
as required by Section 7.15.

7.17          […***…].

Article 8 

Taxes

8.1              California Taxes. Contractor shall be responsible for timely
paying all such Taxes as well as California sales and use taxes and California
value-added taxes; provided, however, that California sales and use taxes and
California value-added taxes are excluded from the GMP. Owner shall, in
accordance with Article 7, reimburse Contractor for California sales and use
taxes and California value-added taxes imposed on Contractor directly resulting
from the procurement of any Equipment as well as any interest or penalties which
may be imposed by a Governmental Instrumentality at any time on Contractor due
to Owner’s failure to timely reimburse Contractor for such California sales and
use taxes and California value-added taxes. Owner’s obligation shall survive
termination or completion of the Agreement and shall end only upon the
completion of any time period allowed for audit or investigation by applicable
Governmental Instrumentalities. To the extent Owner timely reimburses Contractor
for all such California sales and use taxes and California value-added taxes for
Equipment, (1) Contractor shall release Owner of any further obligations for
payment of such California sales and use taxes and California value-added taxes
and (2) Contractor shall be responsible for the payment of any interest or
penalties related to Contractor’s failure to timely pay such California sales
and use taxes and California value-added taxes. Owner and Contractor will
provide documents, information and data, make submission to Governmental
Instrumentalities, and otherwise cooperate as reasonably necessary to minimize
the amount of California sales and use taxes and California value-added taxes
payable for the Equipment. In the event that Contractor is audited for
California sales and use taxes or California value-added taxes for the
Equipment, Contractor shall timely inform Owner of such audit, allow Owner to
assist with audit strategy and, at Owner’s expense, allow Owner to take
responsibility for defending the audit, protest or appeal based on mutually
satisfactory arrangements. Contractor shall reasonably cooperate with Owner to
assist in attempting to allocate local and district California sales and use
taxes to the Site (which may include Contractor applying for a jobsite
sub-permit), including reasonable assistance in causing local California sales
and use taxes to be assigned to the Site rather than to Contractor’s (or any
Subcontractor’s or Sub-subcontractor’s) regular place of business in California.
Contractor will reasonably cooperate with any joint refund claim that Owner, or
its agents, wishes to file for potentially overpaid California sales and use
taxes or California value-added taxes up to a period of three (3) years after
Substantial Completion or until the running of the applicable statute of
limitations, whichever is longer. Notwithstanding the foregoing, if Owner
presents Contractor with evidence that it has an abatement of such

48



California sales and use tax, then Contractor shall not invoice Owner for such
tax, and Owner shall have no obligation to pay such tax.

Article 9 

TITLE AND RISK OF LOSS

9.1              Title. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon the earlier of (i) payment by Owner therefor,
(ii) delivery of the Work to the Site, or (iii) incorporation of such Work into
the Project. Transfer of title to Work shall be without prejudice to Owner’s
right to reject Defective Work, or any other right in the Agreement. Contractor
warrants and guarantees that legal title to and ownership of the Work and the
Project shall be free and clear of any and all liens, claims, security interests
or other encumbrances when title thereto passes to Owner.

9.2              Risk of Loss. Notwithstanding passage of title as provided in
Section 9.1 of this Agreement, Contractor shall have care, custody and control
and bear the risk of loss to the Work and each component thereof (including all
Owner-Supplied Items after delivery to the Site, and including unloading of all
Equipment) until Substantial Completion of the Work occurs, provided that Owner
shall bear risk of physical loss and damage to the Work to the extent the costs
associated with such physical loss or damage exceeds the aggregate limits of the
builder’s risk insurance to be obtained by Owner pursuant to Attachment O.
Nothing in this Section 9.2 shall be interpreted to relieve Contractor of any of
its other obligations or liabilities under this Agreement, including its
obligations with respect to Warranties, Defective Work or Corrective Work.

Article 10 

INSURANCE

10.1          Insurance.

10.1.1.  Provision of Insurance. The Parties shall provide the insurance as
specified in Attachment O on terms and conditions stated therein.

10.1.2.  No Cancellation. All policies providing coverage hereunder shall
contain a provision that at least thirty (30) Days’ prior written notice shall
be given to the non-procuring Parties and additional insureds prior to
cancellation, non-renewal or material change in the coverage with ten (10) Days’
notice prior to cancellation for non-payment of premium.

10.1.3.  Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder; (ii)
failure by Contractor to comply fully with any of the insurance provisions of
this Agreement; (iii) failure by Contractor to secure such endorsements on the
policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (v) failure of any insurance company to pay

49



any claim accruing under its policy; or (vi) losses by Contractor or any of its
Subcontractors or Sub-subcontractors not covered by insurance policies.

10.1.4.  Failure to Provide Required Insurance. In the event that liability for
any loss or damage is denied by the underwriter or underwriters in whole or in
part due to the breach of said insurance by a procuring Party, or for any other
reason attributable to such Party, or if either Party fails to maintain any of
the insurance herein required, then the defaulting Party shall defend, indemnify
and hold the other Party harmless against all losses which would otherwise have
been covered by said insurance.

10.2          Irrevocable Standby Letter of Credit. Within forty-eight hours
after Contractor receives evidence that an Automatic Clearing House directive
has been issued to Contractor’s account for an amount equal to the Mobilization
Payment, and as a condition precedent to Contractor’s right to receive any
further payments, Contractor shall deliver to Owner an irrevocable standby
letter of credit, naming Owner as beneficiary, in the amount of […***…] of the
Guaranteed Maximum Price and in the form of Attachment AA, and issued and
confirmed by a commercial bank in the United States of America with a long-term
rating of at least Investment Grade (“Letter of Credit”). As used herein,
“Investment Grade” means a rating of at least AA by Standard & Poor’s and at
least Aa2 by Moody’s Investors Service. If at any time the rating of the
commercial bank that issued the Letter of Credit falls below either of such
ratings, Contractor shall replace the Letter of Credit within ten (10) Days with
an equivalent instrument issued by a commercial bank in the United States of
America meeting such rating requirements. Owner shall have the right to draw
down on or collect against such Letter of Credit upon Owner’s demand in the
event of a Default by Contractor or the owing by Contractor to Owner under this
Agreement for Delay Liquidated Damages or any other liabilities, damages,
losses, costs or expenses arising out of or relating to a breach of any
obligation under this Agreement by Contractor or such Default. The amount drawn
on the Letter of Credit shall not be greater than the amount that Owner, at the
time of the drawing, reasonably and in good faith estimates is owed it under the
Agreement for Delay Liquidated Damages, liabilities, damages, losses, costs or
expenses or is necessary to remedy the Default or breach of the Agreement. In
addition to the foregoing draw rights, (i) Owner shall also have the right to
draw down on or collect against the Letter of Credit for all remaining funds in
the Letter of Credit upon Owner’s demand if Contractor has not, prior to sixty
(60) Days before the then current expiration date, delivered to Owner a
replacement letter of credit substantially identical to the Letter of Credit and
from a U.S. commercial bank meeting the requirements in this Section 10.2 and
extending the expiration date for the shorter of (a) a period of one (1) year or
(b) the expiration of the Defect Correction Period (i.e., the twelve (12) month
period following Substantial Completion and any extension pursuant to Section
13.3.2), and (ii) Owner shall also have the right to draw down on or collect
against the Letter of Credit for all remaining funds available under such Letter
of Credit upon Owner’s demand if the issuing bank is no longer Investment Grade
and Contractor has not, within the applicable time period set forth in this
Section 10.2, delivered to Owner a replacement letter of credit substantially
identical to the Letter of Credit from a U.S. commercial bank meeting the
requirements set forth in this Section 10.2.

The amount of the Letter of Credit […***…].

50



The amount of the Letter of Credit […***…].

The Letter of Credit shall remain in full force and effect from the issuance of
the Letter of Credit through the expiration of the Defect Correction Period for
all Work, at which time the Letter of Credit will be returned to Contractor. No
later than ten (10) Days following the expiration of the Defect Correction
Period for all Work (i.e. the twelve (12) month period following Substantial
Completion), Owner shall provide the commercial bank that issued the Letter of
Credit with written notice of the expiration of the Defect Correction Period for
all Work, unless, at the conclusion of this period, any of Contractor’s Work
remains subject to an extended warranty pursuant to Section 13.3.2, in which
case to the Letter of Credit shall reduce to an amount equal to one hundred
twenty percent (120%) of the value of the Work remaining under the extended
Defect Correction Period, and no later than ten (10) Days after expiration of
such extended time, Owner shall provide the commercial bank that issued the
Letter of Credit with written notice of the expiration of the Defect Correction
Period for all Work. Partial drawings are permitted under the Letter of Credit.

10.3          Financial Statements and Material Adverse Change.

10.3.1.  Financial Statements. As and when Owner may reasonably request for a
fiscal quarter or year-end financial statement, Contractor shall deliver to
Owner available audited and unaudited consolidating and consolidated balance
sheets of each of Contractor and Guarantor as of the end of such quarter or
year-end, and the related consolidated statements of operations, income, cash
flows, retained earnings and stockholders’ equity for such quarter or year, all
of which shall be certified by the chief financial officer or equivalent officer
of each of Contractor and Guarantor, subject to normal year-end audit
adjustments. All financial statements delivered pursuant to this Section 10.3.1
shall be complete and correct in all material respects and shall be prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein.

10.3.2.  Material Adverse Change. If at any time during the term of this
Agreement, a Material Adverse Change shall occur, […***…]. “Material Adverse
Change” for the purposes of this Section 10.3.2 […***…].

Article 11 

OWNERSHIP OF DOCUMENTATION

11.1          Ownership of Work Product. Subject to Section 11.2, Owner and
Contractor acknowledge that during the course of, and as a result of, the
performance of the Work and prior work related to the Project done by Contractor
for Owner, Contractor or its Subcontractors or Sub-subcontractors will create or
have created for this Project certain written materials, plans, calculations,
Drawings (including as-built Drawings), Specifications, Books and Records,
computer files, or other tangible manifestations of Contractor’s efforts related
to the Project (hereinafter individually or collectively referred to as “Work
Product”). Work Product prepared by Contractor or its Subcontractors or
Sub-subcontractors shall be “works made for hire,” and all rights, title and
interest to the Work Product, including any and all copyrights in the Work
Product, shall be owned by Owner irrespective of any copyright notices or
confidentiality legends to the

51



contrary which may have been placed in or on such Work Product by Contractor,
its Subcontractors, Sub-subcontractors or any other Person. Contractor and its
Subcontractors and Sub-subcontractors waive in whole all moral rights which may
be associated with such Work Product. If, for any reason, any part of or all of
the Work Product is not considered a work made for hire for Owner or if
ownership of all right, title and interest in the Work Product shall not
otherwise vest in Owner, then Contractor agrees, subject to Section 11.2, that
such ownership and copyrights in the Work Product, whether or not such Work
Product is fully or partially complete, shall be automatically assigned from
Contractor to Owner without further consideration, and Owner shall thereafter
own all right, title and interest in the Work Product, including all copyright
interests.

11.2          License to Contractor’s Intellectual Property and Third Party
Intellectual Property. As between Owner and Contractor, Contractor shall retain
ownership of all proprietary intellectual property rights owned by Contractor
and developed by it outside this Agreement or the FEED Verification Agreement
(hereinafter referred to as “Contractor’s Intellectual Property”), regardless of
whether such Contractor’s Intellectual Property is included in the Work Product,
and nothing in Section 11.1 shall result in a transfer of ownership of any
Contractor’s Intellectual Property or the proprietary intellectual property
owned and developed by the Subcontractors, Sub-subcontractors or third parties
for any project other than this Project (“Third Party Intellectual Property”).
With respect to such Contractor’s Intellectual Property and Third Party
Intellectual Property relating to the Work or the Project, Contractor hereby
grants Owner an irrevocable, perpetual and royalty-free license (including with
right to assign or sublicense its rights without consent to any of the Owner
Indemnified Parties or to any purchaser of an interest in all or part of the
Project or any contractors, suppliers or consultants of the Owner Indemnified
Parties) to use, copy, modify, distribute, sell, make, offer for sale, transfer,
publish, import, make derivative works and adapt such Contractor’s Intellectual
Property and Third Party Intellectual Property for any purpose relating to the
Project or the Work. All Subcontracts and Sub-subcontractors shall contain
provisions consistent with this Section 11.2.

11.3          Return/Delivery of Certain Property. All Work Product, and all
copies thereof, shall be returned or delivered to Owner upon the earlier of
Substantial Completion of the Project or termination of this Agreement, except
that Contractor may, subject to its confidentiality obligations set forth in
Article 19, retain one record set of the Work Product. Contractor shall provide
two (2) reproducible Drawings, where applicable; and two (2) sets (native and
PDF files) of documents for those Drawings and Specifications generated using
CAD.

11.4          Limitations on Use of Work Product. The Work Product, including
all copies thereof, shall not be used by Contractor or its Subcontractors,
Sub-subcontractors or any other Persons on any other project for a Person other
than Owner without the prior written consent of Owner, provided that this
Section 11.4 shall not limit or modify Contractor’s ownership rights in the
Contractor’s Intellectual Property, or the ownership rights in the Third Party
Intellectual Property, as set forth in Section 11.2.

11.5          Owner Provided Documents. All written materials, plans, drafts,
specifications, computer files or other documents (if any) prepared or furnished
by Owner, its Affiliates or any of Owner’s other consultants or contractors
shall at all times remain the property of Owner, and Contractor shall not make
use of any such documents or other media for any other project or for

52



any other purpose than as set forth herein. All such documents and other media,
including all copies thereof, shall be returned to Owner upon the earlier of
Substantial Completion of the Project and termination of this Agreement, except
that Contractor may, subject to its confidentiality obligations as set forth in
Article 19, retain one record set of such documents or other media.

Article 12 

COMPLETION

12.1          Notice and Requirements for Mechanical Completion. Mechanical
Completion shall be achieved for the Project when the requirements of Mechanical
Completion under this Agreement (including those set forth in the definition of
Mechanical Completion under Section 1.1 and the Mechanical Completion checklists
agreed by Owner and Contractor as described below) have been satisfied. No later
than one hundred-eighty (180) Days after the NTP, Contractor shall provide to
Owner for its review and approval detailed Mechanical Completion requirements,
in the form of checklists, for the Work. Once approved by Owner, such Mechanical
Completion checklists shall form a part of the requirements for achieving
Mechanical Completion. Upon Mechanical Completion, Contractor shall certify to
Owner in the form of Attachment L (“Mechanical Completion Certificate”) that all
of the requirements under this Agreement for Mechanical Completion have
occurred, including the completion of the requirements in the approved
Mechanical Completion checklists.

12.2          Notice and Requirements for Substantial Completion. Contractor
shall comply with all requirements for Substantial Completion herein, including
as set forth in the definition of the term Substantial Completion under Section
1.1. Upon achieving all requirements under this Agreement for Substantial
Completion, Contractor shall certify to Owner in the form of Attachment M
(“Substantial Completion Certificate”) that all of the requirements under this
Agreement for Substantial Completion have occurred. The Substantial Completion
Certificate shall be accompanied by all other supporting documentation as may be
required to establish that the requirements for Substantial Completion have been
met.

12.3          Owner Acceptance of Mechanical Completion and Substantial
Completion. Owner shall notify Contractor whether it accepts or rejects each
Mechanical Completion Certificate or Substantial Completion Certificate, as the
case may be, within fifteen (15) Days following Owner’s receipt thereof. All
Work shall continue during pendency of Owner’s review. Acceptance of such
Mechanical Completion Certificate or Substantial Completion Certificate shall be
evidenced by Owner’s signature on such Mechanical Completion Certificate or
Substantial Completion Certificate, which shall be forwarded to Contractor with
such notice. If Owner agrees that Mechanical or Substantial Completion has been
achieved as the case may be, the date of acceptance of Mechanical or Substantial
Completion shall be the date the Mechanical or Substantial Completion
certificate was submitted to Owner. If Owner does not agree that Mechanical
Completion or Substantial Completion, as the case may be, has occurred, then
Owner shall state the basis for its rejection in reasonable detail in a written
notice provided to Contractor. The Parties shall thereupon promptly and in good
faith confer and make all reasonable efforts to resolve such issue. In the event
such issue is not resolved within ten (10) Business Days of the delivery by
Owner of its notice, Owner and Contractor shall resolve the dispute in
accordance with the dispute resolution procedures provided for under Article 18
herein. Owner’s acceptance shall

53



not relieve Contractor of any of its obligations to perform the Work in
accordance with the requirements of this Agreement.

12.4          Minimum Acceptance Criteria as a Condition of Substantial
Completion. The Project shall achieve all Minimum Acceptance Criteria for the
Project, as evidenced by the Performance Tests and as described in greater
detail in this Section 12.4. The Performance Tests for determining whether the
Project achieves the Minimum Acceptance Criteria are described in Attachment Q.
Performance Tests and any repeat Performance Tests shall be performed as
specified in Attachment Q. The Minimum Acceptance Criteria shall not include any
performance guarantees of the Owner-Supplied Items, although Contractor will be
responsible for proper erection and installation of the Owner-Supplied Items and
supply of services and Contractor-Supplied Equipment to the Owner-Supplied Items
in accordance with the manuals and instructions provided with the Owner-Supplied
Items. Contractor shall evaluate, test, and as necessary, repair and modify the
Existing Plant Equipment pursuant to Attachment A in accordance with the
requirements of Section 3.1.2.

12.4.1.  Minimum Acceptance Criteria Not Achieved.

12.4.1.1.                    Subject to the terms of Section 12.4.1.2, in the
event that the Project does not achieve all of the Minimum Acceptance Criteria,
as evidenced by the Performance Tests, by the Guaranteed Substantial Completion
Date, then (i) Substantial Completion shall not occur and (ii) the provisions of
Section 14.2 shall apply. In addition to the foregoing, Contractor shall attempt
for a period of ninety (90) Days (commencing on the date on which the Work or
component thereof was shown, through the Performance Tests, to have failed to
achieve one or more of the Minimum Acceptance Criteria) (“Minimum Acceptance
Criteria Correction Period”) to correct the Work to enable the Work to achieve
all of the Minimum Acceptance Criteria and otherwise achieve Substantial
Completion. If the Work has not achieved the Minimum Acceptance Criteria and
Substantial Completion upon the termination of the Minimum Acceptance Criteria
Correction Period, then Owner may, in its sole discretion, either (i) grant
Contractor an additional sixty (60) Days to correct the Work to enable the Work
to achieve all of the Minimum Acceptance Criteria; or (ii) claim Contractor
Default pursuant to Article 16. In the event that Owner claims such a Default,
Owner shall be entitled to any and all damages, costs, losses and expenses to
which Owner is entitled under Section  16.1.2. If, on the other hand, the Work
has achieved all of the Minimum Acceptance Criteria and Substantial Completion
during the Minimum Acceptance Criteria Correction Period (or during the
additional sixty (60) Day period, should Owner elect that option), then
Contractor shall be liable to Owner for all other damages, costs, losses and
expenses to which Owner is entitled under Section  16.1.2.

12.4.1.2.                    If the failure of the Project to achieve the
Minimum Acceptance Criteria is due to the Process Licensors or due to the
failure of Owner-Supplied Items or Existing Plant Equipment that was not
modified or repaired by Contractor, then (i) Contractor shall be entitled to a
Change Order to the extent such failure is not due to the fault of Contractor or
any of its Subcontractors or Sub-

54



subcontractors (including a failure related to Contractor’s installation of the
Owner-Supplied Items or Contractor’s modification or repair of the Existing
Plant Equipment), which shall include an extension to the applicable Milestone
Dates to the extent allowed under Section 6.8, and (ii) Contractor and Owner
shall agree on a work plan with respect to the number of Contractor personnel
that will remain at the Site until the Minimum Acceptance Criteria are achieved.

12.5          Punchlist.

12.5.1.  Punchlist for Mechanical Completion. Prior to Mechanical Completion,
Owner and Contractor shall inspect such Work. Contractor shall prepare a
proposed Punchlist of items identified as needing to be completed or corrected
as a result of such inspection. Contractor shall promptly provide the proposed
Punchlist to Owner for its review and written approval, together with an
estimate of the time necessary to complete or correct each Punchlist item.
Contractor shall add to the proposed Punchlist any Punchlist items that are
identified by Owner during its review, and Contractor shall immediately initiate
measures to complete or correct, as appropriate, any item on Contractor’s
proposed Punchlist that Owner in the exercise of its reasonable judgment,
believes must be completed or corrected so that such Work will achieve
Mechanical Completion. Upon Contractor’s completion or correction of any items
necessary to achieve Mechanical Completion and Owner’s written approval of
Contractor’s proposed Punchlist, as modified by any Owner additions, such
Punchlist shall govern Contractor’s performance of the Punchlist items for the
Work up to Substantial Completion.

12.5.2.  Punchlist for Substantial Completion. After Mechanical Completion and
prior to Substantial Completion, Owner and Contractor shall inspect the Work,
and Contractor shall prepare an updated and revised proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed, updated and revised
Punchlist to Owner for its review and written approval, together with an
estimate of the time necessary to complete or correct each Punchlist item.
Contractor shall add to the proposed, updated and revised Punchlist any
Punchlist items identified by Owner during its review, and Contractor shall
immediately initiate measures to complete or correct, as appropriate, any item
on Contractor’s proposed, updated and revised Punchlist or otherwise that Owner
in the exercise of its reasonable judgment, believes must be completed or
corrected to achieve Substantial Completion. Upon Contractor’s completion or
correction of any items necessary to achieve Substantial Completion and Owner’s
written approval of Contractor’s proposed Punchlist, as modified by any Owner
additions, such Punchlist shall govern Contractor’s performance of the Punchlist
items; provided, however, Contractor shall add to the Punchlist any items of a
Punchlist nature that are discovered by Owner or Contractor prior to Final
Completion of the Project, and further provided that the failure to include any
items on the Punchlist shall not alter the responsibility of Contractor to
complete all Work in accordance with the terms and provisions of this Agreement.
All Work on the Punchlist shall be completed by the Guaranteed Final Completion
Date, or Owner may, in addition to any other rights that it may have under this
Agreement, at law or in equity, complete such Punchlist Work, which shall be
charged against the GMP until the GMP is reached, and thereafter such costs
shall be at the expense of Contractor. If Owner incurs

55



any costs for the completion of such Punchlist Work in excess of the GMP,
Contractor shall immediately pay Owner (directly, by offset, or by collection on
the Letter of Credit, at Owner’s sole discretion), all reasonable costs and
expenses incurred by Owner in excess of the GMP in performing such Punchlist
Work. Upon Contractor’s request, Owner shall provide documentation identifying
the costs and expenses to complete such Punchlist Work.

12.6          Notice and Requirements for Final Completion. Final Completion of
the Project shall be achieved when all requirements for Final Completion under
this Agreement, including those set forth in the definition of Final Completion
under Section 1.1, have been satisfied. Upon Final Completion, Contractor shall
certify to Owner in the form of Attachment N (“Final Completion Certificate”)
that all of the requirements under this Agreement for Final Completion have
occurred. Owner shall notify Contractor whether it accepts or rejects the Final
Completion Certificate within fifteen (15) Days following Owner’s receipt
thereof. Acceptance of such certificate shall be evidenced by Owner’s signature
on such certificate, which shall be forwarded to Contractor with such notice and
the date of acceptance of Final Completion shall be the date the Final
Completion certificate was submitted to Owner (provided that Owner accepted the
certificate). If Owner does not agree that Final Completion has occurred, then
Owner shall state the basis for its rejection in reasonable detail in a written
notice provided to Contractor. The Parties shall thereupon promptly and in good
faith confer and make all reasonable efforts to resolve such issue. In the event
such issue is not resolved within ten (10) Business Days of the delivery by
Owner of its notice, Owner and Contractor shall resolve the dispute in
accordance with the dispute resolution procedures provided for under Article 18;
provided, however, if such deficiencies relate to the failure to complete
Punchlist items, Owner may, in addition to any other rights that it may have
under this Agreement, at law or in equity, complete such Punchlist Work in
accordance with Section 12.5.

12.7          Partial Occupancy and Use. Prior to Contractor achieving
Substantial Completion, Owner may occupy or use all or any portion of the Work
then capable of functioning safely, provided that such occupancy or use is
authorized by the applicable Governmental Instrumentalities. Immediately prior
to such partial occupancy or use, Owner and Contractor shall jointly inspect the
area to be occupied or portion of the Work to be used in order to determine and
record the condition of the Work and all personnel and environmental safety
aspects of the Work. Such occupancy or use shall not in any way release
Contractor or any surety of Contractor from any obligations or liabilities
pursuant to this Agreement, including the obligation to engineer, procure and
construct a fully operational Project within the required times set forth in the
Milestone Dates and otherwise in accordance with all requirements of this
Agreement, nor shall such occupancy or use be deemed to be an acceptance by
Owner of such portion of the Work. However, to the extent such occupancy or use
causes delays to the Work of the Contractor, Contractor shall be entitled to an
extension of time and an increase in the Contract Price due to such delay to the
extent permitted in Section 6.8. Without limitation of the foregoing, but
subject to Contractor’s right to seek an extension of time as described in this
Section 12.7, Contractor shall be liable for any and all Delay Liquidated
Damages for failing to achieve Substantial Completion as set forth in this
Agreement, regardless of whether Owner is using or occupying a portion of the
Work.

12.8          Long-Term Obligations. No acceptance by Owner of any or all of the
Work or any other obligations of Contractor under this Agreement, including
acceptance of Mechanical

56



Completion, Substantial Completion or Final Completion of the Project, nor any
payment made hereunder, whether an interim or final payment, shall in any way
release Contractor or any surety of Contractor from any obligations or liability
pursuant to this Agreement. Nothing in this Article 12 shall in any way modify
or alter Contractor’s obligations under Article 13 and Article 14.

Article 13 

WARRANTY AND CORRECTION OF WORK

13.1          Warranty.

13.1.1.  General. The warranties set forth in this Article 13 (referred to
individually as “Warranty” or collectively as “Warranties”) are in addition to
any of the Minimum Acceptance Criteria set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).

13.1.2.  Contractor’s Warranty. Contractor hereby warrants that the Work,
including Contractor-Supplied Equipment, and each component thereof shall be:
(i) new or rebuilt, as applicable (and for all rebuilt Work, such Work is
approved by Owner in advance), complete and of suitable grade for specified
function and use; (ii) free from encumbrances to title, as set forth in greater
detail in Section 9.1; (iii) free from defects in design, material and
workmanship; (iv) in accordance with all requirements of this Agreement
(including GECP, Applicable Law and Applicable Codes and Standards); (v) fit for
the purposes specified in this Agreement; and (iv) composed and made of proven
technology; provided however, Contractor does not warrant the Existing Plant
Equipment (except for the improvements, alterations, or modifications made by
Contractor to such Equipment) or Owner-Supplied Items (except that Contractor
warrants its Work related to such Equipment such as unloading, storage,
assembly, erection, and installation of the Owner-Supplied Items), provided
further, however, this shall not be interpreted to relieve Contractor of its
obligations to achieve the MAC.

13.1.3.  Assignment and Enforcement of Subcontractor Warranties. Contractor
shall, without additional cost to Owner, obtain warranties from Subcontractors
and Sub-subcontractors that meet or exceed the requirements of this Agreement;
provided, however, Contractor shall not in any way be relieved of its
responsibilities and liability to Owner under this Agreement, regardless of
whether such Subcontractor or Sub-subcontractor warranties meet the requirements
of this Agreement, as Contractor shall be fully responsible and liable to Owner
for its Warranty pursuant to Section 13.1.2 and Corrective Work obligations,
provided however, Corrective Work is included in the GMP (and paid as a Direct
Costs of the Work) to the extent specified in this Agreement. All such
warranties shall be deemed to run to the benefit of Owner and Contractor. On or
prior to the expiration of the Defect Correction Period, Contractor shall assign
to Owner any Subcontractor warranties that have warranty durations exceeding
such Defect Correction Period. Such warranties, with duly executed instruments
assigning the warranties to Owner, shall be enforceable by Owner upon the
expiration of the Defect Correction Period. All warranties provided by any
Subcontractor or Sub-subcontractor shall be in such form

57



as to permit direct enforcement by Contractor or Owner against any Subcontractor
or Sub-subcontractor whose warranty is called for, and Contractor agrees that:
(i) Contractor’s Warranty, as provided under this Article 13 shall apply to all
Work regardless of the provisions of any Subcontractor or Sub-subcontractor
warranty, and such Subcontractor or Sub-subcontractor warranties shall be in
addition to, and not a limitation of, such Contractor Warranty; (ii) Contractor
is jointly and severally liable with such Subcontractor or Sub-subcontractor
with respect to such Subcontractor or Sub-subcontractor warranty; and
(iii) service of notice on Contractor that there has been a breach of a
Subcontractor or Sub-subcontractor warranty shall be sufficient to invoke the
terms of the instrument. This Section 13.1.3 shall not in any way be construed
to limit Contractor’s liability under this Agreement for the entire Work or its
obligation to enforce Subcontractor or Sub-subcontractor warranties.

13.1.4.  Exceptions to Warranty. The Warranty excludes remedy, and Contractor
shall have no liability to Owner, for damage or defect occurring after
Substantial Completion to the extent caused by: (i) normal wear and tear of the
Work, (ii) Owner’s failure to maintain the Work in accordance with the written
maintenance procedures delivered by Contractor to Owner; or (iii) Owner’s misuse
of the Work.

13.2          Correction of Work Prior to Substantial Completion.

13.2.1.  General Rights. In addition to other obligations under this Agreement,
if, prior to Substantial Completion, any Work is found to be Defective,
Contractor shall promptly correct such Defective Work and any other portions of
the Project damaged or affected by such Defective Work, whether by repair,
replacement or otherwise as determined by Contractor after consultation with
Owner. All Work shall be subject to inspection by Owner, Lender and either of
their representatives at all times to determine whether the Work conforms to the
requirements of this Agreement. Contractor shall furnish Owner, Lender and
either of their representatives with access to all locations where Work is in
progress, including locations not on the Site. If, in the judgment of Owner, any
Work is Defective, Owner shall provide written notice to Contractor identifying
and describing with reasonable specificity that portion of Work that Owner
believes is Defective. Upon receipt of such written notice, Contractor shall
promptly correct such Defective Work, whether by repair, replacement or
otherwise as determined by Contractor after consultation with Owner. Subject to
Contractor’s right to pursue a Dispute under Article 18, the decision of Owner
shall be conclusive as to whether the Work is conforming or Defective, and
Contractor shall comply with the instructions of Owner in all such matters while
pursuing any such Dispute. If it is later determined that the Work was not
Defective, then a Change Order shall be issued for Direct Costs of the Work and
shall address any impact the repair or replacement may have had on the GMP and
Milestone Dates. If Contractor fails, after a reasonable period of time not to
exceed seven (7) Days, to repair or replace any Defective Work, or to commence
to repair or replace any Defective Work and thereafter continue to proceed
diligently to complete the same, then Owner, after providing three (3) Days’
notice to Contractor, may repair or replace such Defective Work; provided,
however, if the Defective Work materially affects the operation or use of the
Project, or presents an imminent threat to the safety or health of any Person,
then Contractor shall commence to repair or replace the Defective Work within
twenty four (24) hours after

58



receipt of a written notice of such Defective Work, and thereafter continue to
proceed diligently to complete the same.

13.2.2.  Hold Points and Witness Points.

13.2.2.1.                    Within one hundred twenty (120) Days after the
first LNTP, Contractor shall submit to Owner for approval a list of hold points
for each item of Contractor-Supplied Equipment and Contractor shall provide
Owner with at least ten (10) Days’ prior written notice of the actual scheduled
date of each of the tests for each such item of Contractor-Supplied Equipment
listed therein. Contractor may not proceed with any such test without Owner
either witnessing such test or notifying Contractor in writing that Contractor
may proceed with such test without any Owner personnel present for such test.

13.2.2.2.                    With respect to shop testing of Contractor-Supplied
Equipment by Subcontractors or Sub-subcontractors, Contractor shall provide
Owner a proposed list of witness points for each such item of
Contractor-Supplied Equipment for Owner’s review and prior written approval no
later than fifteen (15) Days after placement of the applicable Subcontract or
Sub-subcontract for such item of Contractor-Supplied Equipment, and Owner shall
notify Contractor which of the witness points it wishes its personnel to
witness. Contractor shall provide Owner with at least ten (10) Days’ prior
written notice of the actual scheduled date of each of the tests Owner has
indicated it wishes to witness. Contractor shall cooperate with Owner if Owner
elects to witness any additional tests, and Contractor acknowledges that Owner
shall have the right to witness all tests being performed in connection with the
Work. Notwithstanding the foregoing, if Owner fails to witness any tests for
which Contractor has provided the required notice under this Section 13.2.2.2,
Contractor may proceed with conducting such tests.

13.2.2.3.                    Owner’s right of inspection set forth in this
Section 13.2.2 applies only to witnessing of hold points and witness points for
Work and shall not be construed to imply a limitation on Owner’s right to
inspect any portion of the Work (including Contractor-Supplied Equipment) at any
time in its sole discretion and in accordance with this Agreement.

13.2.3.  No Obligation to Inspect. Owner’s or Lender’s right to conduct
inspections under Sections 13.2.1 and 13.2.2 shall not obligate Owner or Lender
to do so. Neither the exercise of Owner or Lender of any such right, nor any
failure on the part of Owner or Lender to discover or reject Defective Work
shall be construed to imply an acceptance of such Defective Work or a waiver of
such Defect.

13.2.4.  Cost of Disassembling. Subject to Section 13.2.1, the cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be a Direct Cost of the Work.

59



13.3          Correction of Work After Substantial Completion. In addition to
other obligations under this Agreement, if, during the Defect Correction Period,
any Work performed by Contractor is found to be Defective, Contractor shall, on
a reimbursable basis up to the GMP immediately and on an expedited basis (i)
correct such Defective Work, whether by repair, replacement or otherwise,
including determining the root cause of the Defective Work and undertaking the
necessary work to properly remedy and eliminate such root cause and (ii) repair,
clean up and remediate any portions of the Site or the Project damaged or
affected by such Defective Work, whether by repair, remediation, replacement or
otherwise (the “Corrective Work”). Corrective Work shall include “in and out”
corrective work, which includes gaining access for correction, repair or
replacement of any Work that has already been installed and requires the
removal, disassembly, disconnection, installation, reassembly, reconnection or
other physical handling of facilities, equipment, structures or other
improvements owned, furnished or installed by Persons or entities other than
Contractor. If Owner reasonably believes that any Work is Defective during the
Defect Correction Period, Owner shall provide written notice within a reasonable
period of time after Owner’s determination to Contractor of such Defect, stating
the general nature of such Defect or the issue giving rise to Owner’s belief;
provided that, such notice shall not be construed as a condition precedent to
Contractor’s obligation to perform Corrective Work. Owner shall provide
Contractor with access to the Project sufficient for Contractor to perform its
Corrective Work, so long as such activities do not unreasonably interfere with
the operation of the Project and subject to any reasonable security or safety
requirements of Owner.

13.3.1.  Owner Right to Correct or Complete Defective Work. If Contractor fails
to commence the Corrective Work (which commencement may include the detailed
planning associated with the on-Site implementation of the Corrective Work)
within a reasonable period of time not to exceed five (5) Days, or does not
complete such Corrective Work on an expedited basis, then Owner, by written
notice to Contractor, may (in addition to any other remedies that it has under
this Agreement, at law or in equity) perform the Corrective Work, and Contractor
shall be liable to Owner for all reasonable costs and expenses in excess of the
GMP incurred by Owner in connection with such Corrective Work and arising out of
or relating to such Defective Work and, if such costs exceed the GMP shall pay
Owner (directly, by offset, or by collection on the Letter of Credit, at Owner’s
sole discretion), an amount equal to such costs and expenses; provided, however,
if such Defective Work materially affects the operation or use of any of the
Project or presents an imminent threat to the safety or health of any Person and
Owner knows of such Defective Work, Owner may (in addition to any other remedies
that it has under this Agreement, at law or in equity) perform such Corrective
Work without giving prior written notice to Contractor (provided that Owner
shall advise Contractor of such action as soon as reasonably possible), and, in
that event, such work shall be charged against the GMP until the GMP is reached,
and thereafter such costs shall be at the expense of Contractor. If Owner incurs
any costs for such work in excess of the GMP, Contractor shall immediately pay
Owner (directly, by offset, or by collection on the Letter of Credit, at Owner’s
sole discretion), all reasonable costs and expenses incurred by Owner in excess
of the GMP in performing such Work. Upon Contractor’s request, Owner shall
provide documentation identifying the costs and expenses to complete such Work.

13.3.2.  Extended Defect Correction Period for Corrective Work. With respect to
any Corrective Work performed, the Defect Correction Period for such Corrective
Work

60



shall be extended for an additional one (1) year from the date of the completion
of such Corrective Work; provided, however, in no event shall the Defect
Correction Period for such Corrective Work be less than the original Defect
Correction Period; and provided further, that the Defect Correction Period shall
not extend more than six (6) months beyond the expiration of the original Defect
Correction Period.

13.4          Owner-Supplied Items and Existing Plant Equipment. The foregoing
notwithstanding, Contractor is not responsible to correct any Defect in the
Owner-Supplied Items or in Existing Plant Equipment that does not arise out of
or result from any act or omission of Contractor or any of its Subcontractors or
Sub-subcontractors or relate to the Work performed by Contractor, except (i) as
set forth in Section 3.24 or (ii) if such Defect relates to improvements,
alterations, or modifications of the Existing Plant Equipment by Contractor.

13.5          Waiver of Implied Warranties. Except for any express warranties
under this Agreement, the Parties hereby disclaim any and all other warranties,
including the implied warranty of merchantability and implied warranty of
fitness for a particular purpose.

13.6          Assignability of Warranties. The Warranties made in this Agreement
shall be for the benefit of Owner and its successors and assigns and the
respective successors and assigns of any of them, and are fully transferable and
assignable.

Article 14 

GUARANTEE OF TIMELY COMPLETION AND DELAY LIQUIDATED DAMAGES

14.1          Guarantee of Timely Completion. Contractor specifically
acknowledges that time is of the essence in the performance of all of
Contractor’s obligations under this Agreement.

14.2          Delay Liquidated Damages. If Substantial Completion occurs after
the Guaranteed Substantial Completion Date (as may be adjusted by Change Order
pursuant to the terms of this Agreement), Contractor shall pay to Owner the
amounts listed in Attachment U per Day for each Day, or portion thereof, of
delay until Substantial Completion occurs (the “Delay Liquidated Damages”).

14.3          […***…].

14.3.1.  […***…].

14.3.2.  […***…].

14.3.3.  […***…].

14.3.4.  […***…].

Article 15

61



 

REPRESENTATIONS

15.1          Contractor Representations. Contractor represents and warrants
that:

15.1.1.  Corporate Standing. It is a corporation duly organized, validly
existing and in good standing under the laws of California, is authorized and
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify would have a material adverse effect on its financial condition,
operations, prospects, taxes or business.

15.1.2.  No Violation of Law. It is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

15.1.3.  Licenses. It is the holder of all Permits required to permit it to
operate or conduct its business now and as contemplated by this Agreement.

15.1.4.  No Breach. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the organizational documents of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

15.1.5.  Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

15.1.6.  Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder. Guarantor, guaranteeing the obligations of
Contractor pursuant to Section 21.13 of this Agreement, is financially solvent,
able to pay all debts as they mature, and possesses sufficient working capital
to perform the guarantee required by Section 21.13.

62



15.2          Owner Representations. Owner represents and warrants that:

15.2.1.  Corporate Standing. It is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware, is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a material adverse effect on its financial condition,
operations, prospects or business.

15.2.2.  No Violation of Law. It is not in violation of any Applicable Law, or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.2.3.  No Breach. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the organizational documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

15.2.4.  Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

Article 16 

DEFAULT, TERMINATION AND SUSPENSION

16.1          Default by Contractor.

16.1.1.  Owner Rights Upon Contractor Default. If Contractor shall at any time
(i) fail to prosecute the Work in a diligent or safe manner; (ii) fail to
commence the Work in accordance with the provisions of this Agreement; (iii)
abandon the Project (provided that Contractor’s suspension of the Work in
accordance with Section 16.4 shall not be deemed an abandonment of the Work);
(iv) expressly repudiate any of its obligations under this Agreement; (v) fail
to use an adequate amount or quality of personnel or Construction Equipment to
perform and complete the Project without delay; (vi) be in Default pursuant to
Sections 5.4.5, 6.1.3 or 21.6; (vii) fail to maintain insurance required under
this

63



Agreement; (viii) fail to provide or maintain the Parent Guarantee in accordance
with this Agreement; (ix) make changes to Key Personnel in violation of the
provisions in Section 2.2; (x) fail to discharge liens filed by any
Subcontractor or Sub-subcontractor as required under this Agreement; (xi) cause,
by any action or omission, any material stoppage or delay of or interference
with the work or operations of Owner or its other contractors or subcontractors;
(xii) commit gross negligence or willful misconduct; (xiii) fail to make payment
to Subcontractors in accordance with the respective Subcontracts; (xiv)
disregard Applicable Law or Applicable Codes and Standards; (xv) materially fail
to comply with any provision of this Agreement; (xvi) be in violation of Section
21.10; (xvii) fail to provide satisfactory security in the event of a Material
Adverse Change in Contractor’s or Guarantor’s creditworthiness; (xviii) fail to
achieve the Minimum Acceptance Criteria pursuant to this Agreement; (xix) have
paid the maximum amount of Delay Liquidated Damages payable under Section
20.2.1; (xx) itself or Guarantor becomes insolvent, has a receiver appointed,
makes a general assignment or filing for the benefit of its creditors or files
for bankruptcy protection; or (xxi) as otherwise specified in this Agreement
(each of the foregoing being a “Default”), then following Owner’s written notice
to Contractor specifying the general nature of the Default (unless in the event
of any of the items (i) through (xvii) or (xxi) above, Contractor cures such
condition within seven (7) Days, or if the Default cannot be cured with the
exercise of reasonable diligence within such seven (7) Days but Contractor has
commenced corrective action and cures such condition within an additional
fourteen (14) Days), Owner, at its sole option and, without prejudice to any
other rights that it has under this Agreement, at law or in equity and, without
further notice to Contractor, may (a) take such steps as are necessary to
overcome the Default condition, in which case Contractor shall be liable to
Owner for any and all costs, damages, losses and expenses (including all
attorneys’ fees, consultant fees and litigation or arbitration expenses)
incurred by Owner in connection therewith, (b) terminate for Default
Contractor’s performance of all or any part of the Work, or (c) seek specific
performance or interlocutory mandatory injunctive relief requiring performance
of Contractor’s obligations, it being agreed by Contractor that such relief may
be necessary to avoid irreparable harm to Owner. Guarantor’s failure to
materially comply with any provisions of the Parent Guarantee shall be a Default
under this Agreement.

16.1.2.  Additional Rights of Owner Upon Default Termination. In the event that
Owner terminates this Agreement for Default in accordance with Section 16.1.1,
then Owner may, at its sole option, (i) enter onto the Site and any other
locations where the Work is being performed and, for the purpose of completing
the Work, take possession of all Equipment and Work Product intended to be made
a permanent part of the Work, documents, information, Books and Records and
other items thereon, (ii) take assignment of any or all of the Subcontracts or
Sub-subcontracts, or (iii) either itself or through others complete the Work. In
addition, if any Equipment which is intended to be made part of the permanent
Work is located off the Site, Contractor shall deliver such Equipment to Owner
or, at Owner’s option, make arrangements for Owner to take possession of such
Equipment at its present off-Site location. Contractor’s liability under this
Section 16.1.2 is in addition to any other liability provided for under this
Agreement and Owner shall have the right and authority to set off against and
deduct from any such excess due Contractor by Owner any other liability of
Contractor to Owner under this Agreement. Owner agrees to act reasonably to
mitigate any costs it might incur in connection with any termination

64



for Default. In the event of a termination for Default, the Parties agree that
Owner shall be entitled to any and all damages, losses, costs and expenses
incurred by Owner arising out of or resulting from such Default, including any
and all Delay Liquidated Damages. If Contractor is terminated for Default
pursuant to Section 16.1, the Parties agree that, for the purposes of this
Section 16.1.2, if Substantial Completion was not achieved by Contractor prior
to such termination, Delay Liquidated Damages owed by Contractor to Owner shall
be based on the date that the substitute contractor achieved Substantial
Completion (or using GECP should have achieved Substantial Completion) subject
to Contractor’s aggregate limit of liability for Delay Liquidated Damages in
Section 20.2.1.

16.1.3.  Erroneous Termination for Default. If any termination for Default by
Owner is found to be not in accordance with the provisions of this Agreement or
is otherwise deemed to be unenforceable, then such termination for Default shall
be deemed to be a termination for convenience as provided in Section 16.2.

16.1.4.  Obligations Upon Default Termination. Upon termination for Default,
Contractor shall (i) immediately discontinue Work on the date and to the extent
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued; (iii) inventory,
maintain and turn over to Owner all Contractor-Supplied Equipment furnished by
Contractor or any other equipment or other items provided by Owner for
performance of the terminated Work (including the Owner-Supplied Items); (iv)
promptly make every reasonable effort to procure assignment or cancellation upon
terms satisfactory to Owner of all Subcontracts, Sub-subcontracts and rental
agreements to the extent they relate to the performance of the Work that is
discontinued; (v) cooperate with Owner in the transfer of Work Product,
including Drawings and Specifications, Permits, licenses and any other items or
information and disposition of Work in progress so as to mitigate damages; (vi)
comply with other reasonable requests from Owner regarding the terminated Work;
(vii) thereafter execute only that portion of the Work not terminated (if any)
and that portion of the Work as may be necessary to preserve and protect Work
already in progress and to protect Equipment at the Site or in transit thereto,
and to comply with any Applicable Law and any Applicable Codes and Standards;
and (viii) perform all other obligations set forth under Section 16.2.1.

16.2          Termination for Convenience by Owner.

16.2.1.  Owner Rights to Terminate for Convenience. Owner shall have the right
to terminate for convenience Contractor’s performance of all or any part of the
Work by providing Contractor with a written notice of termination, to be
effective upon receipt by Contractor. Upon termination for convenience,
Contractor shall (i) immediately discontinue the Work on the date and to the
extent specified in such notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) promptly
make every reasonable effort to procure cancellation upon terms satisfactory to
Owner of all Subcontracts, Sub-subcontracts and rental agreements to the extent
they relate to the performance of the Work that is discontinued unless Owner
elects to take assignment of any such Subcontracts or Sub-subcontracts, (iv)
assist Owner in the maintenance,

65



protection, and disposition of Work in progress, including turning over to Owner
all Contractor-Supplied Equipment and Owner-Supplied Items relating to the
terminated Work, (v) cooperate with Owner for the efficient transition of the
Work, (vi) cooperate with Owner in the transfer of Work Product, including
Drawings and Specifications, Permits, licenses and any other items or
information and disposition of Work in progress, and (vii) thereafter execute
only that portion of the Work not terminated (if any) and that portion of the
Work as may be necessary to preserve and protect Work already in progress and to
protect Equipment at the Site or in transit thereto, and to comply with any
Applicable Law and Applicable Codes and Standards. Owner may, at its sole
option, take assignment of any or all of the Subcontracts or Sub-subcontracts.

16.2.2.  Obligations of Owner upon Convenience Termination. Upon a convenience
termination by Owner in accordance with Section 16.2.1, Contractor shall be paid
(i) the reasonable value of the Work performed (the basis of payment being based
on the terms of this Agreement, less any down payments, if any, made under this
Agreement) prior to termination, less that portion of the Compensation
previously paid to Contractor, plus (ii) reasonable direct close-out costs
incurred directly associated with the termination (including Contractor’s markup
for overhead and profit consistent with the Overhead Fee and the Contractor’s
Fee), and submitted in accordance with this Section, but in no event shall
Contractor be entitled to receive any amount for unabsorbed overhead,
contingency, risk or anticipatory profit. Contractor shall submit all reasonable
direct close-out costs to Owner for verification and audit within sixty (60)
Days following the effective date of termination. If no Work has been performed
by Contractor at the time of termination, Contractor shall be paid the sum of
one hundred U.S. Dollars (U.S.$100) for its undertaking to perform. If NTP is
not issued, Owner shall not be liable for any cancellation charges except as may
be expressly set forth in an authorized LNTP. With respect to the Mobilization
Payment, the Parties recognize and agree that the amount and timing of such
payment has been determined in part to provide a mutually agreeable cash flow to
Contractor and does not necessarily represent the value of the Work performed
under this Agreement. As such, in the event of a termination for convenience,
Contractor shall not be entitled to the full compensation for the Mobilization
Payment but instead shall be entitled to the value of the Work actually
performed.

16.3          Suspension of Work. Owner may, for any reason, at any time and
from time to time, by written unilateral or mutual Change Order, suspend the
carrying out the Work or any part thereof, whereupon Contractor shall suspend
the carrying out of such suspended Work for such time or times and in such
manner as Owner may require and shall take reasonable steps to minimize any
costs associated with such suspension. During any such suspension, Contractor
shall properly protect and secure such suspended Work in such manner as Owner
may reasonably require. Unless otherwise instructed by Owner, Contractor shall
during any such suspension maintain its staff and labor on or near the Site and
otherwise be ready to proceed expeditiously with the Work upon receipt of
Owner’s further instructions. Except where such suspension ordered by Owner is
the result of or due to the fault or negligence of Contractor or any
Subcontractor or Sub-subcontractor, Contractor shall be entitled to the
reasonable costs (including actual, but not unabsorbed, overhead, contingency,
risk and reasonable profit consistent with the Overhead Fee and Contractor’s
Fee) of such suspension, including demobilization and remobilization costs, if
necessary, along with appropriate supporting documentation to evidence such
costs, and a time extension to the

66



Guaranteed Substantial Completion Date if and to the extent permitted under
Section 6.8. Upon receipt of notice to resume suspended Work, Contractor shall
immediately resume performance of the Work to the extent required in the notice.
In no event shall Contractor be entitled to any additional profits or damages
due to such suspension.

16.4          Suspension by Contractor. Notwithstanding anything to the contrary
in this Agreement, Contractor shall have the responsibility at all times to
prosecute the Work diligently and shall not suspend, stop or cease performance
hereunder or permit the prosecution of the Work to be delayed; provided,
however, […***…].

16.5          Termination by Contractor. Contractor may only terminate this
Agreement if […***…].

Article 17 

INDEMNITIES

17.1          General Indemnification. In addition to its indemnification,
defense and hold harmless obligations contained elsewhere in this Agreement,
Contractor shall fully indemnify, hold harmless and defend Owner Indemnified
Parties from any and all Claims arising out of the following:

17.1.1.  failure of Contractor or its Subcontractors or Sub-subcontractors to
comply with Applicable Law, Applicable Codes and Standards, GECP, or safety
requirements under this Agreement;

17.1.2.  actual or alleged violation or infringement of any domestic or foreign
patents, copyrights or trademarks or other intellectual property, or any
misappropriation or improper use of confidential information or other
proprietary rights that may be attributable to Contractor or any Subcontractor
or Sub-subcontractor in connection with the Work;

17.1.3.  actual or alleged contamination, spill, release, discharge, pollution
or otherwise of the air, land or water arising out of acts or omissions of
Contractor’s or any Subcontractor’s or Sub-subcontractor’s use, handling or
disposal of Hazardous Materials during the performance of the Work and any
environmental damage of any other nature to the extent resulting from failure by
Contractor or any of its Subcontractors or Sub-subcontractors to stop Work after
encountering Pre-Existing Hazardous Materials at the Site as required under
Section 3.17 or the acts or omissions of Contractor or its Subcontractors or
Sub-subcontractors during the performance of the Work subject to the terms of
Section 3.18;

17.1.4.  claims by any Governmental Instrumentality as a result of a failure by
Contractor or any Subcontractor or Sub-subcontractor to pay Taxes, and claims by
a Governmental Instrumentality for California state or local sales and use tax
on Equipment for which Owner provided Contractor with a valid applicable
California state and local sales and use tax exemption certificate or direct pay
exemption certificate;

67



17.1.5.  failure of Contractor to make payments to any Subcontractor in
accordance with the respective Subcontract;

17.1.6.  injury to, illness or death of any Person, or loss of or damage to any
property of any Person, to the extent arising out of, related to or resulting
from the negligence, gross negligence or willful misconduct of any Contractor
Indemnified Party, any Subcontractor or Sub-subcontractor or any employee,
officer, director or agent of any Subcontractor or Sub-subcontractor;

17.1.7.  any failure of Contractor to maintain insurance coverages in accordance
with this Agreement; or

17.1.8.  any breach by Contractor of its confidentiality obligations under
Article 19.

17.2          Owner’s Indemnity for Personal Injury and Property Damage. Subject
to Section 3.17, Owner shall fully indemnify, hold harmless and defend
Contractor Indemnified Parties from and against any and all Claims arising out
of personal injury or death of any Person or damage to or destruction of
property of any Person (excluding the Work, the Project and the Construction
Equipment) to the extent arising out of, related to or resulting from the
negligence, gross negligence or willful misconduct of any Owner Indemnified
Party.

17.3          Patent and Copyright Indemnification. In the event that any suit,
claim, temporary restraining order or preliminary injunction is granted in
connection with Section 17.1.2, Contractor shall, in addition to its obligation
under Section 17.1.2, make every reasonable effort, by giving a satisfactory
bond or otherwise, to secure the suspension of the injunction or restraining
order. If, in any such suit or claim, the Work, the Project, or any part,
combination or process thereof, is held to constitute an infringement and its
use is preliminarily or permanently enjoined, Contractor shall promptly make
every reasonable effort to secure for Owner a license, at no cost to Owner,
authorizing continued use of the infringing Work on the same terms and
conditions as the license granted to Owner under Section 11.2. If Contractor is
unable to secure such a license within a reasonable time, Contractor shall, at
its own expense and without impairing performance requirements, either replace
the affected Work, in whole or part, with non-infringing components or parts or
modify the same so that they become non-infringing. The foregoing
notwithstanding, Contractor or its Subcontractors shall not be responsible to
indemnify Owner to the extent an infringement claim is caused: (i) by Work,
materials, goods or services for which Owner provided and controlled the
detailed design and wherein compliance therewith has caused Contractor to
deviate from its normal course or performance; or (ii) from Owner’s use of the
Work in combination with equipment which is not part of the Work where such
infringement would not have occurred from the use of the Work not in combination
with such equipment, and, in each case, Contractor is not a contributory
infringer.

17.4          Excluded Claims. Contractor shall have no obligation to defend or
indemnify Owner for Excluded Claims. “Excluded Claims” are Section 17.1.2 claims
resulting from: (i) Owner’s or Owner’s Affiliates’ designs or specifications
that were not performed by Contractor as part of the Work, such as the design
and procurement of Owner-Supplied Items and Existing Plant Equipment (except to
the extent set forth in Section 3.1.2); (ii) Owner’s alteration or modification
of the Work Product without Contractor’s approval or involvement, and the
alleged

68



infringement would not have occurred but for such alteration or modification;
(iii) Owner’s combination of the Work Product with another product(s) not
furnished by Contractor, except to the extent Contractor is a contributory
infringer; or (iv) Owner or any Owner Affiliate settles an Intellectual Property
Claim in violation of Section 17.6. Owner shall indemnify, defend and hold
Contractor harmless from and against any damages, costs or expenses incurred in
Contractor having to defend any Excluded Claim (other than one arising under
clause (iv) hereof) to the same extent and in the same manner as provided in
this section for Intellectual Property Claims for which Contractor is obligated
to indemnify Owner. Contractor’s obligation to indemnify Owner under this
Article 17 shall be effective only if Owner gives Contractor prompt written
notice in accordance with Section 17.6 after Owner knew of such Intellectual
Property Claim or liability and provides information and assistance for the
defense of any Intellectual Property Claim or liabilities for which Owner seeks
indemnification hereunder in accordance with Section 17.6.

17.5          Lien Indemnification. Should any Subcontractor or
Sub-subcontractor or any other Person acting through or under Contractor or any
Subcontractor or Sub-subcontractor file a lien or other encumbrance against all
or any portion of the Work, the Site or the Project, excluding liens resulting
from Owner’s failure to make undisputed payments to Contractor that are due and
payable and for which Owner does not have a right to withhold in accordance with
Section 7.11, Contractor shall, at its sole cost and expense, remove and
discharge, by payment, bond or otherwise, such lien or encumbrance within ten
(10) Days of the filing of such lien or encumbrance. If Contractor fails to
remove and discharge any such lien or encumbrance within such ten (10) Day
period, then Owner may, in its sole discretion and in addition to any other
rights that it has under this Agreement, at law or equity, take any one or more
of the following actions:

17.5.1.  Remove and discharge such lien and encumbrance using whatever means
that Owner, in its sole discretion, deems appropriate, including the payment of
settlement amounts that it determines in its sole discretion as being necessary
to discharge such lien or encumbrance. In such circumstance, Contractor shall be
liable to Owner for all damages, costs, losses and expenses (including all
attorneys’ fees, consultant fees and litigation or arbitration expenses, and
settlement payments) incurred by Owner arising out of or relating to such
removal and discharge. All such damages, costs, losses and expenses shall be
paid by Contractor no later than thirty (30) Days after receipt of each invoice
from Owner;

17.5.2.  Seek and obtain an order granting specific performance from a court of
competent jurisdiction, requiring that Contractor immediately discharge and
remove, by bond, payment or otherwise, such lien or encumbrance. The Parties
expressly agree that Owner shall be entitled to such specific performance and
that Contractor shall be liable to Owner for all damages, costs, losses and
expenses (including all attorneys’ fees, consultant fees and litigation or
arbitration expenses) incurred by Owner arising out of or relating to such
specific performance action. Contractor agrees that the failure to discharge and
remove any such lien or encumbrance will give rise to irreparable injury to
Owner and Owner’s Affiliates, and further, that Owner and such Owner Affiliates
will not be adequately compensated by damages; or

17.5.3.  Conduct the defense of any action in respect of (and any counterclaims
related to) such liens or encumbrances as set forth in Section 17.6, without
regard to Contractor’s rights under such Section, and all damages, costs and
expenses (including all

69



attorneys’ fees, consultant fees and litigation or arbitration expenses,
settlement payments and judgments) so incurred by Owner in that event shall be
reimbursed by Contractor, together with interest on same from the date any such
cost and expense was paid by Owner until reimbursed by Contractor at the
interest rate set forth in Section 7.12.

17.6          Legal Defense. Not later than fifteen (15) Days after receipt of
written notice from the Indemnified Party to the Indemnifying Party of any
claims, demands, actions or causes of action asserted against such Indemnified
Party for which the Indemnifying Party has indemnification, defense and hold
harmless obligations under this Agreement, whether such claim, demand, action or
cause of action is asserted in a legal, judicial, arbitral or administrative
proceeding or action or by notice without institution of such legal, judicial,
arbitral or administrative proceeding or action, the Indemnifying Party shall
affirm in writing by notice to such Indemnified Party that the Indemnifying
Party will indemnify, defend and hold harmless such Indemnified Party and shall,
at the Indemnifying Party’s own cost and expense, assume on behalf of the
Indemnified Party and conduct with due diligence and in good faith the defense
thereof with counsel selected by the Indemnifying Party and reasonably
satisfactory to such Indemnified Party; provided, however, that such Indemnified
Party shall have the right to be represented therein by advisory counsel of its
own selection, and at its own expense; and provided further that if the
defendants in any such action or proceeding include the Indemnifying Party and
an Indemnified Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from or
additional to, or inconsistent with, those available to the Indemnifying Party,
such Indemnified Party shall have the right to select up to one separate counsel
to participate in the defense of such action or proceeding on its own behalf at
the expense of the Indemnifying Party. In the event of the failure of the
Indemnifying Party to perform fully in accordance with the defense obligations
under this Section 17.6, such Indemnified Party may, at its option, and without
relieving the Indemnifying Party of its obligations hereunder, so perform, but
all damages, costs and expenses (including all attorneys’ fees, consultant fees
and litigation or arbitration expenses, settlement payments and judgments) so
incurred by such Indemnified Party in that event shall be reimbursed by the
Indemnifying Party to such Indemnified Party, together with interest on same
from the date any such cost and expense was paid by such Indemnified Party until
reimbursed by the Indemnifying Party at the interest rate set forth in Section
7.12.

17.7          Enforceability.

17.7.1.  The indemnity, defense and hold harmless obligations for personal
injury, illness or death or property damage under this Agreement shall apply
regardless of whether the Indemnified Party was concurrently negligent (whether
actively or passively), it being agreed by the Parties that in this event, the
Parties’ respective liability or responsibility for such damages, losses, costs
and expenses under this Agreement shall be determined in accordance with the
principles of comparative negligence.

17.7.2.  In the event that any indemnity provisions in this Agreement are
contrary to the law governing this Agreement, then the indemnity obligations
applicable hereunder shall be applied to the maximum extent allowed by
Applicable Law. Each Party acknowledges specific payment of ten and no/100 U.S.
Dollars (U.S.$10.00) as legal consideration for the indemnity obligations as may
be provided in this Agreement.

Article 18

70



 

DISPUTE RESOLUTION

18.1          Arbitration. If any dispute arises out of, results from, or
relates to this Agreement which the Parties are unable to settle amicably within
fifteen (15) Days after the dispute arises (or such longer period as may be
agreed upon by the Parties in writing), then the Parties agree that such dispute
shall be decided by binding arbitration in Los Angeles County, California.
Unless otherwise agreed by the Parties, the arbitration shall be administered in
Los Angeles before one (1) arbitrator who shall be a retired judge admitted to
practice law in the State of California. The arbitration shall be administered
by Judicial Arbitration & Mediation Services, Inc (“JAMS”), or any like
organization successor thereto, pursuant to its Streamlined Arbitration Rules
and Procedures (the “Rules”). The arbitrator shall determine the rights and
obligations of the Parties according to the substantive law of the state of
California, excluding its conflict of law principles, as would a court for the
state of California; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. The arbitration award shall be final and binding, in writing,
signed by the arbitrator or all of the arbitrators (as applicable), and shall
state the reasons upon which the award thereof is based. The Parties agree that
judgment on the arbitration award may be entered by any court having
jurisdiction thereof. The prevailing Party in any action or proceeding shall be
entitled to recover from the other Party all of its reasonable costs and
expenses incurred in connection with such action or proceeding including
reasonable legal fees and costs at arbitration.

18.2          Continuation of Work During Dispute. Notwithstanding any Dispute,
it shall be the responsibility of Contractor to continue to prosecute all of the
Work diligently and in a good and workmanlike manner in conformity with this
Agreement. Except to the extent provided in Sections 16.4 and 16.5, Contractor
shall have no right to cease performance hereunder or to permit the prosecution
of the Work to be delayed. Owner shall, subject to its right to withhold or
offset amounts pursuant to this Agreement, continue to pay Contractor undisputed
amounts in accordance with this Agreement; provided, however, in no event shall
the occurrence of any negotiation, arbitration or litigation prevent or affect
Owner from exercising its rights under this Agreement, at law or in equity,
including Owner’s right to terminate pursuant to Article 16.

Article 19 

CONFIDENTIALITY

19.1          Contractor’s Obligations. Contractor hereby covenants and warrants
that Contractor and its employees, officers, directors and agents shall not
(without in each instance obtaining Owner’s prior written consent) disclose,
make commercial or other use of, or give or sell to any Person any of the
following information: (i) any Work Product other than to Subcontractors or
Sub-subcontractors as necessary to perform the Work or (ii) any other
proprietary, sensitive or non-public information which relates to the technical
processes, operating or maintenance methodologies, business, products, services,
research or development, actual or potential clients or customers, financing of
the Project, designs, methods, discoveries, trade secrets, research,

71



development or finances of Owner or any Affiliate of Owner, or relating to
similar information of a third party who has entrusted such information to Owner
or any Affiliate of Owner (hereinafter individually or collectively, “Owner’s
Confidential Information”). Prior to disclosing any information in subpart (i)
of this Section 19.1 to any Subcontractor or Sub-subcontractor necessary to
perform the Work, Contractor shall bind such Subcontractor or Sub-subcontractor
to the confidentiality obligations contained in this Section 19.1. Contractor
agrees to be responsible for any breach of this Section 19.1 by any
Subcontractor or Sub-subcontractor. Nothing in this Section 19.1 or this
Agreement shall in any way prohibit Contractor or any of its Subcontractors or
Sub-subcontractors from making commercial or other use of, selling, or
disclosing any of their respective Contractor’s Intellectual Property or Third
Party Intellectual Property. In addition to the foregoing, neither Contractor
nor any of its employees, officers, directors and agents shall disclose the
existence or terms of this Agreement in any regulatory filing with the
Securities and Exchange Commission unless required by Applicable Law, and
provided that, prior to any such disclosure, Contractor shall give Owner
reasonable notice of the information required to be disclosed and shall provide
Owner with an opportunity to take appropriate steps Owner believes are necessary
to protect the confidentiality or proprietary nature of this Agreement, and
Contractor agrees to furnish only that portion of the information regarding this
Agreement that Contractor is legally required to furnish.

19.2          Owner’s Obligations. Owner hereby covenants and warrants that
Owner and its employees and agents shall not (without in each instance obtaining
Contractor’s prior written consent) disclose, make commercial or other use of,
or give or sell to any Person any pricing methodologies or pricing information
relating to the Work, including the Equipment, which is conspicuously marked and
identified in writing as confidential by Contractor (hereinafter individually or
collectively, “Contractor’s Confidential Information”). The Parties agree that
Owner may disclose Contractor’s Confidential Information to its other
contractors involved in the Project, Affiliates, underwriters, a bona fide
prospective purchaser of all or a portion of Owner’s or any of its Affiliates’
assets or ownership interests, a bona fide prospective assignee of all or a
portion of Owner’s interest in this Agreement, Lender and their representatives
or rating agencies, provided that Owner agrees to be responsible for any breach
of this Section 19.2 by any such Persons.

19.3          Definitions. The term “Confidential Information” shall mean one or
both of Contractor’s Confidential Information and Owner’s Confidential
Information, as the context requires. The Party having the confidentiality
obligations with respect to such Confidential Information shall be referred to
as the “Receiving Party,” and the Party to whom such confidentiality obligations
are owed shall be referred to as the “Disclosing Party.”

19.4          Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of Article 19; (ii)
information which at the time of disclosure or acquisition was already in the
possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a third party without any confidentiality commitment if, to the best of
Receiving Party’s or its employee’s or agent’s knowledge, such third party did
not acquire it,

72



directly or indirectly, from the Disclosing Party or any of its employees or
agents; (iv) information independently developed by the Receiving Party without
benefit of the Confidential Information, but specifically excluding the Work
Product; and (v) information which is required by Applicable Law or other
agencies in connection with the Project, to be disclosed; provided, however,
that prior to such disclosure, the Receiving Party gives reasonable notice to
the Disclosing Party of the information required to be disclosed.

19.5          Equitable Relief. The Parties acknowledge that in the event of a
breach of any of the terms contained in this Article 19, the Disclosing Party
would suffer irreparable harm for which remedies at law, including damages,
would be inadequate, and that the Disclosing Party shall be entitled to
equitable relief therefor by injunction, in addition to any and all rights and
remedies available to it at law and in equity, without the requirement of
posting a bond.

19.6          Term. The confidentiality obligations of this Article 19 shall
survive the expiration or termination of this Agreement for a period of five (5)
years following the expiration or earlier termination of this Agreement, except
Lenders’ confidentiality obligations pursuant to Section 19.2 will expire after
a period of two (2) years following the expiration or earlier termination of
this Agreement.

Article 20 

LIMITATION OF LIABILITY

20.1          Contractor Aggregate Liability. Contractor shall not be liable to
Owner under this Agreement for cumulative aggregate amounts in excess of one
hundred percent (100%) of the Guaranteed Maximum Price (as may be adjusted by
Change Order); provided that, notwithstanding the foregoing, the limitation of
liability set forth in this Section 20.1 shall not (i) apply to Contractor’s
personal injury or third party indemnification obligations under this Agreement;
(ii) apply to Contractor’s obligation to deliver to Owner full legal title to
and ownership of all or any portion of the Work and Project as required under
this Agreement; (iii) include builder’s all risk insurance proceeds received
with respect to the builder’s all risk insurance required under this Agreement;
or (iv) apply in the event of Contractor’s fraud, willful misconduct,
abandonment of the Work or gross negligence. In no event shall the limitation of
liability set forth in this Section 20.1 be in any way deemed to limit
Contractor’s obligation to perform all Work required to achieve Substantial
Completion or Final Completion and the costs incurred by Contractor in
performing the Work (including Corrective Work) shall not be counted against the
limitation of liability set forth in this Section 20.1. For avoidance of doubt,
amounts paid to Owner by Contractor for Delay Liquidated Damages shall be
counted against the limitation of liability set forth in this Section 20.1. For
purposes of this Section 20.1, “third party” means any Person other than Owner
or its Affiliates.

20.2          Limitation on Contractor’s Liability for Delay Liquidated Damages.

20.2.1.  Delay Liquidated Damages. Subject to Section 20.2.2, Contractor’s
maximum liability to Owner for Delay Liquidated Damages for the Project shall
not exceed […***…] of the Guaranteed Maximum Price (as may be adjusted by Change
Order) in the aggregate.

73



20.2.2.  Exceptions to Limitations of Liability Under Section 20.2.
Section 20.2.1 shall not be construed to limit Contractor’s other obligations or
liabilities under this Agreement (including (i) its obligations to complete the
Work for the compensation provided under this Agreement, (ii) its obligations to
achieve the Milestone Dates, Mechanical Completion, Substantial Completion and
Final Completion of the Project subject to Section 20.2.1, which shall remain
effective irrespective of this Section 20.2.2 and (iii) its obligations with
respect to Minimum Acceptance Criteria and Warranties), nor shall the limits
specified in this Section 20.2 apply in the event of fraud, abandonment of the
Work, gross negligence or willful misconduct of Contractor.

20.3          Delay Liquidated Damages In General.

20.3.1.  Delay Liquidated Damages Not Penalty. It is expressly agreed that Delay
Liquidated Damages payable under this Agreement do not constitute a penalty and
that the Parties, having negotiated in good faith for such specific Delay
Liquidated Damages and having agreed that the amount of such Delay Liquidated
Damages is reasonable in light of the anticipated harm caused by the breach
related thereto and the difficulties of proof of loss and inconvenience or
nonfeasibility of obtaining any adequate remedy, are estopped from contesting
the validity or enforceability of such Delay Liquidated Damages. If Contractor,
Guarantor or anyone on their behalf successfully challenges the enforceability
of the agreed upon amount of the Delay Liquidated Damages (such as the amounts,
though agreed to, are now a penalty), Contractor specifically agrees to pay
Owner all actual damages incurred by Owner in connection with such breach,
including any and all consequential damages (such as loss of profits and
revenues, business interruption, loss of opportunity and use) and all costs
incurred by Owner in proving the same, without regard to any limitations
whatsoever set forth in this Agreement.

20.3.2.  Delay Liquidated Damages as Exclusive Damages. Payment of any Delay
Liquidated Damages with respect to any Work shall be in addition to, and not in
lieu of, Contractor’s other obligations under this Agreement and shall in no way
affect Owner’s right to terminate this Agreement under Article 16 or receive
other Delay Liquidated Damages or remedies contemplated in this Agreement for
any other aspect of Contractor’s obligations hereunder. Notwithstanding the
foregoing and without limitation of Owner’s rights under Section 16.1, Delay
Liquidated Damages shall be the sole and exclusive damages owed by Contractor
for Contractor’s delay in achieving Substantial Completion by the Guaranteed
Substantial Completion Date.

20.3.3.  Payment of Delay Liquidated Damages. With respect to Delay Liquidated
Damages that accrue, Owner, at its sole discretion, may either (i) invoice
Contractor for such owed Delay Liquidated Damages, and within seven (7) Days of
Contractor’s receipt of such invoice, Contractor shall pay Owner Delay
Liquidated Damages, (ii) withhold from Contractor amounts that are otherwise due
and payable to Contractor in the amount of such Delay Liquidated Damages, or
(iii) collect on the Letter of Credit in the amount of such Delay Liquidated
Damages upon giving Contractor three (3) Days’ written notice pursuant to
Section 10.2 and Contractor’s failure to pay such Delay Liquidated Damages
within such three (3) Day period. In addition, Contractor shall pay Owner all
Delay Liquidated

74



Damages, if any, owed under this Agreement for Substantial Completion as a
condition precedent to achieving Substantial Completion.

20.4          Consequential Damages. Notwithstanding any other provisions of
this Agreement to the contrary, neither Owner nor Contractor shall be liable
under this Agreement or under any cause of action related to the subject matter
of this Agreement, whether in contract, tort (including negligence), strict
liability, products liability, indemnity, contribution, or any other cause of
action for special, indirect, incidental or consequential losses or damages,
including loss of profits, use, opportunity, revenues, financing, bonding
capacity, or business interruptions, or damages or losses for principal office
expenses including compensation of personnel stationed there; provided that
[…***…].

Article 21 

MISCELLANEOUS PROVISIONS

21.1          Entire Agreement. This Agreement, including the Attachments and
Schedules attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. All
Attachments and Schedules shall be incorporated into this Agreement by such
reference and shall be deemed to be an integral part of this Agreement. Without
limiting the foregoing, this Agreement supersedes in its entirety any agreements
between the Parties related to the Project and the FEED Verification Agreement.
All work performed under any agreements between the Parties related to the
Project and the FEED Verification Agreement shall be governed by the terms and
conditions set forth in this Agreement.

21.2          Amendments. Other than unilateral Change Orders issued by Owner to
Contractor pursuant to Section 6.1.3 or Section 6.2.4, no change, amendment or
modification of this Agreement shall be valid or binding upon the Parties hereto
unless such change, amendment or modification is in writing and duly executed by
both Parties hereto.

21.3          Interpretation. Preparation of this Agreement has been a joint
effort of the Parties and the resulting document shall not be construed more
severely against one of the Parties than against the other. The captions
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope of intent of this Agreement or the
intent of any provision contained herein.

21.4          Notice. Any notice, demand, offer, or other written instrument
required or permitted to be given pursuant to this Agreement shall be in writing
signed by the Party giving such notice and shall be hand delivered or sent by
overnight courier, messenger, email or certified mail, return receipt requested,
to the other Party at the address set forth below.

[…***…]

 

75



Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed have been
duly given (i) on receipt if given by hand delivery, (ii) on the first Day
following delivery to a nationally recognized United States overnight courier
service, fee prepaid, return receipt or other confirmation of delivery
requested, (iii) on the third Day following delivery to the U.S. Postal Service
as certified or registered mail, return receipt requested, postage prepaid, and
(iv) on receipt, if it is delivered by email or other means of electronic
transmission.

21.5          Severability. If any provision or part thereof in this Agreement
is determined to be illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability will not impair the operation of or affect those
remaining portions of such provision and this Agreement that are legal, valid
and enforceable. Such provision or part thereof will be modified so as to be
legal, valid and enforceable consistent as closely as possible with the intent
of the original language of such provision or part thereof and shall be enforced
to the extent possible consistent with Applicable Law. If the illegality,
invalidity or unenforceability of such provision or part thereof cannot be
modified consistent with the intent of the original language, such provision
will be deleted and treated as if it were never a part of this Agreement and
shall not affect the validity of the remaining portions of the provision or this
Agreement.

21.6          Assignment. Neither Party may assign its rights, title and
interest in this Agreement to any other Person without the prior written consent
of the non-assigning Party hereto, except Owner may, without Contractor’s
consent (i) assign, pledge or grant a security interest in this Agreement to any
of Lender or Owner’s equity partners or (ii) assign or novate its rights and
responsibilities under this Agreement to any Affiliate of Owner or any equity
owner of Owner. In the event that Owner elects to sell, assign or novate its
interest in the Work or the Project to any Person other than Owner’s Lender,
equity partners, Affiliates or any equity owner of Owner, Owner shall promptly
furnish reasonable evidence to Contractor, that the Person to whom Owner intends
to assign or novate Owner’s interest has the ability to perform the obligations
required by the terms of this Agreement and has adequate funds available as
demonstrated by a current credit report, current financial statements and
current bank statements or other supporting documentation as is reasonably
required by Contractor. If Owner fails to provide such financial information in
a timely manner, Contractor shall be entitled to reject such assignment. When
duly assigned in accordance with the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the assignee; provided that any
assignment by Contractor pursuant to this Section 21.6 shall not relieve
Contractor of any of its obligations or liabilities under this Agreement. Any
assignment not in accordance with this Section 21.6 shall be void and without
force or effect. This Agreement shall be binding upon and inures to the benefit
of the Parties hereto, their permitted successors and permitted assigns.

21.7          No Waiver. Any failure of either Party to enforce any of the
provisions of this Agreement or to require compliance with any of its terms at
any time during the term of this Agreement shall in no way affect the validity
of this Agreement, or any part hereof, and shall not be deemed a waiver of the
right of such Party thereafter to enforce any and each such provisions.

21.8          Governing Law. This Agreement and all matters arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the laws of the State of

76



California (without giving effect to the principles thereof relating to
conflicts of law). The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and shall be
disclaimed in and excluded from any Subcontracts and Sub-subcontracts entered
into by Contractor in connection with the Work or the Project.

21.9          Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be necessary or reasonably requested by the other
Party that are not inconsistent with the provisions of this Agreement and that
do not involve the assumptions of obligations greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.10      Foreign Corrupt Practices Act. With respect to the performance of the
Work, Owner shall, Contractor shall, and Contractor shall cause each of its
Subcontractors and Sub-subcontractors, and the agents and employees of such
Subcontractors and Sub-subcontractors, to comply with all provisions of the
Foreign Corrupt Practices Act of the United States (15 U.S.C. § 78dd-1 and 2)
and shall not take any action that could result in Contractor, Owner or any of
their Affiliates becoming subject to any action, penalty or loss of benefits
under such Act.

21.11      Priority. The documents that form this Agreement are listed below in
this Section 21.11 in order of priority, with the document having the highest
priority listed first and the one with the lowest priority listed last. Subject
to Section 1.1 under the definition of Applicable Codes and Standards regarding
conflicts or inconsistencies between any Applicable Codes and Standards, in the
event of any conflict or inconsistency between a provision in one document and a
provision in another document, the document with the higher priority shall
control. In the event of a conflict or inconsistency between provisions
contained within the same document, then the provision that requires the highest
standard of performance on the part of Contractor shall control. This Agreement
is composed of the following documents, which are listed in priority: (i) Change
Orders or written amendments to this Agreement; (ii) this Agreement; and (iii)
Attachments and Schedules to this Agreement.

21.12      Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall (i) use or take any photographs or
videos of any part of the Project (except as may be required to complete the
Work in accordance with this Agreement) or (ii) publicly refer to the Work or
the Project in any manner, including the issuance of a press release,
advertisement, publicity material, prospectus, financial document or similar
material, the creation of any business development materials, reference
materials or similar materials, or the participation in a media interview that
mentions or refers to the Work or the Project without the prior written consent
of Owner in its reasonable discretion. Under no circumstance shall Contractor
permit access to the Site by third parties who are not involved in the
performance of the Work without prior written consent of Owner. Any announcement
or press release issued by Contractor pertaining to the Work shall only include
information previously released and approved by Owner in writing.

21.13      […***…].

77



21.14      Counterparts. This Agreement may be signed in any number of
counterparts and each counterpart shall represent a fully executed original as
if signed by each of the Parties. Electronic signatures shall be deemed as
effective as original signatures.

21.15      Owner’s Lender. In addition to other assurances provided in this
Agreement, Contractor acknowledges that Owner intends to obtain project
financing associated with the Project and Contractor agrees to cooperate with
Owner and Lender in connection with such project financing, including (i) to
supply such information and documentation, (ii) to grant such written consents
to the assignment of this Agreement and entering into a direct agreement with
the Lender (which shall be substantially in the form of Attachment Z), (iii) to
execute such amendments to this Agreement as any Lender may require to the
extent that the requested changes do not materially adversely affect the rights
and obligations of Contractor hereunder, and (iv) to take such action or execute
such documentation as any Lender shall reasonably require, covering matters that
are customary in project financings of this type such as Lender assignment or
security rights with respect to this Agreement, direct notices to Lender,
step-in/step-out rights, access by Lender’s representative and other matters
applicable to such project financing; provided however, that Contractor shall
have no obligation to assume different obligations or responsibilities pursuant
to the Work than those existing under this Agreement. Contractor acknowledges
and agrees that Owner’s execution of this Agreement (including issuance of the
LNTP or NTP) is contingent upon obtaining such non-recourse project financing
and agrees further that in the event Owner does not obtain such project
financing, Owner shall not be liable to Contractor by reason of any terms and
conditions contained in or connected with this Agreement except to the extent
Contractor is or has performed work pursuant to written authorization received
from Owner, provided, however, that Owner shall only be liable for Work actually
performed by Contractor.

21.16      Survival. Article 10, Article 11, Article 13, Article 15, Article 16,
Article 17, Article 18, Article 19, Article 20, and Sections 3.8, 3.9, 3.13,
3.17, 4.4, 9.1, 12.8 and 21.8 and this Section 21.16 shall survive termination
or expiration of this Agreement, in addition to any other provisions which by
their nature should, or by their express terms do, survive or extend beyond the
termination or expiration of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

78



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives to be effective as of the Effective Date.

 

Owner:     GCE HOLDINGS ACQUISITIONS, LLC         By:   Name:   Title:          
Contractor:     ARB, INC.         By:   Name:   Title:  

 

79